



Exhibit 10.23


ex1023v11image1.jpg [ex1023v11image1.jpg]
Douglas Emmett Management, LLC
808 Wilshire Boulevard, 2nd Floor, Santa Monica, California 90401
Telephone 310.255,7777 Facsimile 310.255.7778



January 6, 2017


VIA CERTIFIED MAIL


Ms. Jill Calcaterra
Chief Marketing Officer
Cinedigm Corporation
1901 Avenue of the Stars, Suite 1200
Los Angeles, California 90067


Re:
Office Lease
15301 Ventura Boulevard, Suite 410 & 420
Sherman Oaks, California 91403



Dear Ms. Calcaterra:
We are delighted that you have chosen to lease office space at Sherman Oaks
Galleria. Enclosed for your records is a fully executed original of the Office
Lease dated January 4, 2017 by and between Douglas Emmett 2016, Inc., a Delaware
limited liability company and Cinedigm Corporation, a Delaware corporation.
If there is anything else we can do to assist you at this time, please do not
hesitate to contact your property manager, Belinda Butcher at (818) 382-4100. We
look forward to your upcoming occupancy at Sherman Oaks Galleria.
Sincerely,
/s/ Andrew B. Goodman
Andrew B. Goodman
Senior Vice President
ABG:eja
Enclosure







--------------------------------------------------------------------------------





cc:
Belinda Butcher
John Sharkey
Stella Cartozian










--------------------------------------------------------------------------------






OFFICE LEASE


Between


DOUGLAS EMMETT 2016, LLC,
a Delaware limited liability company

as Landlord


And


CINEDIGM CORP.,
a Delaware corporation

as Tenant


Dated
January 4, 2017











--------------------------------------------------------------------------------






OFFICE LEASE
BASIC LEASE INFORMATION TABLE
Date:
January 4, 2017
Landlord:
DOUGLAS EMMETT 2016, LLC,
a Delaware limited liability company
Tenant:
CINEDIGM CORP.,
a Delaware corporation




--------------------------------------------------------------------------------

SECTION
1.1
Premises:
15301 Ventura Boulevard, Suites 410 and 420 Sherman Oaks, California 91403
1.4
Rentable Area of Premises:
Approximately 11,598 square feet consisting of:
Suite 410: Approximately 3,037 square feet 
Suite 420: Approximately 8,561 square feet
1.4
Usable Area of Premises:
Approximately 9,109 square feet consisting of:
Suite 410: Approximately 2,385 square feet  
Suite 420: Approximately 6,724 square feet
2.1
Term:
Five (5) years
 
Commencement Date:
March 31, 2017
 
Expiration Date:
March 31, 2022
3.1
Fixed Monthly Rent:
$38,853.30
3.7
Security Deposit:
$60,873.33
4.1
Tenant’s Share:
13.56%
4.2
Base Year for Operating Expenses:
Calendar year 2017
6.1
Use of Premises:
General office and production use consistent with the operation of a first-class
office building in the Sherman Oaks area
16.1
Tenant’s Notice and Billing Address:
 



i



--------------------------------------------------------------------------------





 
Before the Commencement Date:
1901 Avenue of the Stars, Suite 1200
Los Angeles, California 90067
 
After the Commencement Date and Tenant’s Billing Address:
15301 Ventura Boulevard, Suites 410
Sherman Oaks, California 91403
 
Contact:
Ms. Jill Calcaterra, Chief Marketing Officer
 
Landlord’s Address for Notices:
Douglas Emmett 2016, LLC
c/o Douglas Emmett Management, LLC
Director of Property Management
808 Wilshire Boulevard, Suite 200
Santa Monica, California 90401
20.5
Brokers:
Douglas Emmett Management, Inc.
808 Wilshire Boulevard, Suite 200
Santa Monica, California 90401

and

LA Realty Partners
2029 Century Park East, Suite 515
Los Angeles, California 90067
21.1
Parking Permits:
Tenant shall purchase thirty-one (31) permits for unreserved parking spaces and
two (2) permits for reserved space on a “must take” basis. In addition, Tenant
shall have the right, but not the obligation, to purchase twenty-three (23)
additional permits for unreserved parking spaces.
The monthly parking rates at the Building effective as of February 1, 2017 are
as follows:
Unreserved Phase I Parking Permit: $210.00 each
Unreserved Phase II Parking Permit: $170.00 each
Single Reserved Permit: $275.00 each
Tandem Reserved: $330.00 each (2 spaces at $165 each)



Except as noted hereinbelow, the foregoing Basic Lease Information Table (the
“BLI Table’) is hereby incorporated into and made a part of this Lease. The
Section reference in the left margin of the Basic Lease Information exists
solely to indicate where such reference initially appears in this Lease
document. Except as specified hereinbelow, each such reference in this Lease
document shall incorporate the applicable Basic Lease Information. However, in
the event of any conflict between any reference contained in the Basic Lease
Information and the specific wording of this Lease, the wording of this Lease
shall control.


ii



--------------------------------------------------------------------------------













iii



--------------------------------------------------------------------------------






OFFICE LEASE
TABLE OF CONTENTS
PAGE
ARTICLE 1
DEMISE OF PREMISES    2

Section 1.1
Demise    2

Section 1.2
Tenant’s Non-Exclusive Use    3

Section 1.3
Landlord’s Reservation of Rights    3

Section 1.4
Area    5

Section 1.5
Quiet Enjoyment    5

Section 1.6
No Light, Air or View Easement    5

Section 1.7
Development of the Project    5

ARTICLE 2
COMMENCEMENT DATE AND TERM    6

Section 2.1
Commencement Date and Term    6

Section 2.2
Holding Over    7

ARTICLE 3
PAYMENT OF RENT, LATE CHARGE    8

Section 3.1
Payment of Fixed Monthly Rent and Additional Rent    8

Section 3.2
Manner of Payment    8

Section 3.3
Fixed Monthly Rent    8

Section 3.4
Tenant’s Payment of Certain Taxes    9

Section 3.5
Certain Adjustments    10

Section 3.6
Late Charge and Interest    10

Section 3.7
Security Deposit    11

ARTICLE 4
ADDITIONAL RENT    12

Section 4.1
Certain Definitions    12

Section 4.2
Calculation of Tenant’s Share of Increases in Operating Expenses    18

Section 4.3
Tenant’s Payment of Direct Charges as Additional Rent    20

Section 4.4
Allocation of Operating Expenses    20

ARTICLE 5
ETHICS    20

Section 5.1
Ethics    20

ARTICLE 6
USE OF PREMISES    20

Section 6.1
Use    20

Section 6.2
Exclusive Use    21

Section 6.3
Rules and Regulations    21

ARTICLE 7
CONDITION UPON VACATING & REMOVAL OF PROPERTY    22

Section 7.1
Condition upon Vacating    22



iv



--------------------------------------------------------------------------------





Section 7.2
Tenant’s Property    22

ARTICLE 8
UTILITIES AND SERVICES    23

Section 8.1
Normal Building Hours / Holidays    23

Section 8.2
Access to the Building and General Services    23

Section 8.3
Janitorial Services    23

Section 8.4
Security Services    23

Section 8.5
Utilities    24

Section 8.6
After Hours HVAC and/or Excess Utility Usage    24

Section 8.7
Changes Affecting HVAC    25

Section 8.8
Damaged or Defective Systems    25

Section 8.9
Limitation on Landlord’s Liability for Failure to Provide Utilities and/or
Services    26

Section 8.10
Tenant Provided Services    27

ARTICLE 9
TENANT’S INDEMNIFICATION AND LIMITATION ON LANDLORD’S LIABILITY    27

Section 9.1
Tenant’s Indemnification and Hold Harmless    27

Section 9.2
Nullity of Tenant’s Indemnification in Event of Negligence    27

Section 9.3
Tenant’s Waiver of Liability    28

Section 9.4
Limitation of Landlord’s Liability    28

Section 9.5
Transfer of Landlord’s Liability    28

Section 9.6
Landlord’s Indemnification    28

ARTICLE 10
COMPLIANCE WITH LAWS    29

Section 10.1
Tenant’s Compliance with Laws    29

Section 10.2
Tenant to Comply at Sole Expense    29

Section 10.3
Conclusive Evidence of Violation    29

Section 10.4
Landlord’s Compliance    29

ARTICLE 11
ASSIGNMENT AND SUBLETTING    29

Section 11.1
Permission Required for Assignment or Sublet    29

Section 11.2
Voluntary Assignment due to Changes in Structure of Tenant    30

Section 11.3
Request to Assign or Sublease    31

Section 11.4
Landlord’s Consent    31

Section 11.5
Reasonable Grounds for Denial of Assignment and/or Sublease    33

Section 11.6
Tenant’s Continued Obligation    34

Section 11.7
Tenant To Pay Landlord’s Costs    34

Section 11.8
Successors and Assigns    34

ARTICLE 12
MAINTENANCE, REPAIRS, DAMAGE, DESTRUCTION, RENOVATION AND/OR ALTERATION    35

Section 12.1
Tenant’s Obligation to Maintain    35



v



--------------------------------------------------------------------------------





Section 12.2
Repair Period Notice    35

Section 12.3
Landlord’s Option to Terminate or Repair    36

Section 12.4
Tenant’s Option to Terminate    37

Section 12.5
Temporary Space and/or Rent Abatement During Repairs or Renovation    37

Section 12.6
Tenant’s Waiver of Consequential Damages    38

Section 12.7
Repair Of The Premises When Casualty Not Caused By Tenant    38

Section 12.8
Waiver    38

Section 12.9
Repair of the Building    39

Section 12.10
Government-Required Repairs    39

Section 12.11
Optional Landlord Renovation    39

Section 12.12
Optional Tenant Changes During the Term    40

Section 12.13
Express Agreement    41

ARTICLE 13
CONDEMNATION    42

Section 13.1
Condemnation of the Premises    42

Section 13.2
Condemnation of the Building    42

Section 13.3
Award    42

Section 13.4
Condemnation for a Limited Period    43

ARTICLE 14
MORTGAGE SUBORDINATION; ATTORNMENT AND MODIFICATION OF LEASE    43

Section 14.1
Subordination    43

Section 14.2
Attornment    44

Section 14.3
Modification of Lease; Notice of Default    44

ARTICLE 15
ESTOPPEL CERTIFICATES    44

Section 15.1
Estoppel Certificates    44

ARTICLE 16
NOTICES    45

Section 16.1
Notices    45

ARTICLE 17
DEFAULT AND LANDLORD’S OPTION TO CURE    45

Section 17.1
Tenant’s Default    45

Section 17.2
Landlord’s Option to Cure Tenant’s Default    47

Section 17.3
Landlord’s Option to Terminate this Lease    48

Section 17.4
Certain Payments    48

Section 17.5
Certain Waivers    48

Section 17.6
Landlord Default    48

ARTICLE 18
DAMAGES; REMEDIES; RE-ENTRY BY LANDLORD; ETC.    49

Section 18.1
Damages    49

Section 18.2
Computations: The “worth at the time of award” is computed:    49

Section 18.3
Re-Entry by Landlord    50



vi



--------------------------------------------------------------------------------





Section 18.4
Certain Waivers    51

Section 18.5
Cumulative Remedies    51

ARTICLE 19
INSURANCE    51

Section 19.1
Landlord Obligations    51

Section 19.2
Tenant Obligations    52

Section 19.3
Compliance with Building Insurance Requirements    54

Section 19.4
Mutual Waiver of Subrogation    54

Section 19.5
Failure to Secure    55

ARTICLE 20
MISCELLANEOUS    55

Section 20.1
Entire Agreement    55

Section 20.2
No Waiver or Modification    55

Section 20.3
Time of the Essence    56

Section 20.4
Force Majeure    56

Section 20.5
Broker    56

Section 20.6
Governing Law    56

Section 20.7
Submission of Lease    56

Section 20.8
Captions    57

Section 20.9
Singular and Plural, Etc    57

Section 20.10
Independent Covenants    57

Section 20.11
Severability    57

Section 20.12
Warranty of Authority    57

Section 20.13
No Representations or Warranties    57

Section 20.14
No Joint Venture or Partnership    58

Section 20.15
Tenant’s Obligations At Its Sole Expense    58

Section 20.16
Attorneys’ Fees    58

Section 20.17
Intentionally deleted    58

Section 20.18
No Merger    58

Section 20.19
Prohibition Against Recording    58

Section 20.20
Hazardous Waste    58

Section 20.21
Transportation Management    58

Section 20.22
Signage    59

Section 20.23
Intentionally Deleted    60

Section 20.24
Confidentiality    60

Section 20.25
Intentionally Deleted    60

Section 20.26
Landlord’s Right to Perform Tenant’s Obligations    60

Section 20.27
Civil Code Section 1938 Disclosure    60

ARTICLE 21
PARKING    60

Section 21.1
Parking    60

ARTICLE 22
CONTINGENCY TO EFFECTIVENESS    61



EXHIBITS


vii



--------------------------------------------------------------------------------







A    Premises Plan
B    Intentionally Deleted
B-I    Construction by Tenant During Term
C    Rules and Regulations






viii



--------------------------------------------------------------------------------






OFFICE LEASE
This Office Lease (this “Lease”), dated January 4, 2017, is by and between
DOUGLAS EMMETT 2016, LLC, a Delaware limited liability company (“Landlord”),
with an office at 808 Wilshire Boulevard, Suite 200, Santa Monica, California
90401, and CINEDIGM CORP., a Delaware corporation (“Tenant”), with an office at
1901 Avenue of the Stars, Suite 1200, Los Angeles, California 90067.
RECITALS
A.    Landlord’s affiliate, Douglas Emmett 2011, LLC, a Delaware limited
liability company (the “1901 Landlord”), and Tenant are parties to a certain
Office Lease dated May 16, 2014 (the “1901 Lease”) pursuant to which Tenant
leases Suite 1200 consisting of approximately 25,772 rentable square feet in the
office building with an address of 1901 Avenue of the Stars, Los Angeles,
California 90067 (the “1901 Premises”).
B.    The term of the 1901 Lease commenced on August 1, 2014 and is scheduled to
expire on July 31, 2021, unless sooner terminated in accordance with the 1901
Lease.
C.    In connection with the 1901 Lease Tenant deposited with the 1901 Landlord
the sum of $110,873.33 as a security deposit (the “1901 Security Deposit”),
which the 1901 Landlord retains on deposit in accordance with and subject to
Section 3.7 of the 1901 Lease.
D.    Tenant has advised Landlord that Tenant now requires premises consisting
of substantially less rentable square footage than the 1901 Premises.
E.    In order to accommodate Tenant’s request, the 1901 Landlord has agreed to
(i) terminate the 1901 lease effective as of March 31, 2017 or such later date
as set forth pursuant to a certain Termination of Lease Agreement dated the date
hereof and to be executed concurrently with this Lease (the “Termination
Agreement”) and (ii) cause Landlord to enter into this Lease.
F.    As consideration for the 1901 Landlord’s agreement to terminate the 1901
Lease prior to its scheduled expiration date Tenant has agreed to pay the sum of
$500,000 (the “Termination Consideration”), which, after deducting $50,000 from
the 1901 Security Deposit and applying it as a credit against the Termination
Consideration, shall be paid to Landlord under this Lease as Additional Rent as
specified in Section 3.3.1 below (and in the event the 1901 Landlord makes any
deductions as permitted under the 1901 Lease Tenant will supplement any offset
to the Security Deposit in order to make the initial credit to the Termination
Consideration equal $50,000).
G.    The 1901 Landlord intends to enter into a new lease for the 1901 Premises
(“New 1901 Lease”) with another tenant (“New 1901 Tenant”) and New 1901 Tenant
has executed and delivered to the 1901 Landlord the New 1901 Lease (along with
any funds due upon New 1901 Tenant’s execution of the New 1901 Lease).
H.    Subject to Tenant’s satisfaction of the conditions to the effectiveness of
the Termination Agreement as more particularly described below, the 1901
Landlord intends to execute







--------------------------------------------------------------------------------





the New 1901 Lease and deliver the same to New 1901 Tenant, and upon such
execution and delivery the New 1901 Lease shall be a binding agreement
enforceable in accordance with its terms.
I.    Tenant’s execution and delivery of the Termination Agreement and this
Lease are conditions precedent to the 1901 Landlord’s execution and delivery of
the Termination Agreement and Landlord’s execution and delivery of this Lease.
J.    In consideration of Landlord’s requirement that New 1901 Tenant execute
the New 1901 Lease and that Tenant execute this Lease and the Termination
Agreement, the parties have agreed to the contingency specified in Article 22 of
this Lease.
ARTICLE 1    
DEMISE OF PREMISES
Section 1.1    Demise. Subject to the covenants and agreements contained in this
Lease (including the contingency specified in Article 22 of this Lease),
Landlord leases to Tenant and Tenant hires from Landlord, Suite Numbers 410 and
420 (collectively, the “Premises”) on the fourth (0) floor, in the building
located at 15301 Ventura Boulevard, Sherman Oaks, California 91403 (the
“Building”). The configuration of the Premises is shown on Exhibit A, attached
hereto and made a part hereof by reference.
Tenant acknowledges that it has made its own inspection of and inquiries
regarding the Premises, which are already improved. Therefore, Tenant accepts
the Premises in their “as-is” condition. Tenant further acknowledges that
Landlord has made no representation or warranty, express or implied, except as
are contained in this Lease and its Exhibits, regarding the condition,
suitability or usability of the Premises or the Building for the purposes
intended by Tenant. Notwithstanding the foregoing, Landlord hereby confirms that
the Building systems serving the Premises shall be in good working order and
condition as of the Commencement Date.
The Premises are a part of the Building described hereinabove. The Building is
part of a mixed retail/office use project known as “the Sherman Oaks Galleria.”
The term “Project,” as used in this Lease, shall mean (i) the Building, (ii) the
“Common Areas” (as hereinafter defined), (iii) those certain office buildings on
the Project Site Plan attached hereto as Exhibit A-1 (the “Other Office
Buildings”), (iv) the “Retail Building” (as hereinafter defined), (v) certain
retail areas connected and/or adjacent to the Building and the Other Office
Buildings, (vi) the land (which is improved with landscaping, subterranean and
above ground parking facilities and other improvements) upon which each of the
foregoing items (i) through (v) above is located, and (vii) at Landlord’s
discretion, subject to the conditions set forth in Section 1.8, below, any
additional real property, areas, land, buildings or other improvements added
thereto on, adjacent to, or outside of the Project.
Tenant shall have the non-exclusive right to use in common with other tenants in
the Project, and subject to the rules and regulations referred to in Exhibit C
of this Lease, those portions of the Project which are provided, from time to
time, for use in common by Landlord, Tenant and any other tenants of the Project
(such areas, which may include, without limitation, interior and exterior
walkways, parking garages and other areas, together with such other portions of
the Project


2



--------------------------------------------------------------------------------





designated by Landlord, in its discretion, including certain areas designated
for the exclusive use of certain tenants, or to be shared by Landlord and
certain tenants, are collectively referred to as the “Common Areas”). The Common
Areas shall consist of the “Project Common Areas” and the “Building Common
Areas.” The term “Retail Building”, as used in this Lease, shall mean such areas
of retail space in the Project designated as such by Landlord. The term “Project
Common Areas,” as used in this Lease, shall mean the portion of the Project
designated as such by Landlord. The term “Building Common Areas”, as used in
this Lease, shall mean the portions of the Common Areas relating to the Building
designated as such by Landlord. The manner in which the Common Areas are
maintained and operated shall be at the reasonable discretion of Landlord, and
the use thereof shall be subject to such rules, regulations and restrictions as
Landlord may make from time to time. Landlord reserves the right to close
temporarily, make alterations or additions to, or change the location of
elements of the Project and the Common Areas.
Section 1.1.1     Tenant Improvements Prior to the Commencement Date, Landlord
shall, at Landlord’s sole expense, complete the following improvements within
the Premises (the “Improvements”) using Building standard materials:
a)    Demolish one office in Suite 410 to create an opening that connects Suites
410 and 420;
b)    Patch carpet and ceilings where necessary due to the above referenced
demolition; and
c)    Install new carpet in Suite 420 using a single color that is reasonably
acceptable to Tenant.
Tenant shall provide Landlord with Tenant’s selection of color for carpet on or
before the date that is thirty (30) days after this Lease is fully-executed.
If Tenant elects to make any other improvements to the Premises during the Term,
the same shall be considered a Tenant Change, to be completed by Tenant, at
Tenant’s sole expense, pursuant to the provisions of Article 12 of this Lease.
Section 1.2    Tenant’s Non-Exclusive Use. Subject to the contingencies
contained herein, Tenant is granted the nonexclusive use of the common corridors
and hallways, stairwells, elevators, restrooms, parking facilities, lobbies and
other public or Common Areas located on the Project. Landlord shall maintain and
operate the Common Areas in a first-class manner consistent with comparable
first-class office buildings in the Sherman Oaks area (the “Comparable
Buildings”), and Tenant’s use thereof shall be subject to such reasonable and
non-discriminatory rules, regulations and restrictions as Landlord may make from
time to time of which Tenant receives written notice.
Section 1.3    Landlord’s Reservation of Rights. Provided Tenant’s access to and
use of the Premises are not materially impaired hereby, Landlord specifically
reserves to itself use, control and repair of the structural portions of all
perimeter walls of the Premises, any balconies, terraces or roofs adjacent to
the Premises (including any flagpoles or other installations on said walls,
balconies, terraces or roofs) and any space in and/or adjacent to the Premises
used for shafts,


3



--------------------------------------------------------------------------------





stairways, pipes, conduits, ducts, mail chutes, conveyors, pneumatic tubes,
electric or other utilities, sinks, fan rooms or other Building facilities, and
the use thereof, as well as access thereto through the Premises. Provided
Tenant’s access to and use of the Premises are not materially impaired hereby,
Landlord also specifically reserves to itself the following rights:
a)    To designate all sources furnishing sign painting or lettering;
b)    To constantly have pass keys to the Premises;
c)    To grant to anyone the exclusive right to conduct any particular business
or undertaking in the Building, so long as Landlord’s granting of the same does
not prohibit Tenant’s use of the Premises for Tenant’s Specified Use, as defined
in Article 6;
d)    To enter the Premises at any reasonable time with reasonable notice (but
in no event less than 24 hours advance written notice, except for emergencies)
to inspect, repair, alter, improve, update or make additions to the Premises or
the Building so long as Tenant’s access to and use of the Premises is not
materially impaired thereby;
e)    During the last six (6) months of the Term, to exhibit the Premises to
prospective future tenants upon not less than 24 hours prior notice and
accompanied by a representative of Tenant;
f)    Subject to the provisions of Article 12, to, at any time, and from time to
time, whether at Tenant’s request or pursuant to governmental requirement,
repair, alter, make additions to, improve, or decorate all or any portion of the
Project, Building or Premises at any reasonable time with reasonable notice (but
not less than 24 hours advance written notice, except for emergencies), so long
as Tenant’s access to and use of the Premises is not materially impaired
thereby. In connection therewith, and without limiting the generality of the
foregoing rights, Landlord shall specifically have the right to remove, alter,
improve or rebuild all or any part of the lobby of the Building as the same is
presently or shall hereafter be constituted; provided Landlord shall make
commercially reasonable efforts to perform such work in the lobby of the
Building as expeditiously as possible;
g)    Subject to the provisions of Article 12, Landlord reserves the right to
make alterations or additions to or change the location of elements of the
Project and any Common Areas appurtenant thereto at any reasonable time with
reasonable notice (except for emergencies), so long as Tenant’s access to and
use of the Premises are not materially impaired thereby; and/or
h)    To take such other actions as may reasonably be necessary when the same
are required to preserve, protect or improve the Premises, the Building, or
Landlord’s interest therein at any reasonable time with reasonable notice, but
in no event less than 24 hours advance written notice (except for emergencies),
so long as Tenant’s access to and use of the Premises are not materially
impaired thereby.
Tenant acknowledges and agrees that: (a) the Premises are part of an office
building owned, operated, managed and leased by Landlord and occupied by
numerous tenants; (b) Landlord and


4



--------------------------------------------------------------------------------





such tenants are engaged from time to time in a variety of construction projects
inside individual premises as well as in Common Areas as part of the normal
course of business in the Building; and (c) such construction activities may
cause, among other things, noise, vibration, dust, odors, increased foot traffic
in the Building and in elevators and corridors, and increased motor vehicle
traffic in parking facilities. In recognition of the foregoing, except for
claims resulting from the negligence or willful misconduct of Landlord or the
Landlord Parties (as defined below), Tenant hereby releases Landlord and all of
its parents, subsidiaries, divisions, employees, affiliates, assigns, officers,
directors, shareholders, members, agents, predecessors, successors, trustees,
beneficiaries and representatives (collectively, the “Landlord Parties”), from
any and all claims (including claims for abatement of Rent or constructive
eviction), debts, liabilities, demands, obligations, costs, expenses, actions
and causes of action of every nature, character and description, whether known
or unknown, asserted or unasserted, fixed or contingent arising out of or in
connection with the activities and conditions described in the foregoing clauses
(b) and (c). Furthermore, Tenant agrees that none of the activities and
conditions described in the foregoing clauses (b) and (c) shall be grounds for
any claim by Tenant or any party claiming through Tenant that Landlord has
breached the terms of Section 1.5 below or any other provision of this Lease, or
violated any statute or other applicable law which purports to govern the rights
or obligations of Landlord and Tenant concerning the matters set forth in
Section 1.5, provided Landlord shall make commercially reasonable efforts to
perform such work as expeditiously as possible.
Section 1.4    Area. Landlord and Tenant agree that the usable area (the “Usable
Area”) of the Premises has been measured using the 2010 ANSI/BOMA Standard
published collectively by the American National Standards Institute and the
Building Owners’ and Managers’ Association (“ANSI/BOMA Standard”), as a
guideline, and that Landlord is utilizing a deemed add-on factor of 27.32% to
compute the rentable area (the “Rentable Area”) of the Premises. Rentable Area
herein is calculated as 1.2732 times the estimated Usable Area, regardless of
what the actual square footage of the Common Areas of the Building may be, and
whether or not they are more or less than 27.32% of the total estimated Usable
Area of the Building. The purpose of this calculation is solely to provide a
general basis for comparison and pricing of this space in relation to other
spaces in the market area.
Landlord and Tenant further agree that even if the Rentable or Usable Area of
the Premises and/or the total Building Area are later determined to be more or
less than the figures stated herein, for all purposes of this Lease, the figures
stated herein shall be conclusively deemed to be the actual Rentable or Usable
Area of the Premises, as the case may be.
Section 1.5    Quiet Enjoyment. Contingent upon Tenant keeping, observing and
performing all of the covenants, agreements, terms, provisions and conditions of
this Lease on its part to be kept, observed and performed, and subject to the
limitations imposed under Article 14 of this Lease, Tenant shall lawfully and
quietly hold, occupy and enjoy the Premises during the Term.
Section 1.6    No Light, Air or View Easement. Any diminution or shutting off of
light, air or view by any structure which is now or may hereafter be erected on
the Building, the Project or on lands adjacent to the Building shall in no way
affect this Lease or impose any liability on Landlord. Noise, dust or vibration
or other ordinary incidents to new construction of improvements


5



--------------------------------------------------------------------------------





on the Building, the Project or on lands adjacent to the Building, whether or
not by Landlord, shall in no way affect this Lease or impose any liability on
Landlord, except as expressly provided otherwise in this Lease.
Section 1.7    Development of the Project.
a)    Landlord reserves the right to further subdivide all or a portion of the
Project. Tenant agrees to execute and deliver, upon demand by Landlord and in
the form requested by Landlord (at no cost to Tenant), any additional documents
needed to conform this Lease to the circumstances resulting from such
subdivision, provided that no such documentation shall materially adversely
affect Tenant’s rights or increase Tenant’s obligations under this Lease.
b)    If portions of the Project or property adjacent to the Project
(collectively, the “Other Improvements”) are owned by an entity other than
Landlord, Landlord, at its option, may enter into an agreement with the owner or
owners of any or all of the Other Improvements to provide (i) for reciprocal
rights of access and/or use of the Project and the Other Improvements, provided
that the same creates no material adverse effect upon Tenant’s rights or
obligations under this Lease, (ii) for the common management, operation,
maintenance, improvement and/or repair of all or any portion of the Project and
the Other Improvements, provided that the same creates no material adverse
effect upon Tenant’s rights or obligations under this Lease, (iii) for the
allocation of a portion of the Operating Expenses to the Other Improvements and
the operating expenses and taxes for the Other Improvements to the Project, and
(iv) for the use or improvement of the Other Improvements and/or the Project in
connection with the improvement, construction, and/or excavation of the Other
Improvements and/or the Project. Nothing contained herein shall be deemed or
construed to limit or otherwise affect Landlord’s right to convey all or any
portion of the Project or any other of Landlord’s rights described in this
Lease.
c)    Tenant acknowledges that portions of the Project and/or the Other
Improvements may be under construction following Tenant’s occupancy of the
Premises, and that such construction may result in levels of noise, dust,
obstruction of access, etc., which are in excess of that present in a fully
constructed project. Tenant hereby waives any and all rent offsets (except as
specifically set forth otherwise in this Lease) or claims of constructive
eviction which may arise in connection with such construction. Notwithstanding
the foregoing, at all times following the Commencement Date, subject to
Landlord’s reasonable rules and regulations, Tenant shall have reasonable access
to the Building, the Premises and the parking facilities containing Tenant’s
parking spaces for the Premises.
ARTICLE 2    
COMMENCEMENT DATE AND TERM
Section 2.1    Commencement Date and Term. Subject to the contingency specified
in Article 22 of this Lease, the term of this Lease (“Term”) shall commence on
the Commencement Date, and shall end, unless sooner terminated as otherwise
provided herein, at 11:59 p.m. (PT) on the Termination Date (as such terms are
defined in Section 2.1 of the BL1 Table). Landlord shall grant Tenant access to
the Premises beginning March 1, 2017, provided that prior to such access being
granted (a) this Lease and the Termination Agreement are mutually executed and
delivered,


6



--------------------------------------------------------------------------------





(b) Tenant delivers to Landlord the certificate(s) evidencing the insurance
required under Section 19.2 of this Lease and (c) Tenant pays to Landlord all
funds due upon execution of this Lease by Tenant. Such access shall be permitted
solely for the purpose of Tenant (i) constructing improvements in the Premises
in accordance with this Lease; (ii) installing Tenant’s furniture, fixtures and
equipment, computer and telephone cabling in the Premises and (iii) moving into
the Premises. Provided Tenant’s access to the Premises is for the purposes
herein stated and not for the conduct of its business in the Premises, then such
access shall not serve to accelerate the Commencement Date nor shall Tenant’s
failure to exercise its right of access for any reason whatsoever serve to delay
the Commencement Date. After Landlord grants Tenant access to the Premises,
Tenant shall be subject to Landlord’s reasonable administrative control and
supervision and Tenant shall comply with all of the provisions and covenants
contained in this Lease, except that Tenant shall not be obligated to pay Fixed
Monthly Rent or Additional Rent until the Commencement Date (as defined above)
unless Tenant begins the conduct of its business in the Premises, in which case
Tenant shall pay Landlord all Rent due under this Lease beginning on such date,
which shall be deemed the Commencement Date.
Tenant’s taking possession of the Premises and/or commencing Tenant’s normal
business operations in the Premises shall be deemed conclusive evidence that, as
of the Commencement Date, the Premises are in good order and repair, subject to
any punch list items provided by Tenant within ten (10) days of taking
possession of the Premises.
Section 2.2    Holding Over. If Tenant fails to deliver possession of the
Premises on the Termination Date, but holds over after the expiration or earlier
termination of this Lease without the express prior written consent of Landlord,
such tenancy shall be construed as a tenancy at sufferance on the same terms and
conditions as are contained herein, except that the Fixed Monthly Rent payable
by Tenant during such period of holding over shall automatically increase as of
the Termination Date to an amount equal to one hundred twenty-five percent
(125%) of the Fixed Monthly Rent payable by Tenant for the calendar month
immediately prior to the date when Tenant commences such holding over and,
beginning on the sixty-first (61st) day after the Termination Date and
continuing thereafter during any period of holding over, the Fixed Monthly Rent
payable by Tenant shall increase to an amount equal to one hundred fifty percent
(150%) of the Fixed Monthly Rent payable by Tenant for the calendar month
immediately prior to the date when Tenant commenced such holding over (with
respect to the Fixed Monthly Rent due during either time period the “Holdover
Rent”). Such Holdover Rent shall be prorated on a day-for-day basis for any
partial months in which Tenant holds over in the Premises. Tenant’s payment of
such Holdover Rent, and Landlord’s acceptance thereof, shall not constitute a
waiver by Landlord of any of Landlord’s rights or remedies with respect to such
holding over, nor shall it be deemed to be a consent by Landlord to Tenant’s
continued occupancy or possession of the Premises past the time period covered
by Tenant’s payment of the Holdover Rent.
Furthermore, if Tenant fails to deliver possession of the Premises to Landlord
upon the expiration or earlier termination of this Lease, and Landlord has
theretofore notified Tenant in writing, at least sixty (60) days prior to the
expiration or earlier termination of this Lease, that Landlord requires
possession of the Premises for a succeeding tenant, then, in addition to any
other liabilities to Landlord accruing therefrom, Tenant shall protect, defend,
indemnify and hold Landlord


7



--------------------------------------------------------------------------------





harmless from all loss, costs (including reasonable attorneys’ fees and
expenses) and liability resulting from such failure, including without limiting
the foregoing, any claims made by any succeeding tenant arising out of Tenant’s
failure to so surrender.
Notwithstanding the provisions contained hereinabove regarding Tenant’s
liability for a continuing holdover, Landlord agrees to use commercially
reasonable efforts to insert into any future lease of another tenant proposing
to occupy the Premises provisions similar to those contained in Section 2.1,
permitting mitigation of Tenant’s damages arising out of Tenant’s temporary
holdover.
ARTICLE 3    
PAYMENT OF RENT, LATE CHARGE
Section 3.1    Payment of Fixed Monthly Rent and Additional Rent. “Rent” shall
mean: all payments of monies in any form whatsoever required under the terms and
provisions of this Lease, and shall consist of:
a)    “Fixed Monthly Rent”, which shall be payable in equal monthly installments
in the amounts set forth in Section 3.3 below; plus
b)    Additional Rent as provided below in Section 3.3.1, in Article 4 and
elsewhere in this Lease.
Section 3.2    Manner of Payment. Tenant shall pay Fixed Monthly Rent and
Additional Rent immediately upon the same becoming due and payable, without
demand therefor, and without any abatement, set off or deduction whatsoever,
except as may be expressly provided in this Lease. Landlord’s failure to submit
statements to Tenant stating the amount of Fixed Monthly Rent or Additional Rent
then due, including Landlord’s failure to provide to Tenant a calculation of the
adjustment as required in Section 3.3 or the Escalation Statement referred to in
Article 4, shall not constitute Landlord’s waiver of Tenant’s requirement to pay
the Rent called for herein; provided however, that Tenant shall not be required
to make any payment of Additional Rent in which Tenant is not notified of the
amount due at least thirty (30) days in advance, unless the amount of such
payment is set forth in this Lease, but Tenant shall be required to timely pay
an amount equal to the last amount billed to and upon receipt of a new notice
the parties shall reconcile any amounts owed by one party to the other. Tenant’s
failure to pay Additional Rent as provided herein, following notice from
Landlord and five (5) business days thereafter to make such payment, shall
constitute a material default equal to Tenant’s failure to pay Fixed Monthly
Rent when due (following notice and five (5) business days thereafter to make
such payment).
Rent shall be payable in advance on the first day of each and every calendar
month throughout the Term, in immediately available funds, to Landlord at 15301
Ventura Boulevard, Suite 360, Sherman Oaks, California 91403, or at such other
place(s) as Landlord designates in writing to Tenant. Tenant’s obligation to pay
Rent shall begin on March 31, 2017 and continue throughout the Term, without
abatement, setoff or deduction, except as otherwise specified hereinbelow.
Concurrent with Tenant’s execution and delivery to Landlord of this Lease,
Tenant shall pay to Landlord the Fixed Monthly Rent due for the first month of
the Term.


8



--------------------------------------------------------------------------------





Section 3.3    Fixed Monthly Rent. Tenant shall pay Fixed Monthly Rent as
follows:
Period
Rent
March 31, 2017 through March 31, 2018
$38,853.30
April 1, 2018 through March 31, 2019
$40,018.90
April 1, 2019 through March 31, 2020
$41,619.65
April 1, 2020 through March 31, 2021
$43,700.64
April 1, 2021 through March 31, 2022
$45,885.67



Section 3.3.1     Termination Consideration Payments. After the credit of
$50,000 from the 1901 Security Deposit (and in the event the 1901 Landlord makes
any deductions as permitted under the 1901 Lease Tenant will supplement any
offset to the Security Deposit in order to make the initial credit to the
Termination Consideration equal $50,000), the balance of the Termination
Consideration ($450,000) shall be paid to Landlord with interest computed at
five percent (5%) per annum, in sixty (60) monthly installments of Eight
Thousand Four Hundred Ninety Two and 06/100 dollars ($8,492.06). Commencing on
April 1, 2017 Tenant shall pay Landlord each month during the Term the sum of
$8,492.06 as Additional Rent under this Lease. The Termination Consideration
payments shall be paid as and when Fixed Monthly Rent is paid under this Lease.
Tenant acknowledges that Tenant’s promise to pay the Termination Consideration
as required under this Lease is a material inducement to Landlord entering into
this Lease and the 1901 Landlord’s agreement to accept the Termination
Consideration as consideration for terminating the 1901 Lease. Accordingly, in
addition to Landlord’s other rights and remedies under this Lease and applicable
law, the failure by Tenant to pay the Termination Consideration payments as and
when due (whether or not Tenant is current with payments of Fixed Monthly Rent)
shall be a material default under the Lease and (a) the balance of the unpaid
Termination Consideration owed shall be accelerated and shall be due and payable
in full unless Tenant cures such default within ten (10) business days after
Tenant’s receipt of notice of such material default, which notice shall refer to
this Section 3.3.1 and shall advise Tenant that the balance of the unpaid
Termination Consideration owed shall be accelerated and shall be due and payable
in full unless the failure to pay is cured within ten (10) business days; and
(b) Landlord shall have the right in Landlord’s sole and absolute discretion to
exercise any and all rights and remedies and assert any and all claims and
causes of action, and shall be entitled to any and all damages permitted under
the Lease and applicable law, including, without limitation, the right to
enforce an unlawful detainer action against Tenant. Tenant agrees that
Landlord’s forbearance in insisting in any instance upon the strict keeping,
observance or performance of any covenant or agreement contained in this Lease
or by the 1901 Landlord with respect to the 1901 Lease, shall not be construed
as a waiver or relinquishment for the future of such covenant or agreement, but
the same shall continue and remain in full force and effect.
Section 3.4    Tenant’s Payment of Certain Taxes. Tenant shall, within thirty
(30) days following Tenant’s receipt of Landlord’s invoices and substantiating
documentation from Landlord, reimburse Landlord, as Additional Rent, for any and
all taxes, surcharges, levies, assessments, fees and charges payable by Landlord
when:


9



--------------------------------------------------------------------------------





a)    assessed on, measured by, or reasonably attributable to the cost or value
of Tenant’s equipment, furniture, fixtures and other personal property located
in the Premises;
b)    Assessed on or measured by any rent payable hereunder, including, without
limitation, any gross income tax, gross receipts tax, or excise tax levied by
the City or County of Los Angeles or any other governmental body with respect to
the receipt of such rent (computed as if such rent were the only income of
Landlord), but solely when levied by the appropriate City or County agency in
lieu of, or as an adjunct to, such business license(s), fees or taxes as would
otherwise have been payable by Tenant directly to such taxing authority;
c)    Assessed upon or with respect to the possession, leasing, operating,
management, maintenance, alteration, repair, use or occupancy by Tenant of the
Premises or any portion thereof; or
d)    Assessed solely because Landlord and Tenant entered into this transaction
or executed any document transferring an interest in the Premises to Tenant. If
it becomes unlawful for Tenant so to reimburse Landlord, the rent payable to
Landlord under this Lease shall be revised to net Landlord the same rent after
imposition of any such tax as would have been payable to Landlord prior to the
imposition of any such tax.
Said taxes shall be due and payable whether or not now customary or within the
contemplation of Landlord and Tenant. Notwithstanding the above, in no event
shall the provisions of this Section 3.4 serve to entitle Landlord to
reimbursement from Tenant for any federal, state, county or city income tax
payable by Landlord or the managing agent of Landlord.
Section 3.5    Certain Adjustments. If:
a)    the Commencement Date occurs on other than January 1st of a calendar year,
or this Lease expires or terminates on other than December 31st of a calendar
year;
b)    the size of the Premises changes during a calendar year due to an
expansion or contraction of the Premises; or
c)    any abatement of Fixed Monthly Rent or Additional Rent occurs during a
calendar year,
then the amount payable by Tenant or reimbursable by Landlord during such year
shall be adjusted proportionately on a daily basis, and the obligation to pay
such amount shall survive the expiration or earlier termination of this Lease.
If the Commencement Date occurs on other than the first day of a calendar month,
or this Lease expires on a day other than the last day of a calendar month, then
the Fixed Monthly Rent and Additional Rent payable by Tenant shall be
appropriately apportioned on a prorata basis for the number of days remaining in
the month of the Term for which such proration is calculated.


10



--------------------------------------------------------------------------------





If the amount of Fixed Monthly Rent or Additional Rent due is modified pursuant
to the terms of this Lease, such modification shall take effect the first day of
the calendar month immediately following the date such modification would have
been scheduled.
Section 3.6    Late Charge and Interest. Tenant acknowledges that late payment
by Tenant to Landlord of Fixed Monthly Rent or Additional Rent will cause
Landlord to incur costs not contemplated by this Lease, the exact amount of
which are extremely difficult and impracticable to fix. Such costs include,
without limitation, processing and accounting charges and late charges that may
be imposed on Landlord by the terms of any encumbrance and note secured by any
encumbrance covering the Premises. Therefore, if any installment of Fixed
Monthly Rent or Additional Rent and other payment due from Tenant hereunder is
not received by Landlord within five (5) business days of the date it becomes
due, Tenant shall pay to Landlord on demand an additional sum equal to four
percent (4%) of the overdue amount as a late charge. The parties agree that this
late charge represents a fair and reasonable settlement against the costs that
Landlord will incur by reason of Tenant’s late payment. Acceptance of any late
charge shall not constitute a waiver of Tenant’s default with respect to the
overdue amount, or prevent Landlord from exercising any of the other rights and
remedies available to Landlord.
Every installment of Fixed Monthly Rent and Additional Rent and any other
payment due hereunder from Tenant to Landlord which is not paid within twelve
(12) days after the same becomes due and payable shall, in addition to any Late
Charge already paid by Tenant, bear interest at the rate of four percent (4%)
per annum from the date that the same originally became due and payable until
the date it is paid. Landlord shall bill Tenant for said interest, and Tenant
shall pay the same within five (5) business days of receipt of Landlord’s
billing.
Notwithstanding the foregoing, Tenant shall not be assessed any late charge for
the first late payment in each twelve (12) month period of the Term so long as
Tenant pays such amount within five (5) business days of Tenant’s receipt of
written notice that such amount has not been paid.
Section 3.7    Security Deposit. On or about the Commencement Date Landlord
shall cause the 1901 Landlord to credit $50,000 of the 1901 Security Deposit to
the amount of the Termination Consideration, provided Tenant is not in material
default under the 1901 Lease and no deductions to the 1901 Security Deposit are
required as provided in the 1901 Lease. Landlord shall also cause the 1901
Landlord to transfer the sum of $60,873.33 for Tenant’s account under this Lease
to be maintained as the security deposit (the “Security Deposit”). The Security
Deposit of $60,873.33 shall thereafter at all times maintain on deposit with
Landlord as security for Tenant’s full and faithful observance and performance
of its obligations under this Lease (expressly including, without limitation,
the payment as and when due of the Fixed Monthly Rent, Additional Rent and any
other sums or damages payable by Tenant hereunder and the payment of any and all
other damages for which Tenant shall be liable by reason of any act or omission
contrary to any of said covenants or agreements). Landlord shall have the right
to commingle the Security Deposit with its general assets and shall not be
obligated to pay Tenant interest thereon.
If at any time Tenant defaults in the performance of any of its obligations
under this Lease, after the expiration of notice and the opportunity to cure (if
a notice and cure period is provided for under this Lease for the particular
default), then, Landlord may:


11



--------------------------------------------------------------------------------





a)    apply as much of the Security Deposit as may be necessary to cure Tenant’s
non-payment of the Fixed Monthly Rent, Additional Rent and/or other sums or
damages due from Tenant, including any sums due under Section 20.26 of this
Lease; and/or;
b)    if Tenant is in default of any of the covenants or agreements of this
Lease; apply so much of the Security Deposit as may be necessary to reimburse
all expenses incurred by Landlord in curing such default; or
c)    if the Security Deposit is insufficient to pay the sums specified in
Section 3.7 (a) or (b), elect to apply the entire Security Deposit in partial
payment thereof, and proceed against Tenant pursuant to the provisions of
Article 17 and Article 18 herein.
Tenant hereby waives the provisions of Section 1950.7 of the California Civil
Code, and all other laws, statutes, ordinances or other governmental rules,
regulations or requirements now in force or which may hereafter be enacted or
promulgated, which (i) establish the time frame by which Landlord must refund a
security deposit under a lease, and/or (ii) provide that Landlord may claim from
the Security Deposit only those sums reasonably necessary to remedy defaults in
the payment of rent, to repair damage caused by Tenant or to clean the Premises,
it being agreed that Landlord may, in addition, claim those sums specified in
Article 18 below, and/or those sums reasonably necessary to compensate Landlord
for any loss or damage caused by Tenant’s breach of this Lease or the acts or
omission of Tenant or any Tenant Party. As used in this Lease a “Tenant Party”
shall mean Tenant, any employee of Tenant, or any agent, authorized
representative, design consultant or construction manager engaged by or under
the control of Tenant.
If, as a result of Landlord’s application of any portion or all of the Security
Deposit, the amount held by Landlord declines to less than the amount set forth
in Section 3.7 of the BLI Table, Tenant shall, within ten (10) days after demand
therefor, deposit with Landlord additional cash sufficient to bring the
then-existing balance held as the Security Deposit to the amount specified
hereinabove. Tenant’s failure to deposit said amount shall constitute a material
breach of this Lease.
At the expiration or earlier termination of this Lease, Landlord shall deduct
from the Security Deposit being held on behalf of Tenant any unpaid sums, costs,
expenses or damages payable by Tenant pursuant to the provisions of this Lease;
and/or any costs required to cure Tenant’s default or performance of any other
covenant or agreement of this Lease, and shall, within thirty (30) days after
the expiration or earlier termination of this Lease, return to Tenant, without
interest, all or such part of the Security Deposit as then remains on deposit
with Landlord.
ARTICLE 4    
ADDITIONAL RENT
Section 4.1    Certain Definitions. As used in this Lease:
a)    “Escalation Statement” means a statement by Landlord, setting forth the
amount payable by Tenant or by Landlord, as the case may be, for a specified
calendar year pursuant to this Article 4.


12



--------------------------------------------------------------------------------





b)    “Operating Expenses” means the following in a referenced calendar year,
including the Base Year as hereinafter defined, calculated assuming the Building
is at least ninety-five percent (95%) occupied: all reasonable costs of
management, operation, maintenance, and repair of the Building.
By way of illustration only, Operating Expenses shall include, but not be
limited to: management fees, which shall not exceed those reasonable and
customary in the geographic area in which the Building is located; water and
sewer charges; any and all insurance premiums not otherwise directly payable by
Tenant; license, permit and inspection fees; air conditioning (including repair
of same); heat; light; power and other utilities; steam; labor; cleaning and
janitorial services; guard services; supplies; materials; equipment and tools.
Operating Expenses shall also include the cost or portion thereof of those
capital improvements made to the Building by Landlord during the Term:
i)    to the extent that such capital improvements reduce other direct expenses,
when the same were made to the Building by Landlord after the Commencement Date,
or
ii)    that are required under any governmental law or regulation that was not
applicable to the Building as of the Commencement Date.
Said capital improvement costs, or the allocable portion thereof (as referred to
in clauses (i) and (ii) above), shall be amortized on a straight-line basis over
the useful life of any such capital improvement pursuant to generally-accepted
accounting principles, together with interest on the unamortized balance at the
rate of ten percent (10%) per annum.
Operating Expenses shall also include all general and special real estate taxes,
increases in assessments or special assessments and any other ad valorem taxes,
rates, levies and assessments paid during a calendar year (or portion thereof)
upon or with respect to the Building and the personal property used by Landlord
to operate the Building, whether paid to any governmental or quasi-governmental
authority, and all taxes specifically imposed in lieu of any such taxes (but
excluding taxes referred to in Section 3.4 for which Tenant or other tenants in
the Building are liable) including fees of counsel and experts, reasonably
incurred by, or reimbursable by Landlord in connection with any application for
a reduction in the assessed valuation of the Building and/or the land thereunder
or for a judicial review thereof, (collectively “Appeal Fees”), but solely to
the extent that the Appeal Fees result directly in a reduction of taxes
otherwise payable by Tenant (collectively, “Tax Expenses”).
Notwithstanding anything to the contrary in this Lease, the amount of Tax
Expenses for the Base Year shall be calculated without taking into account any
decreases in real estate taxes for the Property obtained in connection with
Proposition 8, and, therefore, the Tax Expenses in the Base Year and/or any
subsequent calendar year may be greater than those actually incurred by
Landlord, but shall, nonetheless, be the Tax Expenses due under the Lease;
provided that (i) any costs or expenses incurred by Landlord in securing any
Proposition 8 reduction shall not be included in Operating Expenses for the
purposes of the Lease, and (ii) real estate tax reductions under Proposition


13



--------------------------------------------------------------------------------





8 shall not be deducted from Tax Expenses, but rather shall be the sole property
of Landlord. Landlord and Tenant acknowledge that the foregoing provision
related to a reduction of Tax Expenses under Proposition 8 is not intended to in
any way affect (a) the inclusion in Tax Expenses of the statutory two percent
(2.0%) annual increase in Tax Expenses (as such statutory increase may be
modified by subsequent legislation), or (b) the inclusion of Tax Expenses
pursuant to the terms of Proposition 13. Operating Expenses shall also include,
but not be limited to, the premiums for the following insurance coverage:
all-risk, structural, fire, boiler and machinery, liability, earthquake and for
replacement of tenant improvements to a maximum of $35.00 per usable square
foot, and for such other coverage(s), and at such policy limit(s) as Landlord
deems reasonably prudent and/or are required by any lender or ground lessor,
which coverage and limits Landlord may, in Landlord’s reasonable discretion,
change from time to time.
lf, in any calendar year following the Base Year, as defined hereinbelow (a
“Subsequent Year”), a new expense item (e.g., earthquake insurance, concierge
services; entry card systems), is included in Operating Expenses which was not
included in the Base Year Operating Expenses, then the cost of such new item
shall be added to the Base Year Operating Expenses for purposes of determining
the Additional Rent payable under this Article 4 for such Subsequent Year.
During each Subsequent Year, the same amount shall continue to be included in
the computation of Operating Expenses for the Base Year, resulting in each such
Subsequent Year Operating Expenses only including the increase in the cost of
such new item over the Base Year, as so adjusted. However, if in any Subsequent
Year thereafter, such new item is not included in Operating Expenses, no such
addition shall be made to Base Year Operating Expenses.
Conversely, as reasonably determined by Landlord, when an expense item that was
originally included in the Base Year Operating Expenses is, in any Subsequent
Year, no longer included in Operating Expenses, then the cost of such item shall
be deleted from the Base Year Operating Expenses for purposes of determining the
Additional Rent payable under this Article 4 for such Subsequent Year. The same
amount shall continue to be deleted from the Base Year Operating Expenses for
each Subsequent Year thereafter that the item is not included. However, if such
expense item is again included in the Operating Expenses for any Subsequent
Year, then the amount of said expense item originally included in the Base Year
Operating Expenses shall again be added back to the Base Year Operating
Expenses.
c)    Exclusions from Operating Expenses. Notwithstanding anything contained in
the definition of Operating Expenses as set forth in Subsection 4.1(b) of this
Lease, Operating Expenses shall not include the following:
i)    Any ground lease rental and/or any sums related thereto;
ii)    The costs of repairs to the Building, if costs of such repairs is
reimbursed by the insurance carried by Landlord or by any tenant or any other
party or subject to award under any eminent domain proceeding;
iii)    Costs, including permit, license and inspection costs, incurred with
respect to the installation of Tenant’s or other occupant’s improvements or
incurred in renovating


14



--------------------------------------------------------------------------------





or otherwise improving, decorating, painting or redecorating vacant space for
Tenant or other occupants of the Building;
iv)    Depreciation, amortization and interest payments, except as specifically
permitted herein or except on materials, tools supplies and vendor-type
equipment purchased by Landlord to enable Landlord to supply services Landlord
might otherwise contract for with a third party where such depreciation,
amortization and interest payments would otherwise have been included in the
charge for such third party’s services. In such a circumstance, the inclusion of
all depreciation, amortization and interest payments shall be determined
pursuant to generally accepted accounting principles, consistently applied,
amortized over the reasonably anticipated useful life of the capital item for
which such amortization, depreciation or interest allocation was calculated;
v)    Marketing costs, including leasing commissions, attorneys’ fees incurred
in connection with the negotiation and preparation of letters, deal memos,
letters of intent, leases subleases and/or assignments, space planning costs,
and other costs and expenses incurred in connection with lease, sublease and/or
assignment negotiations and transactions with present or prospective tenants or
other occupants of the Building;
vi)    Expenses for services not offered to Tenant or for which Tenant is
charged directly, whether or not such services or other benefits are provided to
another tenant or occupant of the Building;
vii)    Costs incurred due to Landlord’s or any tenant of the Building’s
violation, other than Tenant, of the terms and conditions of any lease or rental
agreement in the Building;
viii)    That portion of any billing by Landlord, its subsidiaries or affiliates
for goods and/or services in the Building, to the extent that such billing
exceeds the costs of such goods and/or services if rendered by an unaffiliated
third parties on a competitive basis;
ix)    Costs incurred by Landlord for structural earthquake repairs necessitated
by the January 17, 1994 earthquake that occurred in the vicinity of the
Building;
x)    Interest, principal, points and fees on debts or amortization on any
mortgage or mortgages or any other debt instrument encumbering the Building or
the land thereunder;
xi)    Costs associated with operating the entity which constitutes Landlord, as
the same are distinguished from the costs of operation of the Building,
including partnership accounting and legal matters, costs of defending any
lawsuits with any mortgagee (except as the actions of Tenant may be in issue),
costs of selling, syndicating, financing, mortgaging or hypothecating any of
Landlord’s interest in the Building, costs (including attorneys’ fees and costs
of settlement judgments and payments in lieu thereof) arising from claims,
disputes or potential disputes in connection with potential or actual claims,
litigation or arbitration pertaining to Landlord’s ownership of the Building;


15



--------------------------------------------------------------------------------





xii)    Leasing advertising and promotional expenditures, and costs of leasing
signs in or on the Building identifying the owner of the Building, or other
tenants signs;
xiii)    Electric, gas or other power costs for with Landlord has been directly
reimbursed by another tenant or occupant of the Building, or for which any
tenant directly contracts with the local public service company;
xiv)    Costs, including attorneys’ fees and settlement judgments and/or
payments in lieu thereof, arising from actual or potential claims, disputes,
litigation or arbitration pertaining to Landlord and/or the Building;
xv)    Costs incurred with respect to the installation of Tenant’s or other
occupant’s improvements or incurred in renovating or otherwise improving,
decorating, painting or redecorating vacant space for Tenant or other occupants
of the Building;
xvi)    Tax penalties and interest incurred as a result of Landlord’s negligent
or willful failure to make payments and/or to file any income tax or
informational return(s) when due, unless such nonpayment is due to Tenant’s
nonpayment of rent;
xvii)    Costs incurred by Landlord to comply with notices of violation of the
Americans With Disabilities Act, as amended, when such notices are for
conditions existing prior to the Commencement Date;
xviii)    Any charitable or political contributions;
xix)    The purchase or rental price of any sculpture, paintings or other object
of art (except for utility costs associated with the operation of any common
area fountains), whether or not installed in, on or upon the Building;
xx)    Any compensation paid or expenses reimbursed to third party clerks,
attendants or other persons working in any commercial concession(s) operated by
Landlord, and any services provided, taxes attributable to and costs incurred in
connection with the operation of any retail or restaurant operations in the
Building;
xxi)    Any accelerated payment(s) made at Landlord’s election on obligations
undertaken by Landlord which would not otherwise become due, to the extent that
such accelerated payment(s) exceed the amount otherwise payable had Landlord not
elected to accelerate payment thereof. Notwithstanding such exclusion, the
balance of such accelerated payment shall be included by Landlord in operating
expense calculations for succeeding years, as if the payment had been made when
originally due prior to such acceleration;
xxii)    Costs, including attorneys’ fees and settlement judgments and/or
payments in lieu thereof, arising from actual or potential claims, disputes,
litigation or arbitration pertaining to Landlord and/or the Building;


16



--------------------------------------------------------------------------------





xxiii)    Insurance deductibles in excess of reasonable and customary deductible
amounts, and/or whether or not reasonable and/or customary, in excess of
$250,000 in any calendar year;
xxiv)    Costs of repairs which would have been covered by casualty insurance
but for Landlord’s failure to maintain casualty insurance to cover the
replacement value of the Building as required by this Lease;
xxv)    Capital expenditures not otherwise permitted hereunder;
xxvi)    The assessment or billing of operating expenses that results in
Landlord being reimbursed more than one hundred percent (100%) of the total
expenses for the calendar year in question;
xxvii)    The cost of any “tap fees”, impact fees or any sewer or water
connection fees for the benefit of any tenants in the Building;
xxviii)    Fees and expenses (including legal and brokerage fees, advertising,
marketing and promotional costs) paid by Landlord in connection with the lease
of any space within the Building, including subleasing and assignments;
xxix)    Any validated parking for any entity;
xxx)    The cost of any work or service performed for any tenant in the Building
(other than Tenant) to a materially greater extent or in a materially more
favorable manner than that furnished generally to tenants (including Tenant) in
the Building;
xxxi)    Wages, salaries or other compensation paid to any employees at or above
the grade of building manager;
xxxii)    Landlord’s general overhead and administrative expenses which are not
chargeable to Operating Expenses of the Building or the equipment, fixtures and
facilities used in connection with the Building, in accordance with generally
accepted accounting principles, including salaries and expenses of Landlord’s
executive officers;
xxxiii)    The cost of correcting defects (latent, patent or otherwise) in the
construction of the Building or in the Building equipment, except that
conditions (other than construction defects) resulting from ordinary wear and
tear shall not be considered defects for purposes hereof;
xxxiv)    The cost of installing, operating and maintaining any specialty
service (e.g., observatory, broadcasting facility, luncheon club, retail stores,
newsstands or recreational club);
xxxv)    Any expenses incurred by Landlord for the use of any portions of the
Building to accommodate events, including but not limited to shows, promotions,
kiosks, displays, filming, photography, private events or parties, ceremonies
and advertising beyond the normal


17



--------------------------------------------------------------------------------





expenses otherwise attributable solely to Building services, such as lighting
and heating, ventilation and air conditioning (“HVAC”) to such public portions
of the Building in normal operations during standard Building hours of
operation;
xxxvi)    Any costs representing an amount paid to an entity related to Landlord
which is in excess of the commercially reasonable amount which would have been
paid absent such relationship;
xxxvii)    Any expenses for repairs or maintenance to the extent covered by
warranties or service contracts;
xxxviii)    Any type of utility service which is separately metered to or
separately charged or paid by Tenant or any other tenant in the Building;
xxxix)    The cost of any environmental remediation for which Landlord is
responsible under this Lease;
xl)    All ad valorem taxes paid or payable by Tenant or other tenants in the
Building for personal property;
xli)    All items and services for which Tenant pays third parties;
xlii)    Costs paid to Landlord’s parking operator;
xliii)    The cost of repairing or restoring any portion of the Building damaged
by a hazard or taken in condemnation (provided that the amount of any
commercially reasonable deductible paid by Landlord shall be included in
Operating Expenses);
xliv)    Any costs or expense which is expressly stated in this Lease to be at
Landlord’s cost and expense; and
xlv)    Any item which is included in the Operating Expenses which, but for this
provision, would be included twice.
d)    “Tenant’s Share” means the percentage set forth in Section 4.1 of the BLI
Table.
Section 4.2    Calculation of Tenant’s Share of Increases in Operating Expenses.
If, commencing with the calendar year immediately following the Base Year (as
set forth in Section 4.2 of the BLI Table), the Operating Expenses for any
calendar year during the Term, or portion thereof, (including the last calendar
year of the Term), have increased over the Operating Expenses for the Base Year
set forth in Section 4.2 of the BLI Table, then within thirty (30) days after
Tenant’s receipt of Landlord’s computation of such increase (an “Escalation
Statement”), Tenant shall pay to Landlord, as Additional Rent, an amount equal
to the product obtained by multiplying such increase by Tenant’s Share.
Notwithstanding anything to the contrary in Section 4.1 of this Lease, during
the initial Term, the increases in Operating Expenses shall be limited to five
percent (5%) per annum on a cumulative basis (the “OER Controllable Item Cap”),
excluding insurance


18



--------------------------------------------------------------------------------





premiums, utilities, janitorial, and all general and special real estate taxes
(the “Uncontrollable Items”); provided, however, that should the actual
percentage change in the increase in Operating Expenses attributable to the
Controllable Items exceed the OER Controllable Item Cap per annum, that excess
amount shall accrue for application in any future year that the percentage
increase in Operating Expenses attributable to the Controllable Items is less
than the OER Controllable Item Cap per annum.
Landlord may, at or after the start of any calendar year subsequent to the Base
Year, notify Tenant of the amount which Landlord estimates will be Tenant’s
monthly share of any such increase in Operating Expenses for such calendar year
over the Base Year and the amount thereof shall be added to the Fixed Monthly
Rent payments required to be made by Tenant in such year. If Tenant’s Share of
any such increase in rent payable hereunder as shown on the Escalation Statement
is greater or less than the total amounts actually billed to and paid by Tenant
during the year covered by such statement, then within thirty (30) days
thereafter, Tenant shall pay in cash any sums owed Landlord or, if applicable,
Tenant shall either receive a credit against any Fixed Monthly Rent and/or
Additional Rent next accruing for any sum owed Tenant, or if Landlord’s
Escalation Statement is rendered after the expiration or earlier termination of
this Lease and indicates that Tenant’s estimated payments have exceeded the
total amount to which Tenant was obligated, then provided that Landlord is not
owed any other sum by Tenant, Landlord shall issue a cash refund to Tenant
within thirty (30) days after Landlord’s completion of such Escalation
Statement.
Section 4.2.1     Within one (1) year after receipt of an Escalation Statement
by Tenant, if Tenant disputes the amount of Additional Rent set forth in such
Escalation Statement, then Tenant may engage an independent certified public
accountant (which accountant is a member of a nationally or regionally
recognized accounting firm and is not working on a contingency fee basis),
designated and paid for by Tenant, to after reasonable notice to Landlord and at
reasonable times, inspect Landlord’s records with respect to such statement at
Landlord’s offices, provided that:
a)    Tenant is not then in default under this Lease beyond any applicable
notice and cure periods,
b)    Tenant has paid all amounts that are required to be paid under the
applicable Escalation Statement.
c)    Such inspection is conducted during Landlord’s customary business hours
and completed within a commercially reasonable time period);
d)    Tenant and Tenant’s agents must agree in advance to follow Landlord’s
reasonable rules and procedures regarding inspections of Landlord’s records
(including, without limitation, no photocopying);
e)    Prior to any inspection of Landlord’s records, Tenant and Tenant’s agents
shall execute a commercially reasonable confidentiality agreement regarding such
inspection and deliver an original of the same to Landlord; and


19



--------------------------------------------------------------------------------





f)    Tenant’s failure to dispute the amount of Additional Rent set forth in any
Escalation Statement within one (1) year of Tenant’s receipt of such Escalation
Statement shall be deemed to be Tenant’s approval of such Escalation Statement
and Tenant, thereafter, waives the right or ability to dispute the amounts set
forth in such Escalation Statement.
If, after such inspection, Tenant still disputes such Additional Rent, a
determination as to the proper amount shall be made, at Tenant’s expense, by an
independent certified public accountant (the “Accountant”) selected by Landlord
and subject to Tenant’s reasonable approval; provided, however that if such
determination by the Accountant proves that Operating Expenses were overstated,
then the overstated amount shall be repaid to Tenant, and provided further that
if such determination by the Accountant proves that Operating Expenses were
overstated by more than four percent (4%), then the overstated amount shall be
paid to Tenant and the cost of Tenant’s audit, the Accountant and the costs of
the Accountant’s determination shall be paid for by Landlord. Tenant hereby
acknowledges that Tenant’s sole right to inspect Landlord’s books and records
and to contest the amount of Operating Expenses payable by Tenant shall be as
set forth in this Section 4.2.1 and Tenant hereby waives any and all other
rights pursuant to applicable law to inspect such books and records and/or to
contest the amount of Operating Expenses payable by Tenant.
Section 4.3    Tenant’s Payment of Direct Charges as Additional Rent. Tenant
shall promptly and duly pay all costs and expenses incurred for or in connection
with any Tenant Change (as such term is defined in Section 12.12 of this Lease)
or Tenant Service (as such term is defined in Section 8.10 of this Lease), and
discharge any mechanic’s or other lien created against the Premises, Building or
the Project arising as a result of or in connection with any Tenant Change or
Tenant Service as Additional Rent by paying the same, bonding or manner
otherwise provided by law.
Any other cost, expense, charge, amount or sum (other than Fixed Monthly Rent)
payable by Tenant as provided in this Lease shall also be considered Additional
Rent.
Certain individual items of cost or expense may, in the reasonable determination
of Landlord, be separately charged and billed to Tenant by Landlord, either
alone or in conjunction with another party or parties, if they are deemed in
good faith by Landlord to apply solely to Tenant and/or such other party or
parties and are not otherwise normally recaptured by Landlord as part of normal
Operating Expenses. Landlord shall give Tenant prior notice and the opportunity
to cure any circumstance that would give rise to such separate and direct
billing.
Said separate billing shall be paid as Additional Rent, regardless of Tenant’s
Share. Such allocations by Landlord shall be binding on Tenant unless patently
unreasonable, and shall be payable within thirty (30) days after receipt of
Landlord’s billing therefor.
Section 4.4    Allocation of Operating Expenses. Tenant acknowledges that,
because the Project contains multiple buildings and both retail and office
elements, Landlord shall equitably allocate some or all of the Operating
Expenses for the Project among different portions or occupants of the Project
(the “Cost Pools”), in Landlord’s reasonable discretion, based on (i) those
Project Operating Expenses which are attributable solely to the Building, and
(ii) a portion of the Operating Expenses which are attributable to the Project
as a whole.


20



--------------------------------------------------------------------------------





ARTICLE 5    
ETHICS
Section 5.1    Ethics. Landlord and Tenant agree to conduct their business or
practice in compliance with any appropriate and applicable codes of professional
or business practice.
ARTICLE 6    
USE OF PREMISES
Section 6.1    Use. The Premises shall only be used for general office and
production use consistent with the operation of a first-class office building in
the Sherman Oaks area (the “Specified Use”) and for no other purposes, without
Landlord’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. Any proposed revision of the Specified Use by
Tenant shall be for a use consistent with those customarily found in first-class
office buildings. Reasonable grounds for Landlord withholding its consent shall
include, but not be limited to:
a)    the proposed use will place a disproportionate burden on the Building
systems;
b)    the proposed use is for governmental or medical purposes or for a company
whose primary business is that of conducting boiler-room type transactions or
sales;
c)    the proposed use would generate excessive foot traffic to the Premises
and/or Building.
So long as Tenant is in control of the Premises, Tenant covenants and agrees
that it shall not use, suffer or permit any person(s) to use all or any portion
of the Premises for any purpose in violation of the laws of the United States of
America, the State of California, or the ordinances, regulations or requirements
of the City or County of Los Angeles, or other lawful authorities having
jurisdiction over the Building.
Tenant shall not do or permit anything to be done in or about the Premises which
will in any way obstruct or unreasonably interfere with the rights of other
tenants or occupants of the Building. Tenant shall not use or allow the Premises
to be used for any pornographic or violent purposes, nor shall Tenant cause,
commit, maintain or permit the continuance of any nuisance or waste in, on or
about the Premises. Tenant shall not use the Premises in any manner that in
Landlord’s reasonable judgment would adversely affect or interfere with any
services Landlord is required to furnish to Tenant or to any other tenant or
occupant of the Building, or that would interfere with or obstruct the proper
and economical rendition of any such service.
Section 6.2    Exclusive Use. Landlord represents that Tenant’s Specified Use of
the Premises does not conflict with exclusive use provisions granted by Landlord
in other leases for the Building. Landlord further agrees that it shall, in the
future, not grant an exclusive use privilege to any other tenant in the Building
that will prevent Tenant from continuing to use the Premises for its Specified
Use.


21



--------------------------------------------------------------------------------





Tenant acknowledges and agrees that it shall not engage in any of the uses
specified hereinbelow, for which Landlord has already granted exclusive rights:
None.
Provided that Tenant has received written notice of the same from Landlord, and
further provided that Landlord does not grant a future exclusive use right that
prohibits Tenant from engaging in the Specified Use, then Tenant agrees that it
shall not violate any exclusive use provision(s) granted by Landlord to other
tenants in the Building.
Section 6.3    Rules and Regulations. Tenant shall observe and comply with the
rules and regulations set forth in Exhibit C, and such other and further
reasonable and non-discriminatory rules and regulations as Landlord may make or
adopt and communicate to Tenant in writing at any time or from time to time,
when said rules, in the reasonable judgment of Landlord, may be necessary or
desirable to ensure the first-class operation, maintenance, reputation or
appearance of the Building. However, if any conflict arises between the
provisions of this Lease and any such rule or regulation, the provisions of this
Lease shall control.
Provided Landlord makes commercially reasonable efforts to seek compliance by
all occupants of the Building with the rules and regulations adopted by
Landlord, Landlord shall not be responsible to Tenant for the failure of any
other tenants or occupants of the Building to comply with said rules and
regulations.
ARTICLE 7    
CONDITION UPON VACATING & REMOVAL OF PROPERTY
Section 7.1    Condition upon Vacating. At the expiration or earlier termination
of this Lease, Tenant shall:
a)    terminate its occupancy of, quit and surrender to Landlord, all or such
portion of the Premises upon which this Lease has so terminated, broom-clean and
in the same condition as received except for:
i)    ordinary wear and tear, or
ii)    loss or damage by fire or other casualty; and
b)    surrender the Premises free of any and all debris and trash and any of
Tenant’s personal property, furniture, fixtures and equipment that do not
otherwise become a part of the Project, pursuant to the provisions contained in
Section 7.2 hereinbelow; and
c)    at Tenant’s sole expense, forthwith and with all due diligence remove any
Tenant Change (as defined in Section 12.12 of this Lease) and, if requested by
Landlord in Landlord’s sole and absolute discretion, restore the Premises to its
original condition, reasonable wear and tear excepted. However, Tenant shall
only be obligated to remove said Tenant Change if (i) the Tenant Change was made
without Landlord’s approval; (ii) the Tenant Change is an over standard
improvement; and/or (iii) Landlord notified Tenant of its obligation to do so at
the time Landlord approved Tenant’s request for a Tenant Change and Landlord’s
approval was required pursuant to


22



--------------------------------------------------------------------------------





the terms of this Lease. If Tenant fails to complete such removal and/or
restoration and/or to repair any damage caused by the removal or restoration of
any Tenant Change, Landlord may do so and may charge the cost thereof to Tenant
pursuant to Section 20.26 of this Lease or deduct the cost from the Security
Deposit under Section 3.7 of this Lease. Tenant shall not be obligated to remove
the initial Improvements, except as otherwise provided herein. In addition, at
the expiration or earlier termination of this Lease, Tenant shall (1) remove all
data, telecom and other cabling and wiring installed by or for Tenant in the
Premises (including any of the same installed above the ceiling plenum), and (2)
remove any security system or devices installed by Tenant, in either case
whether or not the installation was performed as part of the initial
Improvements constructed in the Premises or after such time, and Tenant shall
repair any damage caused by such removal.
Section 7.2    Tenant’s Property. All fixtures, equipment, improvements and
installations attached or built into the Premises at any time during the Term
shall, at the expiration or earlier termination of this Lease, be deemed the
property of Landlord; become a permanent part of the Premises and remain
therein. However, if said equipment, improvements and/or installations can be
removed without causing any structural damage to the Premises, then, provided
after such removal Tenant restores the Premises to the condition existing prior
to installation of Tenant’s trade fixtures or equipment, Tenant shall be
permitted, at Tenant’s sole expense, to remove said trade fixtures and
equipment.
The provisions of this Article 7 shall survive the expiration or earlier
termination of this Lease.
ARTICLE 8    
UTILITIES AND SERVICES
Section 8.1    Normal Building Hours / Holidays. The “Normal Business Hours” of
the Building, during which Landlord shall furnish the services specified in this
Article 8 are defined as 8:00 A.M. to 6:00 P.M., Monday through Friday, and 9:00
A.M. to 1:00 P.M. on Saturday, any one or more Holiday(s) excepted.
The “Holidays” which shall be observed by Landlord in the Building are defined
as any federally-recognized holiday and any other holiday specified herein,
which are: New Years Day, Presidents’ Day, Memorial Day, the 4th of July, Labor
Day, Thanksgiving Day, the day after Thanksgiving, and Christmas Day (each
individually a “Holiday”). Tenant acknowledges that the Building shall be closed
on each and every such Holiday, and Tenant shall not be guaranteed access to
Landlord or Landlord’s managing agent(s) on each such Holiday.
Section 8.2    Access to the Building and General Services.    Subject to Force
Majeure and any power outage(s) which may occur in the Building when the same
are out of Landlord’s reasonable control, Landlord shall furnish the following
services to the Premises twenty-four (24) hours per day, seven days per week:
a)    during Normal Business Hours, bulb replacement for building standard
lights;


23



--------------------------------------------------------------------------------





b)    access to and use of the parking facilities for persons holding valid
parking permits;
c)    access to and use of the elevators and Premises;
d)    use of electrical lighting on an as-needed basis within the Premises; and
e)    use of a reasonable level of water for kitchen and toilet facilities in
the Premises and Common Area bathrooms.
Section 8.3    Janitorial Services. Landlord shall furnish the Premises with
reasonable and customary janitorial services five (5) days per business week
consistent with the level of janitorial services provided to the Comparable
Buildings, except when the Building is closed on any Holiday. Landlord shall
retain the sole discretion to choose and/or revise the janitorial company
providing said services to the Premises and/or Building.
Section 8.4    Security Services. Tenant acknowledges that Landlord currently
provides uniformed guard service to the Building 24 hours per day, 7 days per
week, solely for the purposes of providing surveillance of, and information and
directional assistance to persons entering the Building.
Tenant acknowledges that such guard service shall not provide any measure of
security or safety to the Building or the Premises, and that Tenant shall take
such actions as it may deem necessary and reasonable to ensure the safety and
security of Tenant’s property or person or the property or persons of Tenant’s
agents, clients, contractors, directors, employees, invitees, licensees,
officers, partners or shareholders. Tenant agrees and acknowledges that, except
in the case of the gross negligence or willful misconduct of Landlord or its
directors, employees, officers, partners or shareholders, Landlord shall not be
liable to Tenant in any manner whatsoever arising out of the failure of
Landlord’s guard service to secure any person or property from harm.
Tenant agrees and acknowledges that Landlord, in Landlord’s sole discretion,
shall have the option, but not the obligation to add, decrease, revise the hours
of and/or change the level of services being provided by any guard company
serving the Building, so long as the level of security services provided to the
Building is consistent with the level of security services provided to the
Comparable Buildings. Tenant further agrees that Tenant shall not engage or hire
any outside guard or security company without Landlord’s prior written consent,
which shall be in Landlord’s sole discretion.
Section 8.5    Utilities. During Normal Business Hours Landlord shall furnish a
reasonable level of water, heat, ventilation and air conditioning (“HVAC”), and
a sufficient amount of electric current to provide customary business lighting
and to operate ordinary office business machines, such as a single personal
computer and ancillary printer per two hundred and fifty (250) usable square
feet contained in the Premises, facsimile machines, small copiers customarily
used for general office purposes, and such other equipment and office machines
as do not result in above-standard use of the existing electrical system. So
long as the same remain reasonably cost competitive, Landlord shall retain the
sole discretion to choose the utility vendor(s) to supply such services to the
Premises and the Building.


24



--------------------------------------------------------------------------------





Except with the prior written consent of Landlord, which shall not be
unreasonably withheld, conditioned and/or delayed, Tenant shall not install or
use any equipment, apparatus or device in the Premises that requires the
installation of a 208 voltage circuit; consumes more than five (5) kilowatts per
hour per item; or the aggregate use of which will in any way increase the
connected load to more than 5 Watts per usable square foot, or cause the amount
of electricity to be furnished or supplied for use in the Premises to more than
1.2 kWh per usable square foot, per month.
Except with the prior written consent of Landlord, Tenant shall not connect any
electrical equipment to the electrical system of the Building, except through
electrical outlets already existing in the Premises, nor shall Tenant pierce,
revise, delete or add to the electrical, plumbing, mechanical or HVAC systems in
the Premises.
Section 8.6    After Hours HVAC and/or Excess Utility Usage. If Tenant requires
HVAC service during other than Normal Business Hours (“Excess HVAC”), Tenant may
obtain Excess HVAC by telephone by using Tenant’s secret code to activate the
HVAC system. Tenant’s activation of the HVAC system shall be deemed conclusive
evidence of its willingness to pay the costs specified herein. Tenant shall pay
for such Excess HVAC at Landlord’s actual cost, without a markup for profit,
overhead, administration or depreciation. The hourly charge for Excess HVAC as
of the date of this Lease is $65.00, which is subject to change in accordance
with the terms and conditions of this Section 8.6.
If Tenant requires electric current in excess of the amounts specified
hereinabove, water or gas in excess of that customarily furnished to the
Premises as office space (“Excess Utility Use”), Tenant shall first procure
Landlord’s prior written consent to such Excess Utility Use, which Landlord may
reasonably refuse.
In lieu of Landlord’s refusal, Landlord may cause a meter or sub-meter to be
installed to measure the amount of water, gas and/or electric current consumed
by Tenant in the Premises. The cost of any such meter(s), and the installation,
maintenance, and repair thereof, shall be paid by Tenant as Additional Rent.
After completing installation of said meter(s), and/or if Tenant requests Excess
HVAC, then Tenant shall pay, as Additional Rent, within thirty (30) calendar
days after Tenant’s receipt of Landlord’s billing, for the actual amounts of all
water, steam, compressed air, electric current and/or Excess HVAC consumed
beyond the normal levels Landlord is required herein to provide. Said billing
shall be calculated on the usage indicated by such meter(s), sub-meter(s), or
Tenant’s written request therefor, and shall be issued by Landlord at the rates
charged for such services by the local public utility furnishing the same, plus
any additional expense reasonably incurred by Landlord in providing said Excess
Utility Use and/or in keeping account of the water, steam, compressed air and
electric current so consumed.
Section 8.7    Changes Affecting HVAC. Tenant shall also pay as Additional Rent
for any additional costs Landlord incurs to repair any failure of the HVAC
equipment and systems to perform their function when said failure arises out of
or in connection with any change in, or alterations to, the arrangement of
partitioning in the Premises after the Commencement Date, or from occupancy


25



--------------------------------------------------------------------------------





by, on average, more than one person for every two hundred fifty (250) usable
square feet of the Premises, or from Tenant’s failure to keep all HVAC vents
within the Premises free of obstruction.
Section 8.8    Damaged or Defective Systems. Tenant shall give written notice to
Landlord after Tenant becomes aware of any alleged damage to, or defective
condition in any part or appurtenance of the Building’s sanitary, electrical,
HVAC or other systems serving, located in, or passing through, the Premises.
Provided that the repair or remedy of said damage or defective condition is
within the reasonable control of Landlord, it shall be remedied by Landlord with
reasonable diligence. Otherwise, Landlord shall make such commercially
reasonable efforts as may be available to Landlord to effect such remedy or
repair, but Landlord shall not be liable to Tenant for any failure thereof, nor
shall Tenant be entitled to claim any damages arising from any such damage or
defective condition nor shall Tenant be entitled to claim any eviction by reason
of any such damage or defective condition.
If such damage or defective condition was caused by, or is attributed to, a
Tenant Change or the unreasonable or improper use of such system(s) by Tenant or
its employees, licensees or invitees:
a)    the cost of the remedy thereof shall be paid by Tenant as Additional Rent
pursuant to the provisions of Section 4.3;
b)    in no event shall Tenant be entitled to any abatement of rent as specified
above; and
c)    Tenant shall be estopped from making any claim for damages arising out of
Landlord’s repair thereof.
Section 8.9    Limitation on Landlord’s Liability for Failure to Provide
Utilities and/or Services. Tenant hereby releases the Landlord Parties from any
liability for damages, by abatement of rent or otherwise, for any failure or
delay in furnishing any of the services or utilities specified in this Article 8
(including, but not limited to telephone and telecommunication services), or for
any diminution in the quality or quantity thereof.
Tenant’s release of the Landlord Parties’ liability shall be applicable when
such failure, delay or diminution is occasioned, in whole or in part, by
repairs, replacements, or improvements, by any strike, lockout or other labor
trouble, by Landlord’s inability to secure electricity, gas, water or other fuel
at the Building after Landlord’s reasonable effort to do so, by accident or
casualty whatsoever, by act or default of Tenant or other parties, or by any
other cause. Such failures, delays or diminution shall never be deemed to
constitute a constructive eviction or disturbance of Tenant’s use and possession
of the Premises, or serve to relieve Tenant from paying Rent or performing any
of its obligations under this Lease.
Furthermore, the Landlord Parties shall not be liable under any circumstances
for a loss of, injury to, or interference with, Tenant’s business, including,
without limitation, any loss of profits occurring or arising through or in
connection with or incidental to Landlord’s failure to furnish any of the
services or utilities required by this Article 8.


26



--------------------------------------------------------------------------------





Notwithstanding the above, Landlord shall use commercially reasonable efforts to
remedy any delay, defect or insufficiency in providing the services and or
utilities required hereunder.
Notwithstanding anything to the contrary in this Lease, if Tenant is prevented
from using and does not use, the Premises or any portion thereof, as a result of
(i) Landlord’s failure to provide services or utilities as required by this
Lease, or (ii) Landlord’s exercise of its rights under Section 12.11 below or
the performance by Landlord of any repairs or maintenance to the Building (an
“Abatement Event”), then Tenant shall give Landlord notice of such Abatement
Event and if such Abatement Event continues for five (5) consecutive business
days after Landlord’s receipt of any such Notice (the “Eligibility Period”), and
such failure is not attributable to, or caused by, the acts of Tenant, then the
Fixed Monthly Rent, any Additional Rent and parking charges shall be abated or
reduced, as the case may be, after expiration of the Eligibility Period for such
time that Tenant continues to be so prevented from using, and does not use, the
Premises, or a portion thereof, in the proportion that the rentable area of the
portion of the Premises that Tenant is prevented from using, and does not use
(“Unusable Area”), bears to the total rentable area of the Premises; provided,
however, in the event that Tenant is prevented from using, and does not use, the
Unusable Area for a period of time in excess of the Eligibility Period and the
remaining portion of the Premises is not sufficient to allow Tenant to
effectively conduct its business therein and if Tenant does not conduct its
business from such remaining portion, then for such time after expiration of the
Eligibility Period during which Tenant is so prevented from effectively
conducting its business therein, the Fixed Monthly Rent, Additional Rent and
parking charges for the entire Premises shall be abated for such time as Tenant
continues to be so prevented from using, and does not use, the Premises. If,
however, Tenant reoccupies any portion of the Premises during such period, the
Rent allocable to such reoccupied portion, based on the proportion that the
rentable area of such reoccupied portion of the Premises bears to the total
rentable area of the Premises, shall be payable by Tenant from the date Tenant
reoccupies such portion of the Premises. Such right to abate Fixed Monthly Rent
and Additional Rent shall be Tenant’s sole and exclusive remedy at law or in
equity for an Abatement Event.
Section 8.10    Tenant Provided Services. Tenant shall make no contract or
employ any labor in connection with the maintenance, cleaning or other servicing
of the physical structures of the Premises or for installation of any computer,
telephone or other cabling, equipment or materials provided in or to the
Premises (collectively and individually a “Tenant Service”) without the prior
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. Tenant shall not permit the use of any labor, material
or equipment in the performance of any Tenant Service if the use thereof, in
Landlord’s reasonable judgment, would violate the provisions of any agreement
between Landlord and any union providing work, labor or services in or about the
Premises, Building and/or disturb labor harmony with the workforce or trades
engaged in performing other work, labor or services in or about the Building or
the Common Areas. If any violation, disturbance, interference or conflict
occurs, Tenant, upon written demand by Landlord, shall promptly cause all
contractors or subcontractors or all materials causing the violation,
disturbance, interference, difficulty or conflict, to leave or be removed from
the Building or the Common Areas.
ARTICLE 9    
TENANT’S INDEMNIFICATION AND LIMITATION ON LANDLORD’S LIABILITY


27



--------------------------------------------------------------------------------





Section 9.1    Tenant’s Indemnification and Hold Harmless. Tenant shall
indemnify and hold the Landlord Parties harmless from and against all claims,
suits, demands, damages, judgments, costs, interest and expenses (including
reasonable attorneys’ fees and costs incurred in the defense thereof) to which
any the Landlord Parties may be subject or suffer when the same arise out of the
negligence or willful misconduct of Tenant or the negligence or willful
misconduct of Tenant’s agents, contractors, directors, employees, licensees,
officers, partners or shareholders in connection with the use of, work in,
construction to, or actions in, on, upon or about the Premises, including any
actions relating to the installation, placement, removal or financing of any
Tenant Change, improvements, fixtures and/or equipment in, on, upon or about the
Premises.
Tenant’s indemnification shall extend to any and all claims and occurrences,
whether for injury to or death of any person or persons, or for damage to
property (including any loss of use thereof), or otherwise, occurring during the
Term or prior to the Commencement Date and to all claims arising from any
condition of the Premises due to or resulting from any default by Tenant in the
keeping, observance or performance of any covenant or provision of this Lease,
or from the negligence or willful misconduct of Tenant or the negligence or
willful misconduct of Tenant’s agents, contractors, directors, employees,
licensees, officers, partners or shareholders.
Section 9.2    Nullity of Tenant’s Indemnification in Event of Negligence.
Notwithstanding anything to the contrary contained in this Lease, Tenant’s
indemnification shall not extend to the breach by Landlord of any of Landlord’s
obligations under this Lease or the negligence or willful misconduct of Landlord
or the negligence or willful misconduct of Landlord’s agents, contractors,
directors, employees, officers, partners or shareholders, nor to such events and
occurrences for which Landlord otherwise carries insurance coverage.
Section 9.3    Tenant’s Waiver of Liability. Provided and to the extent that any
injury or damage suffered by Tenant or Tenant’s agents, clients, contractors,
directors, employees, invitees, officers, partners, and/or shareholders did not
arise out of the breach by Landlord of any of Landlord’s obligations under this
Lease or the negligence or willful misconduct of Landlord or the negligence or
willful misconduct of Landlord’s agents, contractors, employees, officers,
partners or shareholders, Tenant shall make no claim against Landlord and
Landlord shall not be liable or responsible in any way for, and Tenant hereby
waives all claims against Landlord with respect to or arising out of injury or
damage to any person or property in or about the Premises by or from any cause
whatsoever under the reasonable control or management of Tenant.
Section 9.4    Limitation of Landlord’s Liability. Tenant expressly agrees that,
notwithstanding anything in this Lease and/or any applicable law to the
contrary, the liability of the Landlord Parties, and any recourse by Tenant
against Landlord or the Landlord Parties shall be limited solely and exclusively
to Tenant’s actual direct, but not consequential, damages (including but not
limited to loss of profits, loss of business opportunity, loss of goodwill or
loss of use, in each case however occurring, all of which Tenant hereby waives),
therefor and shall be recoverable only from the interest of Landlord in the
Building.
Tenant specifically agrees that the Landlord Parties shall have no personal
liability therefor. Further, Tenant hereby expressly waives and releases such
personal liability on behalf of itself and all persons claiming by, through or
under Tenant.


28



--------------------------------------------------------------------------------





Section 9.5    Transfer of Landlord’s Liability. Tenant expressly agrees that,
to the extent that any transferee assumes the obligations of Landlord hereunder
in writing, then the covenants and agreements on the part of Landlord to be
performed under this Lease which arise and/or accrue after the date of such
transfer shall not be binding upon Landlord herein named from and after the date
of transfer of its interest in the Building.
Section 9.6    Landlord’s Indemnification. Notwithstanding any contrary
provision of this Lease, Landlord shall indemnify, and hold Tenant and Tenant’s
agents, clients, directors, officers, partners, employees, shareholders and
contractors harmless from and against, any and all claims, causes of action,
liabilities, losses, reasonable costs and expenses, including reasonable
attorney’s fees and court costs incurred in the defense thereof, arising from or
in connection with:
a)    Any activity occurring, or condition existing, at or in the Building
and/or the Project (other than in the Premises) when such activity or condition
is under the reasonable control of Landlord, except and to the extent the same
is caused by the negligence or willful misconduct of Tenant or Tenant’s
employees, agents, licensee, invitees, or contractors, or by Tenant’s breach or
default in the performance of any obligation under this Lease;
b)    Any activity occurring, or condition existing in the Premises when and to
the extent caused by the negligence or willful misconduct of Landlord or
Landlord’s employees, agents or contractors; or
c)    Any material breach by Landlord of any of Landlord’s obligations under
this Lease that extend after the expiration of any notice and cure period.
ARTICLE 10    
COMPLIANCE WITH LAWS
Section 10.1    Tenant’s Compliance with Laws. Tenant shall not use, permit to
be used, or permit anything to be done in or about all or any portion of the
Premises which will in any way violate any laws, statutes, ordinances, rules,
orders or regulations duly issued by any governmental authority having
jurisdiction over the Premises, or by the Board of Fire Underwriters (or any
successor thereto) (collectively “Codes”).
Section 10.2    Tenant to Comply at Sole Expense.    Tenant shall, at its sole
expense, promptly remedy any violation of such Codes. Notwithstanding the
foregoing, nothing contained in this Section 10.2 shall require or permit Tenant
to make any structural changes to the Premises, unless such changes are required
due to either Tenant or Tenant’s agents, clients, contractors, directors,
employees, invitees, licensees, officers, partners or shareholders use of the
Premises for purposes other than general office purposes consistent with a Class
A office building, in which case any such change in use shall be subject to the
restrictions specified in Section 6.1 of this Lease.
Section 10.3    Conclusive Evidence of Violation. The judgment of any court of
competent jurisdiction that Tenant has so violated any one or more Codes shall
be conclusive evidence of such violation as between Landlord and Tenant.


29



--------------------------------------------------------------------------------





Section 10.4    Landlord’s Compliance. Landlord hereby confirms that if at any
time during the Term, Landlord receives written notice, from any Governmental
Authority, that any portion of the Common Areas of the Project, including,
without limitation, the parking areas, elevator lobbies, path of travel through
the Building elevator cabs, corridors and restrooms (collectively, the “Common
Areas”) are not in compliance with ADA or any other legal requirement in
existence as of the Commencement Date (the “Non-Compliance Notice”), and
Landlord does not choose to contest the Non-Compliance Notice or is unsuccessful
in contesting the Non-Compliance Notice (any contest, whether successful or not,
shall be at Landlord’s sole cost and expense), and said non-compliance arose out
of a condition existing before the Commencement Date, Landlord shall bear such
costs as may be necessary to bring any such portion of the Common Areas into
compliance with ADA or such other legal requirement at Landlord’s sole cost and
expense, it being expressly understood and agreed that if said non-compliance
occurred subsequent to the Commencement Date (i.e., the non-compliant item was
not non-compliant on the Commencement Date), the costs of remedying such
non-compliance shall be included in Operating Expenses to the extent permitted
under this Lease.
ARTICLE 11    
ASSIGNMENT AND SUBLETTING
Section 11.1    Permission Required for Assignment or Sublet. Unless Landlord’s
prior written consent has been given, which consent shall not be unreasonably
withheld, conditioned and/or delayed (subject to the express provisions of this
Article 11), this Lease shall not, nor shall any interest herein, be assignable
as to the interest of Tenant by operation of law; nor shall Tenant:
a)    assign Tenant’s interest in this Lease; or
b)    sublet the Premises or any part thereof or permit the Premises or any part
thereof to be utilized by anyone other than Tenant, whether as by a
concessionaire, franchisee, licensee, permittee or otherwise (collectively, a
“sublease”).
In addition, except for Transfers under clauses (a) or (b), Tenant shall not
mortgage, pledge, encumber or otherwise transfer this Lease, the Term and/or
estate hereby granted or any interest herein without Landlord’s prior written
consent, which consent may be granted or withheld in Landlord’s sole and
absolute discretion.
Any assignment, mortgage, pledge, encumbrance, transfer or sublease
(collectively, any “Transfer”) without Landlord’s prior written consent shall be
voidable, and, in Landlord’s sole election, shall constitute a material default
under this Lease.
Section 11.2    Voluntary Assignment due to Changes in Structure of Tenant. Any
dissolution, merger, consolidation, or other reorganization of Tenant, or the
single sale or other transfer of a controlling percentage of the capital stock
of Tenant (other than the sale of such stock pursuant to a public offering that
results in a majority of the same members of the Board and executive officers
remaining in control of said corporation) and or the single sale of fifty
percent (50%) or more of the value of the assets of Tenant, shall be deemed a
voluntary assignment. The phrase “controlling percentage” means the ownership
of, and the right to vote stock possessing fifty


30



--------------------------------------------------------------------------------





percent (50%) or more of the total combined voting power of all classes of
Tenant’s capital stock issued, outstanding, and entitled to vote for the
election of directors. Notwithstanding anything to the contrary contained
herein, the preceding paragraph shall not apply to corporations whose stock is
traded through a recognized United States exchange or over the counter.
Any withdrawal or change (whether voluntary, involuntary, or by operation of
law) in the partnership by one or more partners who own, in the aggregate fifty
percent (50%) or more of the partnership, or the dissolution of the partnership,
shall be deemed a voluntary assignment.
If Tenant is comprised of more than one individual, a purported assignment
(whether voluntary, involuntary, or by operation of law), by any one of the
persons executing this Lease shall be deemed a voluntary assignment.
Section 11.2.1     Affiliated Companies/Restructuring of Business Organization.
Any contrary provision of this Article 11 notwithstanding, the assignment by
Tenant of all of its rights under this Lease or the subletting by Tenant of all
or any portion of the Premises to (i) a parent or subsidiary of Tenant, (ii) any
person or entity which controls, is controlled by or under common control with
Tenant, (iii) any entity which purchases all or substantially all of the assets
or stock of Tenant, (iv) any entity into which Tenant is merged or consolidated,
or (v) any entity which results from the merger or consolidation of entities
which control, are controlled by or under common control with Tenant (all such
persons or entities described in (i), (ii), (iii), (iv) and (v) being sometimes
hereinafter referred to as “Affiliates”) shall not be deemed a Transfer under
this Article 11 and thus shall not be subject to Landlord’s prior consent, and
Landlord shall not be entitled to any Net Rental Profit resulting therefrom,
provided that:
a)    Any such Affiliate was not formed as a subterfuge to avoid the obligations
of this Article 11;
b)    Tenant gives Landlord prior notice of any such assignment or sublease to
an Affiliate;
c)    The successor of Tenant and Tenant have as of the effective date of any
such assignment or sublease a tangible net worth, in the aggregate, computed in
accordance with generally accepted accounting principles (but excluding good
will as an asset), which is sufficient to meet the obligations of Tenant under
this Lease;
d)    Any such assignment or sublease shall be subject and subordinate to all of
the terms and provisions of this Lease, and such assignee or sublessee shall be
deemed to have assumed all of the obligations of Tenant under this Lease with
respect to that portion of the Premises which is the subject of such Transfer
(other than the amount of Fixed Monthly Rent payable by Tenant with respect to a
sublease); and
e)    Tenant and any guarantor shall remain fully liable for all obligations to
be performed by Tenant under this Lease.


31



--------------------------------------------------------------------------------





Section 11.3    Request to Assign or Sublease. If at any time during the Term,
Tenant wishes to assign this Lease or any interest therein, or to sublet all or
any portion of the Premises, then at least thirty (30) days prior to the date
when Tenant desires the assignment or sublease to be effective, Tenant shall
give written notice to Landlord setting forth the name, address, and business of
the proposed assignee or sublessee, business and personal credit applications
completed on Landlord’s standard application forms, and information (including
references and such financial documentation as Landlord shall reasonably
prescribe) concerning the character and financial condition of the proposed
assignee or sublessee, the effective date of the assignment or sublease, and all
the material terms and conditions of the proposed assignment, and with reference
solely to a sublease: a detailed description of the space proposed to be sublet,
together with any rights of the proposed sublessee to use Tenant’s improvements
and/or ancillary services with the Premises.
Section 11.4    Landlord’s Consent. Landlord shall have twenty (20) days after
Tenant’s notice of assignment and/or sublease is received with the financial
information reasonably requested by Landlord to advise Tenant of Landlord’s (i)
consent to such proposed assignment or sublease, (ii) withholding of consent to
such proposed assignment or sublease, or (iii) election to terminate this Lease,
such termination to be effective as of the date of the commencement of the
proposed assignment or subletting. If Landlord shall exercise its termination
right hereunder, Landlord shall have the right to enter into a lease or other
occupancy agreement directly with the proposed assignee or subtenant, and Tenant
shall have no right to any of the rents or other consideration payable by such
proposed assignee or subtenant under such other lease or occupancy agreement,
even if such rents and other consideration exceed the rent payable under this
Lease by Tenant. Landlord shall have the right to lease the Premises to any
other tenant, or not lease the Premises, in its sole and absolute discretion.
Landlord and Tenant specifically agree that Landlord’s right to terminate this
Lease under clause (iii) above is a material consideration for Landlord’s
agreement to enter into this Lease and such right may be exercised in Landlord’s
sole and absolute discretion and no test of reasonableness shall be applicable
thereto; provided, however, that Landlord may exercise the termination right
described in said clause (iii) only if Tenant proposes to assign this Lease or
sublet the entire Premises for the remainder of the Term. Notwithstanding the
foregoing, if Landlord shall notify Tenant that it elects to terminate this
Lease, as set forth above, Tenant shall have five (5) business days to rescind
its request to assign this Lease or sublet the entire Premises, in which event
the Lease shall continue unchanged and in full force and effect.
Tenant acknowledges that Landlord’s consent shall be based upon the criteria
listed in Sections 11.4 (a) through (e) below, and subject to Landlord’s right
to reasonably disapprove of any proposed assignment and/or sublease, based on
the existence of any condition contained within Section 11.5 hereinbelow. If
Landlord provides its consent within the time period specified, Tenant shall be
free to complete the assignment and/or sublet such space to the party contained
in Tenant’s notice, subject to the following conditions:
a)    The assignment and/or sublease shall be on the same terms as were set
forth in the notice given to Landlord;
b)    The assignment and/or sublease shall be documented in a written format
that is reasonably acceptable to Landlord, which form shall specifically include
the assignee’s and/or


32



--------------------------------------------------------------------------------





sublessee’s acknowledgement and acceptance of the obligation contained in this
Lease, in so far as applicable;
c)    The assignment and/or sublease shall not be valid, nor shall the assignee
or sublessee take possession of the Premises, or subleased portion thereof,
until an executed duplicate original of such sublease and/or assignment has been
delivered to Landlord;
d)    The assignee and/or sublessee shall have no further right to assign this
Lease and/or sublease the Premises;
e)    In the event of any Transfer, Landlord shall receive as Additional Rent
hereunder (and without affecting or reducing any other obligation of Tenant
under this Lease) fifty percent (50%) of Tenant’s “Net Rental Profit” derived
from such Transfer. In the event of a Transfer which is a sublease, “Net Rental
Profit” shall mean all rent, Additional Rent or other consideration actually
payable (in lieu of or in addition to rent) by Transferee in connection with the
Transfer in excess of the Rent and Additional Rent payable by Tenant under this
Lease during the term of the Transfer on a per rentable square foot basis if
less than all of the Premises is transferred, after deducting the reasonable
expenses incurred by Tenant in connection with such Transfer for (i) advertising
costs, (ii) any improvement allowance or other economic concessions (e.g., space
planning allowance and moving expenses) paid by Tenant in connection with such
Transfer, (iii) any brokerage commissions incurred by Tenant in connection with
the Transfer, and (iv) reasonable attorneys’ fees incurred by Tenant in
connection with the Transfer. In the event of a Transfer other than a sublease,
“Net Rental Profit” shall mean key money, bonus money or other consideration
paid by the Transferee to Tenant in connection with such Transfer, and any
payment in excess of fair market value for services rendered by Tenant to the
Transferee for assets, fixtures, inventory, equipment, or furniture transferred
by Tenant to the Transferee in connection with such Transfer, after deducting
the reasonable expenses incurred by Tenant in connection with such Transfer, as
described in the preceding sentence. If part of the Net Rental Profit shall be
payable by the Transferee other than in cash, then Landlord’s share of such
non-cash consideration shall be in such form as is reasonably satisfactory to
Landlord.
Tenant shall deliver to Landlord a statement within thirty (30) days after the
end of each calendar year and/or within thirty (30) days after the expiration or
earlier termination of the Term of this Lease in which any Transfer has
occurred, specifying for each such Transfer:
i)    the date of its execution and delivery, the number of square feet of the
Rentable Area demised thereby, and the Term thereof, and
ii)    a computation in reasonable detail showing the amounts (if any) paid and
payable by Tenant to Landlord pursuant to this Section 11.4 with respect to such
Transfer for the period covered by such statement, and the amounts (if any) paid
and payable by Tenant to Landlord pursuant to this Section 11.4 with respect to
any payments received from a Transferee during such period but which relate to
an earlier period.
Section 11.5    Reasonable Grounds for Denial of Assignment and/or Sublease.
Landlord and Tenant agree that, in addition to such other reasonable grounds as
Landlord may assert for


33



--------------------------------------------------------------------------------





withholding its consent, it shall be reasonable under this Lease and any
applicable law for Landlord to withhold its consent to any proposed Transfer,
where any one or more of the following conditions exists:
a)    The proposed sublessee or assignee (a “Transferee”) is, in Landlord’s
reasonable judgment, of a character or reputation which is not consistent with
those businesses customarily found in a Class A office building;
b)    The Transferee is engaged in a business or intends to use all or any
portion of the Premises for purposes which are not consistent with those
generally found in the Building or other Class A office buildings in the
vicinity of the Building, provided, however, that in no event shall Landlord be
permitted to decline Tenant’s request for a Transfer solely on the basis of said
Transferee’s intent to change the Specified Use from that of Tenant, unless such
proposed change shall violate any Exclusive Use provision already granted by
Landlord;
c)    The Transferee is either a governmental agency or instrumentality thereof;
d)    The Transfer will result in more than a reasonable and safe number of
occupants within the Premises;
e)    The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities involved under the
sublease, if a sublessee, or this Lease, if an assignee, on the date consent is
requested, or has demonstrated a prior history of credit instability or
unworthiness;
f)    The Transfer will cause Landlord to be in violation of another lease or
agreement to which Landlord is a party, or would give another occupant of the
Building a right to cancel its lease;
g)    The Transferee will retain any right originally granted to Tenant to
exercise a right of renewal, right of expansion, right of first offer or other
similar right held by Tenant;
h)    Either the proposed Transferee, or any person or entity which directly or
indirectly, controls, is controlled by, or is under common control with the
proposed Transferee, is a tenant in the Building at the time Tenant requests
approval of the proposed Transfer, or is engaged in on-going negotiations with
Landlord to lease space in the Building at the time Tenant requests approval of
the proposed Transfer; or
i)    The Transferee intends to use all or a portion of the Premises for medical
procedures or for a primary business which is as a boiler-room type sales or
marketing organization.
If Landlord withholds or conditions its consent and Tenant believes that
Landlord did so contrary to the terms of this Lease, Tenant may, as its sole
remedy, prosecute an action for declaratory or injunctive relief to determine if
Landlord properly withheld or conditioned its consent and the right to sue
Landlord for actual damages suffered by Tenant, and Tenant hereby waives all
other remedies, including without limitation those set forth in California Civil
Code Section 1995.310.


34



--------------------------------------------------------------------------------





Section 11.6    Tenant’s Continued Obligation. Any consent by Landlord to an
assignment of this Lease and/or sublease of the Premises shall not release
Tenant from any of Tenant’s obligations hereunder or be deemed to be a consent
by Landlord to any subsequent hypothecation, assignment, subletting, occupation
or use by another person, and Tenant shall remain liable to pay the Rent and/or
perform all other obligations to be performed by Tenant hereunder. Landlord’s
acceptance of Rent or Additional Rent from any other person shall not be deemed
to be a waiver by Landlord of any provision of this Lease. Landlord’s consent to
one assignment or subletting shall not be deemed consent to any subsequent
assignment or subletting.
If any assignee or sublessee of Tenant or any successor of Tenant defaults in
the performance of any of the provisions of this Lease, whether or not Landlord
has collected Rent directly from said assignee or sublessee, Landlord may
proceed directly against Tenant without the necessity of exhausting remedies
against such assignee, sublessee or other successor-in-interest.
Provided that in no event shall any further assignment, sublease, amendment or
modification to this Lease serve to either increase Tenant’s liability or expand
Tenant’s duties or obligations hereunder, or relieve Tenant of its liability
under this Lease, then Landlord may consent to subsequent assignments or
subletting of this Lease or amendments or modifications to this Lease with any
assignee, without notifying Tenant or any successor of Tenant, and without
obtaining their consent thereto.
Section 11.7    Tenant To Pay Landlord’s Costs. If Tenant requests the consent
of Landlord to an assignment of this Lease or a subletting of all or any portion
of the Premises, whether or not Landlord shall grant consent thereto, then
Tenant shall, concurrent with Tenant’s submission of any written request
therefor, pay to Landlord the non-refundable sum of $1,000.00 as reasonable
consideration for Landlord’s considering and processing the applicable request.
Section 11.8    Successors and Assigns. Subject to the provisions contained
herein, the covenants and agreements contained in this Lease shall bind and
inure to the benefit of Landlord and Tenant, their respective successors and
assigns and all persons claiming by, through or under them.
ARTICLE 12    
MAINTENANCE, REPAIRS, DAMAGE, DESTRUCTION, RENOVATION
AND/OR ALTERATION
Section 12.1    Tenant’s Obligation to Maintain. Tenant shall, at Tenant’s sole
expense, maintain the Premises in good order and repair, and shall also keep
clean any portion of the Premises which Landlord is not obligated to clean. Such
maintenance and repair obligations shall include the maintenance, clean-out;
repair and/or replacement of Tenant’s garbage disposal(s), Instant-Heat or other
hot water producing equipment, if any, and any plumbing fixtures within the
Premises (including any dishwashers, water dispensers or ice-makers and
refrigeration devices), and the cleaning and removal of any dishes and/or food
prior to the same becoming unsanitary. Tenant shall be responsible for repair of
any leaks or other water migration from any plumbing fixtures located in the
Premises, and shall be liable for any damage caused thereby to any Common Areas
or other tenants’ premises. If Tenant becomes obligated to repair anything
within the Premises, Tenant shall


35



--------------------------------------------------------------------------------





advise Landlord’s managing agent of such need, which request shall be presumed
conclusive evidence of Tenant’s obligation and willingness to reimburse Landlord
for the reasonable cost of such repair(s).
Further, Tenant shall pay the cost of any injury, damage or breakage in, upon or
to the Premises created by Tenant’s gross negligence or willful misconduct or
the gross negligence or willful misconduct of
Tenant’s agents, clients, contractors, directors, employees, invitees,
licensees, officers, partners or shareholders.
Subject to Tenant’s obligation for reimbursement to Landlord, as specified
herein, Landlord shall make all repairs to the Premises and the exterior walls,
foundation and roof of the Building, the structural portions of the floors of
the Building, the systems and equipment of the Building and the Tenant
Improvements installed in the Premises. However, if such repairs, maintenance or
cleaning are required due to Tenant’s gross negligence or willful misconduct or
the gross negligence or willful misconduct of Tenant’s agents, clients,
contractors, directors, employees, invitees, licensees, officers, partners or
shareholders, then, Tenant shall, within fifteen (15) days after receipt of
Landlord’s billing therefor, reimburse Landlord, as Additional Rent, for any
expense of such repairs, cleaning and/or maintenance.
Tenant hereby waives all right to make repairs at Landlord’s expense under the
provisions of Section 1932(1), 1941 and 1942 of the Civil Code of California.
Section 12.2    Repair Period Notice. Tenant shall give prompt notice to
Landlord of Tenant’s actual knowledge of any damage or destruction to all or any
part of the Premises or Building resulting from or arising out of any fire,
earthquake, or other identifiable event of a sudden, unexpected or unusual
nature (individually or collectively a “Casualty”). The time periods specified
in this Section 12.2 shall commence after Landlord receives said written notice
from Tenant of the occurrence of a Casualty. After receipt of Tenant’s written
notice that a Casualty has occurred, Landlord shall, within the later of:
a)    sixty (60) days after the date on which Landlord determines the full
extent of the damage caused by the Casualty, or
b)    thirty (30) days after Landlord has determined the extent of the insurance
proceeds available to effectuate repairs, but
c)    in no event more than one hundred and twenty (120) days after the
Casualty, provide written notice to Tenant indicating the anticipated time
period for repairing the Casualty (the “Repair Period Notice”). The Repair
Period Notice shall also state, if applicable, Landlord’s election either to
repair the Premises, or to terminate this Lease, pursuant to the provisions of
Section 12.3, and if Landlord elects to terminate this Lease, Landlord shall use
commercially reasonable efforts to provide Tenant with a minimum period of
ninety (90) days within which to fully vacate the Premises.


36



--------------------------------------------------------------------------------





Section 12.3    Landlord’s Option to Terminate or Repair. Notwithstanding
anything to the contrary contained herein, Landlord shall have the option, but
not the obligation to elect not to rebuild or restore the Premises and/or the
Building if one or more of the following conditions is present:
a)    repairs to the Premises cannot reasonably be completed within one hundred
and eighty (180) days after the date of the Casualty (when such repairs are made
without the payment of overtime or other premiums);
b)    repairs required cannot be made pursuant to the then-existing laws or
regulations affecting the Premises or Building, or the Building cannot be
restored except in a substantially different structural or architectural form
than existed before the Casualty;
c)    the holder of any mortgage on the Building or ground or underlying lessor
with respect to the Project and/or the Building shall require that all or such
large a portion of the insurance proceeds be used to retire the mortgage debt,
so that the balance of insurance proceeds remaining available to Landlord for
completion of repairs shall be insufficient to repair said damage or
destruction;
d)    the holder of any mortgage on the Building or ground or underlying lessor
with respect to the Project and/or the Building shall terminate the mortgage,
ground or underlying lease, as the case may be;
e)    provided Landlord has carried the coverage Landlord is required to obtain
under Section 19.1 of this Lease, the damage is not fully covered, except for
deductible amounts, by Landlord’s insurance policies;
f)    more than thirty-three and one-third percent (33 1/3%) of the Building is
damaged or destroyed, whether or not the Premises is affected, provided that
Landlord elects to terminate all other leases for offices of a similar size in
the Building.
If Landlord elects not to complete repairs to the Building or Premises, pursuant
to this Section 12.3, Landlord’s election to terminate this Lease shall be
stated in the Repair Period Notice, in which event this Lease shall cease and
terminate as of the date contained in Landlord’s Repair Period Notice.
If one hundred percent of the Building is damaged or destroyed, as certified by
an independent building inspector, this Lease shall automatically terminate
after Tenant’s receipt of written notice of such termination from Landlord, and
without action beyond the giving of such notice being required by either
Landlord or Tenant.
Upon any termination of this Lease pursuant to this Section 12.3, Tenant shall
pay its prorata share of Fixed Monthly Rent and Additional Rent, properly
apportioned up to the date of such termination, reduced by any abatement of Rent
to which Tenant is entitled under Section 12.5; after which both Landlord and
Tenant shall thereafter be freed and discharged of all further obligations


37



--------------------------------------------------------------------------------





under this Lease, except for those obligations which by their provisions
specifically survive the expiration or earlier termination of the Term.
Section 12.4    Tenant’s Option to Terminate. If:
a)    the Repair Period Notice provided by Landlord indicates that the
anticipated period for repairing the Casualty exceeds one hundred and eighty
(180) days after the commencement of the repairs (the “Repair Period”), or
b)    the Casualty to the Premises occurs during the last twelve (12) months of
the Term and the anticipated period for repairing the Casualty exceeds sixty
(60) days after the commencement of repairs as such repair period is set forth
in a notice from Landlord to Tenant given within thirty (30) days after the
Casualty (the “End of Term Notice”);
then Tenant shall have the option, but not the obligation, to terminate this
Lease by providing written notice (“Tenant’s Termination Notice”) to Landlord
within thirty (30) days after receiving the Repair Period Notice in the case of
12.4 (a); or within thirty (30) days after receiving the End of Term Notice, in
the case of Section 12.4 (b). Furthermore, if for reasons other than force
majeure, Landlord has not completed the repairs on the date which is thirty (30)
days after the expiration of the Repair Period, then Tenant shall also have the
option, but not the obligation, to terminate this Lease by giving Landlord
written notice of its intention to so terminate, which notice shall be given not
more than forty-five (45) days after expiration of the Repair Period.
Tenant’s failure to provide Landlord with Tenant’s Termination Notice within the
time periods specified hereinabove shall be deemed conclusive evidence that
Tenant has waived its option to terminate this Lease.
Section 12.5    Temporary Space and/or Rent Abatement During Repairs or
Renovation. During the Repair Period or during any such period that Landlord
completes Work (as defined hereinbelow) or Renovations (as defined in Section
12.11 hereinbelow), if available, and if requested by Tenant, Landlord shall
make available to Tenant other space in the Building which, in Tenant’s
reasonable opinion, is suitable for the temporary conduct of Tenant’s business.
However, if such temporary space is smaller than the Premises, Tenant shall pay
Fixed Monthly Rent and Additional Rent for the temporary space based upon the
calculated rate per rentable square foot payable hereunder for the Premises,
times the number of rentable square feet available for Tenant’s use in the
temporary space.
If no temporary space is available that is reasonably satisfactory to Tenant,
and any part of the Premises is rendered untenantable by reason of such
Casualty, Work or Renovation, then to the extent that all or said portion of the
usable area of the Premises is so rendered untenantable by reason of such
Casualty, Work or Renovation, Tenant shall be provided with a proportionate
abatement of Fixed Monthly Rent and Additional Rent. Said proportional abatement
shall be based on the usable square footage of the Premises that cannot and is
not actually used by Tenant, divided by the total usable square feet contained
in the Premises. That proportional abatement, if any, shall be provided during
the period beginning on the later of:


38



--------------------------------------------------------------------------------





a)    the date of the Casualty; or
b)    the actual date on which Tenant ceases to conduct Tenant’s normal business
operations in all or any portion of the Premises,
and shall end on the date Landlord achieves substantial completion of
restoration of the Premises. Said abatement of Rent shall be deemed Tenant’s
waiver of any claim or right of claim for any loss or damage asserted by Tenant
arising out of the Casualty Repair, Work or Renovation, as the case may be.
Section 12.6    Tenant’s Waiver of Consequential Damages. Subject to Section
12.4, the provisions contained in Section 12.5 are Tenant’s sole remedy arising
out of any Casualty. Landlord shall not be liable to Tenant or any other person
or entity for any direct, indirect, or consequential damages (including but not
limited to lost profits of Tenant or loss of or interference with Tenant’s
business), due to, arising out of, or as a result of the Casualty.
In no event shall any Landlord Party be liable for any inconvenience or
annoyance to Tenant or Tenant’s agents, clients, contractors, directors,
employees, invitees, licensees, officers, partners or shareholders, or for
injury to the business of Tenant resulting in any way from such Casualty, or
from Landlord’s undertaking of repairs as a result of such Casualty.
Section 12.7    Repair Of The Premises When Casualty Not Caused By Tenant. If
the cost of repair of any Casualty is covered under one or more of the insurance
policies Landlord is required herein to provide, then Landlord shall restore the
base core and shell of the Premises to its condition prior to the Casualty and
repair and/or replace the improvements previously installed in the Premises.
If Landlord has elected to complete repairs to the Premises, and has not elected
to terminate this Lease, as specified in Section 12.3, then Landlord shall
diligently complete such repairs in a manner so as to minimize unreasonable
interference with Tenant’s use of that portion of the Premises remaining
unaffected by the Casualty. Provided Landlord has elected to make the repairs
required hereunder, this Lease shall not be void or voidable during the Repair
Period, nor shall Landlord be deemed to have constructively evicted Tenant
thereby.
Section 12.8    Waiver. Tenant hereby waives the provisions of California Civil
Code Sections 1932(2) and 1933(4) and the provisions of any successor or other
law of like import.
Section 12.9    Repair of the Building. Except as specified hereinabove, unless
Landlord terminates this Lease as permitted hereinabove, Landlord shall use
commercially reasonable efforts to repair the Building, parking structure or
other supporting structures and facilities within two hundred twenty-five (225)
days after the commencement of repairs to same.
Section 12.10    Government-Required Repairs. If, during the Term, additional
inspections other than those standard annual or biannual inspections to which
the Building may generally be subject; testing, repairs and/or reconstruction
(collectively the “Work”) are required by any governmental authority, or if,
upon the recommendation of its engineers, Landlord independently


39



--------------------------------------------------------------------------------





elects to undertake all or any portion of the Work prior to being required to do
so by such governmental authority, Landlord shall give notice thereof to Tenant
and shall use its commercially reasonable efforts not to unreasonably interfere
with Tenant’s use of the Premises while completing the Work. Tenant shall
cooperate fully with Landlord in connection with the Work and, upon the prior
written request of Landlord, shall make the Premises available for completion of
the Work. Tenant agrees that Landlord shall allocate all costs associated with
completion of the Work to the Building’s Operating Expenses, when permitted to
under the provisions of Section 4.1 of this Lease.
If Landlord elects to undertake the Work during the Term, then Tenant shall be
entitled to an abatement of rent, pursuant to the provisions of Section 12.5
hereinabove, and Landlord shall be completely responsible for repair of any
damage to the Premises and all costs associated with the removal, moving and/or
storage of Tenant’s furniture, artwork, office equipment and files. Landlord
will restore any and all areas damaged by completion of the Work to their
previous quality and pay all clean-up costs. Landlord further agrees that it
shall use commercially reasonable efforts to see that all construction, such as
core drilling shall, insofar as is reasonably possible, be performed between the
hours of 7:00 p.m. to 7:00 a.m. Monday through Friday; after 1:00 p.m. on
Saturdays and/or at any time on Sundays.
Tenant shall not have the right to terminate this Lease as a result of Landlord
undertaking the Work, nor shall Tenant or any third party claiming under Tenant
be entitled to make any claim against Landlord for any interruption,
interference or disruption of Tenant’s business or loss of profits therefrom as
a result of the Work, and Tenant hereby releases Landlord from any claim which
Tenant may have against Landlord arising from or relating to, directly or
indirectly, the performance of the Work by Landlord.
Section 12.11    Optional Landlord Renovation. It is specifically understood and
agreed that Landlord has no obligation to alter, remodel, improve, renovate or
decorate the Premises, Building, or Project, or any part thereof and that
Landlord has made no representations and/or warranties to Tenant respecting the
condition of the Premises, the Building, or the Project including, without
limitation, any representation or warranty regarding any upgrades or other
improvements to any Common Areas of the Building or Project.
However, at any time and from time to time during the Term, Landlord may elect,
in Landlord’s sole discretion, to otherwise renovate, improve, alter or modify
elements of the Project, the Building and/or the Premises (collectively,
“Renovations”) including without limitation, the parking facilities, Common
Areas, systems, equipment, roof, and structural portions of the same, which
Renovations may include, without limitation:
a)    modifying the Common Areas and tenant spaces to comply with applicable
laws and regulations, including regulations relating to the physically disabled,
seismic conditions and building safety and security, and
b)    installing new carpeting, lighting and wall covering in the Building
Common Areas.


40



--------------------------------------------------------------------------------





In connection with such Renovations, Landlord may, among other things, erect
scaffolding or other necessary structures in or about the Building, limit or
eliminate access to portions of the Building, Common Areas or parking facilities
serving the Building, or perform other work in or about the Building, or the
Project, which work may create noise, dust or debris that remains in the
Building or the Project,.
Provided that Landlord provides written notice to Tenant as provided in Section
1.3 of this Lease, Landlord shall have the right to access through the Premises
as well as the right to take into and upon and through all or any part of the
Premises, or any other part of the Building, all materials that may reasonably
be required to make such repairs, alterations, decorating, additions or
improvements pursuant to the provisions of this Section 12.11. So long as Tenant
shall maintain reasonable access to the Premises, the Building and the parking
facilities, Landlord shall also have the right, in the course of the
Renovations, to close entrances, doors, corridors, elevators, or other building
facilities, or temporarily to abate the operation of such facilities.
So long as Tenant is not required to vacate the Premises for any reason arising
out of the Renovations, and maintains reasonable access to the Premises and the
parking facilities, Tenant shall permit all of the Renovations to be done,
without claiming Landlord is guilty of the constructive eviction or disturbance
of Tenant’s use and possession.
Landlord shall not be liable to Tenant in any manner (except as expressly
provided otherwise in this Lease), whether for abatement of any Rent or other
charge, reimbursement of any expense, injury, loss or damage to Tenant’s
property, business, or any person claiming by or under Tenant, by reason of
interference with the business of Tenant or inconvenience or annoyance to Tenant
or the customers of Tenant resulting from any Renovations done in or about the
Premises or the Building or to any adjacent or nearby building, land, street or
alley. However, Landlord agrees that the Renovations shall be scheduled insofar
as is commercially reasonable to permit Tenant to continue its normal business
operations, with advance notice thereof, and in such commercially reasonable
manner so as to minimize Tenant’s inconvenience.
Section 12.12    Optional Tenant Changes During the Term. After completion of
the initial Improvements contemplated hereunder, if any, Tenant shall make no
alteration, change, addition, removal, demolition, improvement, repair or
replacement in, on, upon, to or about the Premises, or at any time to any
portion of the Building (collectively or individually a “Tenant Change”),
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
Tenant shall have the right, without Landlord’s consent but upon ten (10) days
prior notice to Landlord and in compliance with Exhibit B-1, to make strictly
cosmetic, non-structural alterations (such as new paint and carpet and minor
changes to millwork) (“Cosmetic Alterations”) to the Premises that (i) are equal
to or better than the minimum Building standards and specifications to the
Premises; (ii) do not affect the exterior appearance of the Building; (iii) do
not affect the Building systems and/or the Building structure; (iv) do not
interfere unreasonably with another occupant’s normal and customary business;
and (v) do not require a building permit or any other form of approval
whatsoever from any governmental authority. Except as otherwise specified in
Article 7, any Tenant Change shall, at the termination of this Lease, become a
part of the Building and belong to Landlord, pursuant to the provisions of
Article 7. Any application


41



--------------------------------------------------------------------------------





for Landlord’s consent to a Tenant Change, and the completion thereof, shall be
in conformance with the provisions of Exhibit B-1, attached hereto and made a
part hereof by reference.
Tenant shall not knowingly permit Tenant’s agents, clients, contractors,
directors, employees, invitees, licensees, officers, partners or shareholders to
deface the walls, floors and/or ceilings of the Premises, nor mark, drive nails,
screws or drill holes into, paint, or in any way mar any surface in the
Building. Notwithstanding the above, Tenant is hereby permitted to install such
pictures, certificates, licenses, artwork, bulletin boards and similar items as
are normally used in Tenant’s business, so long as such installation is
carefully attached to the walls by Tenant in a manner reasonably prescribed by
Landlord.
If Tenant desires, as a part of any Tenant Change, to make any revisions
whatsoever affecting the electrical, HVAC, mechanical, life-safety, plumbing, or
structural systems of the Building or Premises, such revisions, if approved by
Landlord, must be completed by subcontractors specified by Landlord and in the
manner and location(s) reasonably prescribed by Landlord. If Tenant desires to
install any telephone outlets, the same shall be installed in the manner and
location(s) reasonably prescribed by Landlord.
If Landlord consents to any requested Tenant Change, Tenant shall give Landlord
a minimum of ten (10) days written notice prior to commencement thereof.
Landlord reserves the option, but not the obligation, to enter upon the Premises
for the purpose of posting and maintaining such notices on the Premises as may
be reasonably necessary to protect Landlord against mechanic’s liens, material
man’s liens or other liens, and/or for posting any other notices that may be
proper and necessary in connection with Tenant’s completion of the Tenant
Change.
Except as expressly provided otherwise in this Lease, if any Tenant Change
results in Landlord being required to make any alterations to other portions of
the Building in order to comply with any applicable statutes, ordinances or
regulations (e.g., “handicap ordinances”) then Tenant shall reimburse Landlord
upon demand for all costs and expenses incurred by Landlord in making such
alterations. In addition, Tenant shall reimburse Landlord for any and all of
Landlord’s out of pocket costs incurred in reviewing Tenant’s plans for any
Tenant Change or for any other “peer review” work associated with Landlord’s
review of Tenant’s plans for any Tenant Change, including, without limitation,
Landlord’s out of pocket costs incurred in engaging any third party engineers,
contractors, consultants or design specialists. Tenant shall pay such costs to
Landlord within five (5) business days after Landlord’s delivery to Tenant of a
copy of the invoice(s) for such work.
Section 12.13    Express Agreement. The provisions of this Lease, including
those contained in this Article 12, constitute an express agreement between
Landlord and Tenant that applies in the event of any Casualty to the Premises,
Building or Project. Tenant, therefore, fully waives the provisions of any
statute or regulations, including California Civil Code Sections 1932(2) and
1933(4), and any other law or statute which purports to govern the rights or
obligations of Landlord and Tenant concerning a Casualty in the absence of
express agreement. Tenant and Landlord expressly agree and accept that any
successor or other law of like import shall have no application hereunder.
ARTICLE 13    
CONDEMNATION


42



--------------------------------------------------------------------------------





Section 13.1    Condemnation of the Premises. If more than twenty-five percent
(25%) of the Premises is lawfully condemned or taken in any manner for any
public or quasi-public use, or if any portion of the Building is condemned or
taken in such a manner that Tenant is reasonably prevented from obtaining access
to the Building or the Premises, this Lease may, within ten (10) business days
of such taking, be terminated at the option of either Landlord or Tenant by one
party giving the other thirty (30) days written notice of its intent to do so.
If either Landlord or Tenant provide the other party written notice of
termination, the Term and estate hereby granted shall forthwith cease and
terminate as of the earlier of the date of vesting of title in such condemnation
or taking or the date of taking of possession by the condemning authority.
If less than twenty-five percent (25%) of the Premises is so condemned or taken,
then the term and estate hereby granted with respect to such part shall
forthwith cease and terminate as of the earlier of the date of vesting of title
in such condemnation or taking or the date of taking of possession by the
condemning authority, and the Fixed Monthly Rent payable hereunder (and
Additional Rent payable pursuant to Articles 3 or 4) shall be abated on a
prorated basis, by dividing the total number of usable square feet so taken by
the total number of usable square feet contained in the Premises, then
multiplying said percentage on a monthly basis, continuing from the date of such
vesting of title to the date specified in this Lease for the expiration of the
Term hereof.
Section 13.2    Condemnation of the Building. If less than twenty-five percent
(25%) of the Building is so condemned or taken, then Landlord shall, to the
extent of the proceeds of the condemnation payable to Landlord and with
reasonable diligence, restore the remaining portion of the Building as nearly as
practicable to its condition prior to such condemnation or taking; except that,
if such proceeds constitute less than ninety percent (90%) of Landlord’s
estimate of the cost of rebuilding or restoration, then Landlord may terminate
this Lease on thirty (30) days’ prior written notice to Tenant.
If more than twenty-five percent (25%) of the Building is so condemned or taken,
but the Premises are unaffected thereby, then Landlord shall have the option but
not the obligation, which election shall be in Landlord’s sole discretion, to
terminate this Lease, effective the earlier of the date of vesting of title in
such condemnation or the date Landlord delivers actual possession of the
Building and Premises to the condemning authority, which election by Landlord
shall be provided to Tenant in writing.
Section 13.3    Award. If any condemnation or taking of all or a part of the
Building takes place, Tenant shall be entitled to join in any action claiming
compensation therefore, and Landlord shall be entitled to receive that portion
of the award made for the value of the Building, Premises, leasehold
improvements made or reimbursed by Landlord, or bonus value of this Lease, and
Tenant shall only be entitled to receive any award made for the value of the
estate vested by this Lease in Tenant, including Tenant’s proximate damages to
Tenant’s business and reasonable relocation expenses. Nothing shall preclude
Tenant from intervening in any such condemnation proceeding to claim or receive
from the condemning authority any compensation to which Tenant may otherwise
lawfully be entitled in such case in respect of Tenant’s property or for moving
to a new location.
Section 13.4    Condemnation for a Limited Period. Notwithstanding the
provisions of Section 13.1, 13.2 or 13.3, except during the final twelve (12)
months of the Term, if all or any


43



--------------------------------------------------------------------------------





portion of the Premises are condemned or taken for governmental occupancy for a
limited period (i.e., anticipated to be no longer than sixty (60) days), then
this Lease shall not terminate; there shall be no abatement of Fixed Monthly
Rent or Additional Rent payable hereunder; and Tenant shall be entitled to
receive the entire award therefor (whether paid as damages, rent or otherwise).
If, during the final twelve (12) months of the Term, all or any portion of the
Premises are condemned or taken for governmental occupancy for a limited period
anticipated to be in excess of sixty (60) days, or for a period extended after
the expiration of the initial Term, Tenant shall have the option, but not the
obligation, to terminate this Lease, in which case, Landlord shall be entitled
to such part of such award as shall be properly allocable to the cost of
restoration of the Premises, and the balance of such award shall be apportioned
between Landlord and Tenant as of the date of such termination.
If the termination of such governmental occupancy is prior to expiration of this
Lease, and Tenant has not elected to terminate this Lease, Tenant shall, upon
receipt thereof and to the extent an award has been made, restore the Premises
as nearly as possible to the condition in which they were prior to the
condemnation or taking.
ARTICLE 14    
MORTGAGE SUBORDINATION; ATTORNMENT AND MODIFICATION OF LEASE
Section 14.1    Subordination. This Lease, the Term and estate hereby granted,
are and shall be subject and subordinate to the lien of each mortgage which may
now or at any time hereafter affect Landlord’s interest in the Project,
Building, parking facilities, Common Areas or portions thereof and/or the land
thereunder (an “underlying mortgage”), regardless of the interest rate, the
terms of repayment, the use of the proceeds or any other provision of any such
mortgage. Tenant shall from time to time execute and deliver such instruments as
Landlord or the holder of any such mortgage may reasonably request to confirm
the subordination provided in this Section 14.1. Notwithstanding any contrary
provision of this Section 14.1, Landlord shall obtain and deliver to Tenant,
within ninety (90) days following the mutual execution and delivery of this
Lease, a non-disturbance agreement from the holder of the existing deed of trust
affecting the Building (the “Holder”) on their then-standard form, with such
reasonable modifications to such form as may be negotiated by Tenant and the
Holder (the “SNDA”), it being expressly understood and agreed that (i) Landlord
shall use commercially reasonable efforts to assist Tenant in negotiating the
SNDA, and (ii) Landlord shall have no liability to Tenant in the event the
Holder elects not to make any changes to its then-standard form of SNDA. Tenant
shall pay to Landlord, within thirty (30) days following Tenant’s receipt of
Landlord’s billing, the reasonable out-of-pocket costs incurred by Landlord in
connection with obtaining the SNDA (up to a maximum amount of $2,000.00). In
addition, Landlord’s delivery to Tenant of commercially reasonable
non-disturbance agreement(s) in favor of Tenant from any ground lessors,
mortgage holders or lien holders of Landlord who come into existence following
the date hereof but prior to the expiration of the Term shall be in
consideration of, and a condition precedent to, Tenant’s agreement to be bound
by the terms and conditions of this Article 14.
Section 14.2    Attornment. Tenant confirms that if by reason of a default under
an underlying mortgage the interest of Landlord in the Premises is terminated,
provided Tenant is


44



--------------------------------------------------------------------------------





granted in writing continued quiet enjoyment of the Premises pursuant to the
terms and provisions of this Lease, Tenant shall attorn to the holder of the
reversionary interest in the Premises and shall recognize such holder as
Tenant’s landlord under this Lease, but in no event shall such holder be bound
by any payment of Rent paid more than one month in advance of the date due under
this Lease. Tenant shall, within fifteen (15) days after request therefor,
execute and deliver, at any time and from time to time, upon the request of
Landlord or of the holder of an underlying mortgage any instrument which may be
necessary or appropriate to evidence such attornment.
Section 14.3    Modification of Lease; Notice of Default. If any current or
prospective mortgagee or ground lessor for the Building requires a modification
or modifications of this Lease, which modification or modifications will not
cause an increased cost or expense to Tenant or in any other way materially and
adversely change the rights and obligations of Tenant hereunder, then in such
event, Tenant agrees that this Lease may be so modified. Tenant agrees to
execute and deliver to Landlord within fifteen (15) days following the request
therefor whatever documents are required to effectuate said modification. Should
Landlord or any such current or prospective mortgagee or ground lessor require
execution of a short form of Lease for recording, containing, among other
customary provisions, the names of the parties, a description of the Premises
and the Term, Tenant agrees to execute and deliver to Landlord such short form
of Lease within fifteen (15) days following the request therefor. Further,
Tenant shall give written notice of any default by Landlord under this Lease to
any mortgagee and ground lessor of the Building whose address has been provided
to Tenant and shall afford such mortgagee and ground lessor a reasonable
opportunity to cure such default prior to exercising any remedy under this
Lease.
ARTICLE 15    
ESTOPPEL CERTIFICATES
Section 15.1    Estoppel Certificates. Tenant shall, within fifteen (15) days
after receipt of Landlord’s written request therefor, execute, acknowledge and
deliver to Landlord an Estoppel Certificate, which may be conclusively relied
upon by any prospective purchaser, mortgagee or beneficiary under any deed of
trust covering the Building or any part thereof. Said Estoppel Certificate shall
certify the following:
a)    that this Lease is unmodified and in full force and effect (or, if there
have been modifications, that this Lease is in full force and effect, as
modified, and stating the date and nature of each modification);
b)    the date, if any, to which rental and other sums payable hereunder have
been paid;
c)    that no notice has been received by Tenant of any default which has not
been cured, except as to defaults specified in the certificate;
d)    that, to Tenant’s actual knowledge, Landlord is not in default under this
Lease or, if so, specifying such default; and
e)    such other factual matters as may be reasonably requested by Landlord.


45



--------------------------------------------------------------------------------





Tenant’s failure to deliver the Estoppel Certificate within five (5) days
following receipt of the Landlord’s second (2nd) written request therefor shall
entitle Landlord and any party relying on such certificate to conclusively
presume that the facts contained in such certificate are true and correct.
ARTICLE 16    
NOTICES
Section 16.1    Notices. Any notice, consent, approval, agreement,
certification, request, bill, demand, statement, acceptance or other
communication hereunder (a “notice”) shall be in writing and shall be considered
duly given or furnished when:
a)    delivered personally or by messenger or overnight delivery service, with
signature evidencing such delivery;
b)    upon the date of delivery, after being mailed in a postpaid envelope, sent
certified mail, when addressed to Landlord as set forth in the Basic Lease
Information and to Tenant at the Premises and any other address for Tenant
specified in the Basic Lease Information; or to such other address or addressee
as either party may designate by a written notice given pursuant hereto; or
c)    upon confirmation of good transmission if sent via facsimile machine to
such phone number as shall have been provided in writing by Landlord or Tenant,
one to the other.
If Tenant fails to provide another valid address, other than the Premises, upon
which service to Tenant can be perfected, then Tenant hereby appoints as its
agent to receive the service of all dispossessory or distraint proceedings and
notices thereunder the person in charge of or occupying the Premises at the
time, and if no person shall be in charge of or occupy the same, then such
service may be made by attaching the same to the main entrance of the Premises.
For the purpose of the service of any notice by Landlord under Article 17 of
this Lease, the notice will be deemed served on the date of mailing by Landlord.
ARTICLE 17    
DEFAULT AND LANDLORD’S OPTION TO CURE
Section 17.1    Tenant’s Default. For the purposes of this Section 17.1, if the
term “Tenant”, as used in this Lease, refers to more than one person, then, such
term shall be deemed to include all of such persons or any one of them; if any
of the obligations of Tenant under this Lease are guaranteed, the term “Tenant”,
as used in Section 17.1(e) and Section 17.1(f), shall be deemed to also include
the guarantor or, if there is more than one guarantor, all or any one of them;
and if this Lease has been assigned, the term “Tenant”, as used in Sections 17.1
(a) through (h), inclusive, shall be deemed to include the assignee and
assignor, jointly and severally, unless Landlord shall have, in connection with
such assignment, previously released the assignor from any further liability
under this Lease, in which event the term “Tenant”, as used in said
subparagraphs, shall not include the assignor that was previously released.


46



--------------------------------------------------------------------------------





Tenant’s continued occupancy and quiet enjoyment of the Premises and this Lease
and the covenants and estate hereby granted are subject to the limitation that:
a)    if Tenant fails to make any payment of Fixed Monthly Rent or Additional
Rent within five (5) business days following Tenant’s receipt of written notice
from Landlord that any such amount is due and unpaid, provided that the notice
and cure period for Tenant’s failure to pay Termination Consideration as and
when due shall be governed by Section 3.3.1 ; or
b)    if Tenant abandons or vacates the Premises and concurrently discontinues
the payment of Rent; or
c)    if Tenant defaults in the keeping, observance or performance of any
covenant or agreement set forth in Sections 6.1, 6.2, or 19.3, and if such
default continues and is not cured by Tenant before the expiration of Landlord’s
written 3-Day Notice to Cure or Quit; or
d)    if Tenant defaults in the keeping, observance or performance of any
covenant or agreement including any provisions of the rules and regulations
established by Landlord (other than a default of the character referred to in
Sections 17.1 (a), (b) or (c)), and if such default continues and is not cured
by Tenant within thirty (30) days after Landlord has given to Tenant a notice
specifying the same, or, in the case of such a default which for causes beyond
Tenant’s reasonable control (including occupancy of a sublessee) cannot with due
diligence be cured within such period of thirty (30) days, if Tenant:
i)    does not, promptly upon Tenant’s receipt of such notice, advise Landlord
of Tenant’s intention duly to institute all steps necessary to cure such
default; or
ii)    does not duly institute and thereafter diligently prosecute to completion
all steps (including, if appropriate, legal proceedings against a defaulting
sublessee) necessary to cure the same; or
e)    intentionally omitted; or
f)    if Tenant:
i)    applies for or consents to the appointment of, or the taking of possession
by a receiver, custodian, trustee or liquidator of itself or of all or a
substantial part of its property;
ii)    admits in writing its inability, or is generally unable, to pay its debts
as such debts become due;
iii)    makes a general assignment for the benefit of its creditors;
iv)    commences a voluntary case under federal bankruptcy laws (as now or
hereafter in effect);


47



--------------------------------------------------------------------------------





v)    files a petition seeking to take advantage of any other law relating to
bankruptcy, insolvency, reorganization, winding up, or composition or adjustment
of debts;
vi)    fails to controvert in a timely or appropriate manner, or acquiesces in
writing to, any petition filed against it in an involuntary case under such
bankruptcy laws;
vii)    takes any action for the purpose of effecting any of the foregoing; or
g)    if a proceeding or case is commenced, without the application or consent
of Tenant, in any court of competent jurisdiction, seeking:
i)    the liquidation, reorganization, dissolution, winding up, or composition
or readjustment of debts, of Tenant; or
ii)    the appointment of a trustee, receiver, custodian, liquidator or the like
of Tenant or of all or a substantial part of its assets; or
iii)    similar relief with respect of Tenant under any law relating to
bankruptcy, insolvency, reorganization, winding up, or composition or adjustment
of debts, and such proceeding or case shall continue undismissed, or an order,
judgment or decree approving or ordering any of the foregoing shall be entered
and continue unstayed and in effect, for a period of sixty (60) days, or an
order for relief against Tenant shall be entered in an involuntary case under
such bankruptcy laws; or
h)    if Tenant fails to take possession of and move into the Premises within
fifteen (15) calendar days after Landlord tenders the same in writing to Tenant,
but in no event prior to the Commencement Date unless Tenant acknowledges and
accepts the Commencement Date as occurring within such fifteen-day time period,
and pays Rent thereon from such Commencement Date;
then, in any or each such event, Tenant shall be deemed to have committed a
material default under this Lease.
Section 17.2    Landlord’s Option to Cure Tenant’s Default. If Tenant enters
into a default under this Lease, in lieu of Landlord’s issuance of a written
notice, as specified hereinbelow, Landlord may cure the same at the sole expense
of Tenant:
a)    immediately and without notice in the case of emergency; if said default
is specified in Sections 17.1 (a), (b) or (c), or if such default unreasonably
interferes with the use by any other tenant of the Building; with the efficient
operation of the Building; or will result in a violation of law or in a
cancellation of any insurance policy maintained by Landlord, and
b)    after the expiration of Landlord’s 3-Day Notice of Intent to Cure, in the
case of any default other than those specified in Section 17.2 (a) hereinabove.
Within fifteen (15) business days after receiving a statement from Landlord,
Tenant shall pay to Landlord the amount of the expense reasonably incurred by
Landlord in performing Tenant’s


48



--------------------------------------------------------------------------------





obligation. If Tenant fails to pay such amount to Landlord within the specified
time period, Landlord may (in addition to any other remedies of Landlord under
this Lease or applicable law) deduct the amount due from the Security Deposit
under Section 3.7.
Section 17.3    Landlord’s Option to Terminate this Lease. In addition to any
other remedies Landlord may have at law or in equity, if Tenant commits a
default and fails to cure such default prior to the expiration of all applicable
notice and/or cure periods, Landlord shall be entitled to give to Tenant a
written notice of intention to terminate this Lease at the expiration of three
(3) days from the date of the giving of such notice, and if such notice is given
by Landlord, and Tenant fails to cure the defaults specified therein, then this
Lease and the Term and estate hereby granted (whether or not the Commencement
Date has already occurred) shall terminate upon the expiration of such three (3)
day period (a “Default Termination”), with the same effect as if the last of
such three (3) days were the Termination Date, except that Tenant shall remain
liable for damages as provided hereinbelow or pursuant to law.
Section 17.4    Certain Payments. Bills for all reasonable costs and expenses
incurred by Landlord in connection with any performance by it under Section 17.2
shall be payable, as Additional Rent, pursuant to the provisions of Section 4.3.
Section 17.5    Certain Waivers. Unless Tenant has submitted documentation that
it validly disputes Landlord’s billing for Fixed Monthly Rent hereunder, or is
completing an audit of Landlord’s Operating Expense Statement, if Tenant is in
default in payment of Fixed Monthly Rent or Additional Rent hereunder, Tenant
waives the right to designate the items against which any payments made by
Tenant are to be credited. In lieu thereof, Landlord may apply any payments
received from Tenant to the then-oldest billing remaining unpaid on Tenant’s
rental account or to any other payment due from Tenant, as Landlord sees fit.
Section 17.6    Landlord Default. Notwithstanding anything to the contrary set
forth in this Lease, Landlord shall not be in default in the performance of any
obligation required to be performed by Landlord pursuant to this Lease unless:
a)    in the event such default is with respect to the payment of money,
Landlord fails to pay such unpaid amounts within five (5) business days of
written notice from Tenant that the same was not paid when due, or
b)    in the event such default is other than the obligation to pay money,
Landlord fails to perform such obligation within thirty (30) days after the
receipt of notice from Tenant specifying in detail Landlord’s failure to
perform; provided, however, if the nature of Landlord’s obligation is such that
more than thirty (30) days are required for its performance, then Landlord shall
not be in default under this Lease if it shall commence such performance within
such thirty (30) days period and thereafter diligently pursue the same to
completion within a reasonable time period.
Upon any such default by Landlord under this Lease, Tenant may, except as
otherwise specifically provided in this Lease to the contrary, exercise any of
its rights provided at law or in equity.


49



--------------------------------------------------------------------------------





ARTICLE 18    
DAMAGES; REMEDIES; RE-ENTRY BY LANDLORD; ETC.
Section 18.1    Damages. If Landlord terminates this Lease, pursuant to the
provisions of Section 17.3 (a “Default Termination”), then Landlord may recover
from Tenant the total of:
a)    the worth at the time of award of the unpaid Fixed Monthly Rent and
Additional Rent earned to the date of such Default Termination; and
b)    the worth at the time of award of the amount by which the unpaid Fixed
Monthly Rent and Additional Rent which would have been earned after the date of
such Default Termination until the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; and
c)    the worth at the time of award of the amount by which the unpaid Fixed
Monthly Rent and Additional Rent which would have been earned for the balance of
the Term after the time of award exceeds the amount of such rental loss that
Tenant proves could have been reasonably avoided; and
d)    any other amount reasonably necessary to compensate Landlord for all of
the detriment proximately caused by Tenant’s failure to observe or perform any
of its covenants and agreements under this Lease or which in the ordinary course
of events would be likely to result therefrom, including, without limitation,
the payment of the reasonable expenses incurred or paid by Landlord in
re-entering and securing possession of the Premises and in the reletting thereof
(including, without limitation, altering and preparing the Premises for new
tenants and brokers’ commission); and
e)    at Landlord’s sole election, such other amounts in addition to or in lieu
of the foregoing as may be permitted from time to time under applicable
California laws.
Section 18.2    Computations: The “worth at the time of award” is computed:
a)    in paragraphs (a) and (b) above, by allowing interest at the rate of ten
percent (10%) per annum (but in no event in excess of the maximum rate permitted
by law); and
b)    in paragraph (c) above, by discounting such amount at the discount rate of
the Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%).
c)    For purposes of computing unpaid rental which would have accrued and
become payable under this Lease, unpaid rental shall consist of the sum of:
i)    the total Fixed Monthly Rent for the balance of the Term, plus
ii)    a computation of Tenant’s Share of Additional Rent due under this Lease
including, without limitation, Tenant’s Share of any increase in Operating
Expenses (including real estate taxes) for the balance of the Term. For purposes
of computing any increases due Landlord hereunder, Additional Rent for the
calendar year of the default and for each future calendar year in


50



--------------------------------------------------------------------------------





the Term shall be assumed to be equal to the Additional Rent for the calendar
year prior to the year in which default occurs, compounded at a rate equal to
the mean average rate of inflation for the preceding five calendar years as
determined by the United States Department of Labor, Bureau of Labor Statistics
Consumer Price Index (All Urban Consumers, all items, 1982-84 equals 100) for
the metropolitan area or region of which Los Angeles, California is a part. If
such index is discontinued or revised, the average rate of inflation shall be
determined by reference to the index designated as the successor or substitute
index by the government of the United States.
Section 18.3    Re-Entry by Landlord.
a)    If a Default Termination occurs or any default specified in Sections 17.1
(a) through (g) occurs and continues beyond the period of grace (if any)
therefor, Landlord or Landlord’s authorized representatives may re-enter the
Premises and remove all persons and all property therefrom, either by summary
dispossession proceedings or by any suitable action or proceeding at law,
without being liable to indictment, prosecution or damages therefor, and may
repossess and enjoy the Premises. No re-entry or repossession of the Premises by
Landlord or its representatives under this Section 18.3 shall be construed as an
election to terminate this Lease unless a notice of such election is given to
Tenant or unless the termination thereof is decreed by a court of competent
jurisdiction. The words “re-enter”, “re-entry” and “re-entering” as used herein
are not restricted to their technical legal meanings.
b)    If any default specified in Sections 17.1 (a) through (g) occurs and
continues beyond the period of grace (if any) therefor, then if Landlord does
not elect to terminate this Lease Landlord may, from time to time and without
terminating this Lease, enforce all its rights and remedies under this Lease,
including the right to recover the Fixed Monthly Rent and Additional Rent as the
same becomes payable by Tenant hereunder.
i)    If Landlord consents thereto, Tenant may sublet the Premises or any part
thereof (which consent Landlord agrees will not be unreasonably withheld),
subject to Tenant’s compliance with the requirements of Article 11 of this
Lease. So long as Landlord is exercising this remedy it will not terminate
Tenant’s right to possession of the Premises, but it may engage in the acts
permitted by Section 1951.4(c) of the California Civil Code.
c)    If Tenant abandons the Premises in breach of this Lease, Landlord shall
have the right to relet the Premises or any part thereof on such terms and
conditions and at such rentals as Landlord in its sole discretion may deem
advisable, with the right to make alterations and repairs in and to the Premises
necessary to reletting. If Landlord so elects to relet, then gross rentals
received by Landlord from the reletting shall be applied:
i)    first, to the payment of the reasonable expenses incurred or paid by
Landlord in re-entering and securing possession of the Premises and in the
reletting thereof (including, without limitation, altering and preparing the
Premises for new tenants and brokers’ commissions);
ii)    second, to the payment of the Fixed Monthly Rent and Additional Rent
payable by Tenant hereunder; and


51



--------------------------------------------------------------------------------





iii)    third, the remainder, if any, to be retained by Landlord and applied to
the payment of future Fixed Monthly Rent and Additional Rent as the same become
due.
Should the gross rentals received by Landlord from the reletting be insufficient
to pay in full the sums stated in Section 18.3 (a) and (b) hereinabove, Tenant
shall, upon demand, pay the deficiency to Landlord.
Section 18.4    Certain Waivers. After Landlord has actually obtained possession
of the Premises pursuant to any lawful order of possession granted in a valid
court of law, Tenant thereafter waives and surrenders for Tenant, and for all
claiming under Tenant, all rights and privileges now or hereafter existing to
redeem the Premises (whether by order or judgment of any court or by any legal
process or writ); to assert Tenant’s continued right to occupancy of the
Premises; or to have a continuance of this Lease for the Term hereof. Tenant
also waives the provisions of any law relating to notice and/or delay in levy of
execution in case of an eviction or dispossession for nonpayment of rent, and of
any successor or other law of like import.
Section 18.5    Cumulative Remedies. The remedies of Landlord provided for in
this Lease are cumulative and are not intended to be exclusive of any other
remedies to which Landlord may be lawfully entitled. The exercise by Landlord of
any remedy to which it is entitled shall not preclude or hinder the exercise of
any other such remedy. Notwithstanding anything to the contrary herein, in no
event shall Tenant be liable for any indirect, special or consequential damages
under this Lease, except as set forth in Section 2.2 of this Lease.
ARTICLE 19    
INSURANCE
Section 19.1    Landlord Obligations.
a)    Landlord shall secure and maintain through individual or blanket policies
during the Term of this Lease the following insurance:
i)    Fire insurance and extended coverage for the full replacement cost of the
Building, the parking facilities, the Common Area improvements and any and all
improvements installed in, on or upon the Premises and affixed thereto (but
excluding Tenant’s fixtures, furnishings, equipment, personal property or other
elements of Tenant’s Property);
ii)    Such other insurance (including, without limitation, liability insurance,
equipment breakdown, business interruption, earthquake and/or flood insurance)
as Landlord reasonably elects to obtain or any Lender requires.
b)    Insurance effected by Landlord under this Section 19.1 will be:
i)    In amounts which Landlord from time to time determines sufficient or which
any Lender requires; and
ii)    Subject to such deductibles and exclusions as Landlord deems appropriate.


52



--------------------------------------------------------------------------------





c)    Notwithstanding any contribution by Tenant to the cost of insurance
premiums as provided herein, Tenant acknowledges that Tenant has no right to
receive any proceeds from any insurance policies carried by Landlord.
Section 19.2    Tenant Obligations.
a)    At least ten (10) days prior to the earlier of the Commencement Date or
Tenant’s anticipated early access date of the Premises and thereafter during the
Term of this Lease, Tenant shall secure and maintain, at its own expense
throughout the Term of this Lease the following minimum types and amounts of
insurance, in form and in companies acceptable to Landlord, insuring Tenant, its
employees, agents and designees:
i)    Workers’ Compensation Insurance, which shall be not less than the amount
and scope required by statute or other governing law;
ii)    Employer’s Liability Insurance in amounts equal to or greater than the
following: Bodily Injury by accident - $1,000,000 each accident; Bodily Injury
by disease - $1,000,000 policy limit; and Bodily Injury by disease - $1,000,000
each employee;
iii)    Commercial General Liability and Umbrella Liability Insurance on an
occurrence basis, with bodily injury and property damage coverage in an amount
equal to a combined single limit of not less than $2,000,000 per occurrence (and
$2,000,000 aggregate per location if Tenant has multiple locations); and such
insurance shall include the following coverages: (A) Premises and Operations
coverage under all coverage parts, if applicable; (B) Products and Completed
Operations coverage; (C) Water Damage and Fire Legal Liability; (D) Coverage for
liability assumed under this Lease without any limitation endorsements; (E)
Personal Injury coverage;
iv)    Automobile Liability Coverage in the amount of $1,000,000 per accident,
and insuring Tenant against liability for claims arising out of ownership,
maintenance, or use of any owned, hired, borrowed or non-owned automobiles, as
applicable;
v)    Special form property insurance, including coverage for flood and
earthquake, insuring fixtures, glass, equipment, merchandise, inventory and
other elements of Tenant’s Property in and all other contents of the Premises.
Such insurance shall be in an amount equal to 100% of the replacement value
thereof (and Tenant shall re-determine the same as frequently as necessary in
order to comply herewith). The proceeds of such insurance, so long as this Lease
remains in effect, shall be used to repair and/or replace the items so insured;
vi)    A commercially reasonable policy of business interruption insurance for a
period of not less than 12 months with respect to the operation of Tenant’s
business; and
vii)    Any other forms of insurance Landlord may reasonably require from time
to time, in form and amounts and for insurance risks against which a prudent
tenant of comparable size in a comparable business would protect itself.


53



--------------------------------------------------------------------------------





b)    All insurance policies maintained to provide the coverages required herein
shall:
i)    Be issued by insurance companies authorized to do business in the state in
which the leased premises are located, and with companies rated, at a minimum
“A- VII” by A.M. Best;
ii)    Be subject to the prior approval of Landlord (which approval shall not be
unreasonably withheld) as to form, substance and insurer;
iii)    Provide for a deductible only so long as Tenant shall remain liable for
payment of any such deductible in the event of any loss;
iv)    Contain appropriate cross-liability endorsements denying Tenant’s
insurers the right of subrogation against Landlord as to risks covered by such
insurance, without prejudice to any waiver of indemnity provisions applicable to
Tenant and any limitation of liability provisions applicable to Landlord
hereunder, of which provisions Tenant shall notify all insurance carriers;
v)    Contain provisions for at least ten (10) days advance written notice to
Landlord of cancellation due

to non-payment and thirty (30) days advance written notice to Landlord of
material modification or cancellation for any reason other than non-payment; and
vi)    Stipulate that coverages afforded under such policies are primary
insurance as respects Landlord and that any other insurance maintained by
Landlord are excess and non-contributing with the insurance required hereunder.
c)    No endorsement limiting or excluding a required coverage is permitted.
d)    Tenant shall deliver to Landlord upon execution of this Lease, written
evidence of insurance coverages required herein. Tenant shall deliver to
Landlord no less than fifteen (15) days prior to the expiration of any required
coverage, written evidence of the renewal or replacement of such coverage.
Landlord’s failure at any time to object to Tenant’s failure to provide the
specified insurance or written evidence thereof (either as to the type or amount
of such insurance) shall not be deemed as a waiver of Tenant’s obligations under
this Section.
e)    Landlord shall be named as an additional insured on the Tenant’s policies
of General Liability and Umbrella Liability insurance and as a loss payee on the
Tenant’s policies of All Risk insurance as their interest may appear. Tenant
shall deliver to Landlord the appropriate endorsements evidencing additional
insured and loss payee status. Any claim for loss under said insurance policies
shall be payable notwithstanding any act, omission, negligence, representation,
misrepresentation or other conduct or misconduct of Tenant which might otherwise
cause cancellation, forfeiture or reduction of such insurance.


54



--------------------------------------------------------------------------------





f)    The insurance requirements in this Section shall not in any way limit, in
either scope or amount, the indemnity obligations separately owed by Tenant to
Landlord under this Lease.
g)    Nothing herein shall in any manner limit the liability of Tenant for
non-performance of its obligations or for loss or damage for which Tenant is
responsible. The aforementioned minimum limits of policies shall in no event
limit the liability of Tenant hereunder.
h)    Tenant may, at its option, satisfy its insurance obligations hereunder by
policies of so-called blanket insurance carried by Tenant provided that the same
shall, in all respects, comply with the provisions hereof. In such event, Tenant
shall not be deemed to have complied with its obligations hereunder until Tenant
shall have obtained and delivered to Landlord a copy of each such policy
together with an appropriate endorsement or certificate applicable to and
evidencing full compliance with the specific requirements of this Lease
(irrespective of any claim which may be made with respect to any other property
or liability covered under such policy), and until the same shall have been
approved by Landlord in writing.
Section 19.3    Compliance with Building Insurance Requirements. After Tenant
takes occupancy of the Premises, Tenant shall not violate or permit in, on or
upon the Premises the violation of any condition imposed by such standard fire
insurance policies as are normally issued for office buildings in the City or
County in which the Building is located. Tenant shall not do, suffer or permit
anything to be done, or keep, suffer or permit anything to be kept, in the
Premises which would increase the risk ratings or premium calculation factors on
the Building or property therein (collectively an “Increased Risk”), or which
would result in insurance companies of good standing refusing to insure the
Building or any property appurtenant thereto in such amounts and against such
risks as Landlord may reasonably determine from time to time are appropriate.
Notwithstanding the above, if additional insurance is available to cover such
Increased Risk, Tenant shall not be in default hereunder if:
a)    Tenant authorizes Landlord in writing to obtain such additional insurance;
and
b)    prepays the annual cost thereof to Landlord for such additional coverage,
as well as the additional costs, if any, of any increase in Landlord’s other
insurance premiums resulting from the existence or continuance of such Increased
Risk.
Section 19.4    Mutual Waiver of Subrogation. Landlord and Tenant agree to have
their respective insurance companies issuing property damage insurance waive any
rights of subrogation that such companies may have against Landlord or Tenant,
as the case may be. Anything in this Lease to the contrary notwithstanding,
Landlord and Tenant hereby waive and release each other of and from any and all
rights of recovery, claims, actions or causes of actions against each other,
their respective agents, officers and employees, for any loss or damage that may
occur to the Premises, Building or Project, or personal property within the
Building, regardless of cause or origin, including the negligence of Landlord
and Tenant and their respective agents, officers, employees and contractors.
Each party agrees to give immediately to its respective insurance company which


55



--------------------------------------------------------------------------------





has issued policies of insurance covering any risk of direct physical loss,
written notice of the terms of the mutual waivers contained in this Section
19.4, and to have such insurance policies properly endorsed, if necessary, to
prevent the invalidation of said insurance coverage by reason of said waivers.
If either Landlord or Tenant fails to provide the insurance policy or policies
required hereinabove, the waiver of subrogation contained in this Section 19.4
shall no longer inure to the benefit of the party failing to provide such
insurance, and the party claiming against such uninsured party shall be entitled
to restitution of all damages and expenses suffered and/or claimed, without
limitation.
Section 19.5    Failure to Secure. If at any time during the Term, and after
expiration of ten (10) business days’ prior written demand therefore from
Landlord, Tenant fails to:
a)    provide Landlord with access to a registered insurance broker of record
that can verify Tenant’s compliance with the requirement contained in this
Article 19; or
b)    provide documentation reasonably acceptable to Landlord that Tenant has
secured and maintained the insurance coverage required hereunder,
then such failure shall be considered a material default under this Lease, and
Landlord shall have the option, but not the obligation, without further notice
or demand to obtain such insurance on behalf of or as the agent of Tenant and in
Tenant’s name.
Tenant shall pay Landlord’s billing for the premiums associated with such
insurance policy or policies within five (5) days after receipt of Landlord’s
billing, as well as such other reasonable costs and fees arising out of such
default, together with interest on the entire amount so advanced by Landlord, at
the rate of ten percent (10%) per annum, computed from the date of such advance.
Such advances, if made by Landlord, shall be construed as and considered
Additional Rent under this Lease.
ARTICLE 20    
MISCELLANEOUS
Section 20.1    Entire Agreement. This Lease, including the exhibits and
guaranty of lease, if any, annexed hereto, contains all of the agreements and
understandings relating to the leasing of the Premises and the obligations of
Landlord and Tenant in connection therewith and neither party and no agent or
representative thereof has made or is making, and neither party in executing and
delivering this Lease is relying upon, any warranties or representations, except
to the extent set forth in this Lease. All understandings and agreements
heretofore had between Landlord and Tenant relating to the leasing of the
Premises are merged in this Lease, which alone fully and completely expresses
their agreement. The Riders (if any) and Exhibits annexed to this Lease and the
Construction Agreement are hereby incorporated herein and made a part hereof.
Section 20.2    No Waiver or Modification. The failure of Landlord or Tenant to
insist in any instance upon the strict keeping, observance or performance of any
covenant or agreement contained in this Lease or to exercise any election herein
contained shall not be construed as a waiver or relinquishment for the future of
such covenant or agreement, but the same shall continue


56



--------------------------------------------------------------------------------





and remain in full force and effect. No waiver or modification by either
Landlord or Tenant of any covenant or agreement contained in this Lease shall be
deemed to have been made unless the same is in writing executed by the party
whose rights are being waived or modified. No surrender of possession of any
part of the Premises shall release Tenant from any of its obligations hereunder
unless accepted in writing by Landlord. The receipt and retention by Landlord,
and the payment by Tenant, of Fixed Monthly Rent or Additional Rent with
knowledge of the breach of any covenant or agreement contained in this Lease
shall not be deemed a waiver of such breach by either Landlord or Tenant.
Section 20.3    Time of the Essence. Time is of the essence of this Lease and of
all provisions hereof, except in respect to the delivery of possession of the
Premises at the Commencement Date.
Section 20.4    Force Majeure. For the purposes of this Lease, “Force Majeure”
shall be defined as any or all prevention, delays or stoppages and/or the
inability to obtain services, labor, materials or reasonable substitutes
therefor, when such prevention, delay, stoppage or failure is due to strikes,
lockouts, labor disputes, terrorist acts, acts of God, governmental actions,
civil commotion, fire or other casualty, and/or other causes beyond the
reasonable control of the party obligated to perform, except that Force Majeure
may not be raised as a defense for Tenant’s non-performance of any obligations
imposed by this Lease with regard to the payment of Fixed Monthly Rent and/or
Additional Rent.
Notwithstanding anything to the contrary contained in this Lease, Force Majeure
shall excuse the performance of such party for a period equal to any such
prevention, delay, stoppage or inability. Therefore, if this Lease specifies a
time period for performance of an obligation by either party, that time period
shall be extended by the period of any delay in such party’s performance caused
by a Force Majeure.
Section 20.5    Broker. Landlord and Tenant represent to one another that each
has dealt with no broker or agent in connection with this Lease or its
negotiations other than the brokers identified in Section 20.5 of the BLI Table.
Landlord and Tenant shall hold one another harmless from and against any and all
liability, loss, damage, expense, claim, action, demand, suit or obligation
arising out of or relating to a breach by the indemnifying party of such
representation. Landlord shall pay LA Realty’s commission in connection with
this Lease in accordance with a separate commission agreement between Landlord
and LA Realty.
Section 20.6    Governing Law. This Lease shall be governed by and construed in
accordance with the laws of the State of California.
Section 20.7    Submission of Lease. Whether or not rental deposits have been
received by Landlord from Tenant, and whether or not Landlord has delivered to
Tenant an unexecuted draft version of this Lease for Tenant’s review and/or
signature, no contractual or other rights shall exist between Landlord and
Tenant with respect to the Premises, nor shall this Lease be valid and/or in
effect until this Lease has been fully executed and a duplicate original of said
fully-executed Lease has been delivered to both Landlord and Tenant.


57



--------------------------------------------------------------------------------





The submission of this Lease to Tenant shall be for examination purposes only,
and does not and shall not constitute a reservation of or an option for Tenant
to lease, or otherwise create any interest by Tenant in the Premises or any
other offices or space situated in the Building. Execution of this Lease by
Tenant and its return to Landlord shall not be binding upon Landlord,
notwithstanding any time interval, until Landlord has in fact executed and
delivered a fully-executed duplicate original of this Lease to Tenant. Landlord
and Tenant agree hereby to authorize transmission of all or portions of
documents, including signature lines thereon, by facsimile machines, and further
authorize the other party to rely conclusively upon such facsimile transmissions
as if the original had been received.
Section 20.8    Captions. The captions in this Lease are for convenience only
and shall not in any way limit or be deemed to construe or interpret the terms
and provisions hereof.
Section 20.9    Singular and Plural, Etc. The words “Landlord” and “Tenant”, as
used herein, shall include the plural as well as the singular. Words used in the
masculine gender include the feminine and neuter. If there be more than one
Landlord or Tenant the obligations hereunder imposed upon Landlord and Tenant
shall be joint and several.
Section 20.10    Independent Covenants. Except where the covenants contained in
one Article of this Lease are clearly affected by or contingent upon fulfillment
by either party of another Article or paragraph of this Lease, this Lease shall
be construed as though the covenants herein between Landlord and Tenant are
independent and not dependent and Tenant hereby expressly waives the benefit of
any statute to the contrary and agrees that if Landlord fails to perform its
obligations set forth herein, Tenant shall not be entitled to make any repairs
or perform any actions hereunder at Landlord’s expense or to any set-off of the
Rent or other amounts owing hereunder against Landlord; provided, however, that
the foregoing shall in no way impair the right of Tenant to commence a separate
action against Landlord for the violation by Landlord of the provisions hereof
so long as notice is first given to Landlord and any holder of a mortgage or
deed of trust covering the Building, Project or any portion thereof, of whose
address Tenant has theretofore been notified, and an opportunity is granted to
Landlord and such holder to correct such violations as provided above.
Section 20.11    Severability. If any covenant or agreement of this Lease or the
application thereof to any person or circumstance shall be held to be invalid or
unenforceable, then and in each such event the remainder of this Lease or the
application of such covenant or agreement to any other person or any other
circumstance shall not be thereby affected, and each covenant and agreement
hereof shall remain valid and enforceable to the fullest extent permitted by
law.
Section 20.12    Warranty of Authority. If Landlord or Tenant signs as a
corporation, limited liability company or a partnership, each of the persons
executing this Lease on behalf of Landlord or Tenant hereby covenant and warrant
that each is a duly authorized and existing entity, that each has and is
qualified to do business in California, that the persons signing on behalf of
Landlord or Tenant have full right and authority to enter into this Lease, and
that each and every person signing on behalf of either Landlord or Tenant are
authorized to do so.


58



--------------------------------------------------------------------------------





Section 20.13    No Representations or Warranties. Neither Landlord nor
Landlord’s agents or attorneys have made any representations or warranties with
respect to the Premises, the Building or this Lease, except as expressly set
forth herein, and no rights, easements or licenses are or shall be acquired by
Tenant by implication or otherwise.
Section 20.14    No Joint Venture or Partnership. This Lease shall not be deemed
or construed to create or establish any relationship of partnership or joint
venture or similar relationship or arrangement between Landlord and Tenant
hereunder.
Section 20.15    Tenant’s Obligations At Its Sole Expense. Notwithstanding the
fact that certain references in this Lease to acts required to be performed by
Tenant hereunder, or to breaches or defaults of this Lease by Tenant, omit to
state that such acts shall be performed at Tenant’s sole expense, or omit to
state that such breaches or defaults by Tenant are material, unless the context
clearly implies to the contrary each and every act to be performed or obligation
to be fulfilled by Tenant pursuant to this Lease shall be performed or fulfilled
at Tenant’s sole expense, and all breaches or defaults by Tenant hereunder shall
be deemed material.
Section 20.16    Attorneys’ Fees. If litigation is instituted between Landlord
and Tenant, the cause for which arises out of or in relation to this Lease, the
prevailing party in such litigation shall be entitled to receive its costs (not
limited to court costs), expenses and reasonable attorneys’ fees from the
non-prevailing party as the same may be awarded by the court.
Section 20.17    Intentionally deleted.
Section 20.18    No Merger. The voluntary or other surrender of this Lease by
Tenant, or a mutual cancellation thereof, shall not work a merger, and shall, at
the option of Landlord terminate all or any existing subleases or subtenancies,
or may, at the option of Landlord, operate as an assignment to it of any or all
such subleases or subtenancies.
Section 20.19    Prohibition Against Recording. Except as provided in Section
14.3 of this Lease, neither this Lease, nor any memorandum, affidavit or other
writing with respect thereto, shall be recorded by Tenant or by anyone acting
through, under or on behalf of Tenant, and the recording thereof in violation of
this provision shall make this Lease null and void at Landlord’s election.
Section 20.20    Hazardous Waste. Tenant specifically agrees that, except for
such limited quantities of office materials and supplies as are customarily used
in Tenant’s normal business operations, Tenant shall not engage or permit at any
time, any operations or activities upon, or any use or occupancy of the
Premises, or any portion thereof, for the purpose of or in any way involving the
handling, manufacturing, treatment, storage, use, transportation, spillage,
leakage, dumping, discharge or disposal (whether legal or illegal, accidental or
intentional) of any hazardous substances, materials or wastes, or any wastes
regulated under any local, state or federal law.
Tenant shall, during the Term, remain in full compliance with all applicable
laws governing its use and occupancy of the Premises, including, without
limitation, the handling, manufacturing, treatment, storage, disposal,
discharge, use, and transportation of hazardous substances, materials


59



--------------------------------------------------------------------------------





or wastes, and any wastes regulated under any local, state or federal law.
Tenant will remain in full compliance with the terms and conditions of all
permits and licenses issued to it by any governmental authority on account of
any or all of its activities on the Premises. Tenant shall comply with any
operations and maintenance program for the Project.
Section 20.21    Transportation Management. Tenant shall, at Tenant’s sole
expense, fully comply with all present or future programs intended to manage
parking, transportation or traffic in and around the Building, when the same
have been mandated by an outside governmental authority having jurisdiction
therefor and not when required for the convenience of Landlord.
In connection therewith, Tenant shall be responsible for the transportation
planning and management for all of Tenant’s employees while located at the
Premises, by working directly with Landlord, any governmental transportation
management organization or any other transportation-related committees or
entities reasonably designated by Landlord. Such programs may include, without
limitation:
a)    restrictions on the number of peak-hour vehicle trips generated by Tenant;
b)    requirements for increased vehicle occupancy;
c)    implementing an in-house ride-sharing program and/or appointing an
employee transportation coordinator;
d)    working with employees of any Building (or area-wide) ridesharing program
manager;
e)    instituting employer-sponsored incentives (financial or in-kind) to
encourage employees to ridesharing; and
f)    utilizing flexible work shifts for employees.
Section 20.22    Signage. Tenant may not install, inscribe, paint or affix any
awning, shade, sign, advertisement or notice on or to any part of the outside or
inside of the Building, or in any portion of the Premises visible to the outside
of the Building or Common Areas without Landlord’s prior written consent, which
consent may be granted or withheld in Landlord’s sole and absolute discretion.
All signage and/or directory listings installed on behalf of Tenant, whether
installed in, on or upon the public corridors, doorways, Building directory
and/or parking directory (if any), or in any other location whatsoever visible
outside of the Premises, shall be installed by Landlord, at Tenant’s sole
expense.
Tenant’s identification on or in any Common Area of the Building shall be
limited to Tenant’s name and suite designation, and in no event shall Tenant be
entitled to the installation of Tenant’s logo in any portion of the Building or
Common Areas. Furthermore, the size, style, and placement of letters to be used
in any of Tenant’s signage shall be determined by Landlord, in Landlord’s sole
discretion, in full conformance with the previously established signage program
for the Building.


60



--------------------------------------------------------------------------------





Except as specified hereinbelow, Tenant shall only be entitled to one (1)
listing on the Building directory, or any parking directory ancillary thereto,
which shall only show Tenant’s business name and suite designation. Tenant shall
also be entitled to a maximum of eleven (11) additional listings on said
Building and/or parking directory, which listings shall be limited solely to
Tenant’s officers, employees, subsidiaries, affiliates and/or sublessees, if
any. All of said listings shall be subject to Landlord’s prior written approval,
which shall not be unreasonably withheld, conditioned or delayed.
Section 20.23    Intentionally Deleted.
Section 20.24    Confidentiality. Landlord and Tenant agree that the covenants
and provisions of this Lease shall not be disclosed except (a) as required by
applicable law (including, without limitation, as required by any warrant,
subpoena or order issued by a court of competent jurisdiction or law enforcement
authority) and (b) to anyone directly involved in the management,
administration, ownership, lending against, or subleasing of the Premises, which
permitted disclosure shall include, but not be limited to, the board members,
legal counsel and/or accountants of either Landlord or Tenant.
Section 20.25    Intentionally Deleted.
Section 20.26    Landlord’s Right to Perform Tenant’s Obligations. All
obligations to be performed by Tenant under this Lease shall be performed by
Tenant at Tenant’s expense (unless this Lease expressly provides otherwise)
without any reduction of or offset against Rent. Except to the extent set forth
in Section 17.2 herein, in the event of a default by Tenant of any obligation
under this Lease, Landlord may, after delivering notice to Tenant and allowing
Tenant ten (10) business days to cure such default, perform the obligation on
Tenant’s behalf, without waiving any of Landlord’s rights, remedies, claims or
defenses with respect to Tenant’s failure to perform any obligations and without
releasing Tenant from such obligations. If Landlord determines that such default
reasonably requires additional time for cure, then Landlord’s notice may state
such other time period, provided that Tenant commences its cure within ten (10)
business days after notice and thereafter continuously prosecutes such cure to
completion. Within fifteen (15) business days after receiving a statement from
Landlord, Tenant shall pay to Landlord the amount of the expense reasonably
incurred by Landlord in performing Tenant’s obligation. If Tenant fails to pay
such amount to Landlord within the specified time period, Landlord may (in
addition to any other remedies of Landlord under this Lease or applicable law)
deduct the amount due from the Security Deposit under Section 3.7. The terms of
this Section 20.26 shall survive the expiration or earlier termination of this
Lease.
Section 20.27    Civil Code Section 1938 Disclosure. Pursuant to California
Civil Code Section 1938, Landlord hereby discloses that the Premises have not
undergone an inspection by a Certified Access Specialist to determine whether
the Premises meet all applicable construction-related accessibility standards.
ARTICLE 21    
PARKING


61



--------------------------------------------------------------------------------





Section 21.1    Parking. Throughout the Term, Tenant’s parking allocation shall
be as set forth in Section 21.1 of the Basic Lease Information (“BEA”). Except
as otherwise permitted by Landlord’s management agent in its reasonable
discretion, and based on the availability thereof, in no event shall Tenant be
entitled to purchase more than the number of parking permits listed in the BLI.
If additional parking permits are available on a month-to-month basis, which
determination shall be in the sole discretion of Landlord’s parking agent,
Tenant shall be permitted to purchase one or more of said permits on a
first-come, first-served basis.
Said parking permits shall allow Tenant to park in the Building parking facility
at the posted monthly parking rates and charges then in effect, plus any and all
applicable taxes, provided that such rates may be changed from time to time, in
Landlord’s sole discretion. Landlord shall retain sole discretion to designate
the location of each parking space, and whether it shall be assigned, or
unassigned, unless specifically agreed to otherwise in writing between Landlord
and Tenant.
In the event Tenant is in default under this Lease, and notwithstanding that
Tenant may be current in the payment of all parking charges required to be paid
under this Lease, Landlord may terminate Tenant’s parking permits issued under
this Lease effective five (5) days after notice to Tenant of such default. If
Landlord has previously delivered a notice of default to Tenant and if such
default remains uncured after the expiration of any notice and cure period, no
additional notice shall be required and Landlord may immediately terminate
Tenant’s parking permits. The foregoing remedy shall be in addition to all of
Landlord’s rights and remedies (which shall be cumulative with each other and
cumulative and in addition to those rights and remedies available under this
Lease and applicable law). To the extent there is any conflict between the terms
of this grammatical paragraph and the terms of any separate parking agreement
executed by Tenant or any of its employees at the request of Landlord or any
third party contractor, the terms of this grammatical paragraph shall govern.
Guests and invitees of Tenant shall have the right to use, in common with guests
and invitees of other tenants of the Building, the transient parking facilities
of the Building at the then-posted parking rates and charges, or at such other
rate or rates and charges as may be agreed upon from time to time between
Landlord and Tenant in writing. Such rate(s) or charges may be changed by
Landlord from time to time in Landlord’s sole discretion, and shall include,
without limitation, any and all fees or taxes relating to parking assessed to
Landlord for such parking facilities.
Tenant or Tenant’s agents, clients, contractors, directors, employees, invitees,
licensees, officers, partners or shareholders continued use of said transient,
as well as monthly parking, shall be contingent upon Tenant and Tenant’s agents,
clients, contractors, directors, employees, invitees, licensees, officers,
partners or shareholders continued compliance with the reasonable and
non-discriminatory rules and regulations adopted by Landlord, which rules and
regulations may change at any time or from time to time during the Term hereof
in Landlord’s sole discretion.
ARTICLE 22    
CONTINGENCY TO EFFECTIVENESS
Landlord and Tenant acknowledge and agree that Landlord’s agreement to enter
into this Lease is contingent upon Tenant’s execution and delivery of this Lease
to Landlord and Tenant’s


62



--------------------------------------------------------------------------------





execution and delivery of the Termination Agreement to the 1901 Landlord; and
Tenant vacating and surrendering possession of the 1901 Premises as required by
the Termination Agreement (collectively, the “Contingency Conditions”). In the
event the Contingency Conditions have not been satisfied in full on or before
the Effective Date (as defined in the Termination Agreement) , this Lease shall
terminate and no longer be in full force and effect within ten (10) business
days after either party to this Lease delivers notice to the other party.
[Signatures Appear on the Following Page]




63



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease, effective
the later of the date(s) written below.
LANDLORD:


DOUGLAS EMMETT 2016, LLC,
a Delaware limited liability company


By: Douglas Emmett Management, Inc., a Delaware corporation, its Manager


By:    /s/ Andrew B. Goodman   
   Andrew B. Goodman
   Senior Vice President


Dated:  1/6/17   


TENANT:


CINEDIGM CORP., 
a Delaware corporation


By: /s/ Gary S. Loffredo   


Name: Gary S. Loffredo   


Title: SVP   


Dated:  1/5/17   




By:    


Name:    


Title:    


Dated:    









64



--------------------------------------------------------------------------------






EXHIBIT A — PREMISES PLAN
Suites 410 and 420 at 15301 Ventura Boulevard, Sherman Oaks, California 91403
Rentable Area: approximately 11,598 square feet
Usable Area: approximately 9,109 square feet
(Measured pursuant to the provisions of Section 1.4 of the Lease)
ex1023v11image2.jpg [ex1023v11image2.jpg]


A-1



--------------------------------------------------------------------------------







EXHIBIT A
PREMISES PLAN
ex1023v11image3.jpg [ex1023v11image3.jpg]


A-2



--------------------------------------------------------------------------------






EXHIBIT B
INTENTIONALLY DELETED




B-1



--------------------------------------------------------------------------------






EXHIBIT B-1
CONSTRUCTION BY TENANT DURING TERM
1.    If Tenant wishes to make a Tenant Change, as specified in Section 12.12 of
the Lease, such Tenant Change shall be completed pursuant to the provisions of
Section 12.12 of the Lease and this Exhibit B-1. Tenant shall bear all costs of
said Tenant Change, which shall be paid directly to Tenant’s general contractor
(“Contractor”).
2.    Contractor shall complete construction to the Premises pursuant to the
final Plans and Specifications approved in writing by Landlord and Tenant (the
“Tenant Change”), in compliance with all applicable codes and regulations.
Tenant’s selections of finishes and materials shall be indicated on the Plans
and Specifications, and shall be equal to or better than the minimum Building
standards and specifications. All work not shown on the final Plans and
Specifications, but which is to be included in the Tenant Change, including but
not limited to, telephone service installation, furnishings or cabinetry, shall
be installed pursuant to Landlord’s reasonable directives.
3.    Prior to commencing any work:
a)
Tenant’s proposed Contractor and the Contractor’s proposed subcontractors and
suppliers shall be approved in writing by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed. As a condition of such approval,
so long as the same are reasonably cost competitive, then Contractor shall use
Landlord’s Heating, Venting, and Air-conditioning, plumbing, and electrical
subcontractors for such work.

b)
During completion of any Tenant Change, neither Tenant or Contractor shall
permit any subcontractors, workmen, laborers, material or equipment to come into
or upon the Building if the use thereof, in Landlord’s reasonable judgment,
would violate Landlord’s agreement with any union providing work, labor or
services in or about the Building or disturb labor harmony with the workforce or
trades engaged in performing other work, labor or services in or about the
Building or the Common Areas. If any violation, disturbance, interference or
conflict occurs, Tenant, upon demand by Landlord, shall promptly cause all
contractors or subcontractors or all materials causing the violation,
disturbance, interference, difficulty or conflict, to leave or be removed from
the Building or the Common Areas..

c)
Contractor shall submit to Landlord and Tenant a written bid for completion of
the Tenant Change. Said bid shall include Contractor’s overhead, profit, and
fees, and, if the proposed Tenant Change is for cosmetic work in excess of
$100,000.00 in aggregate value per occurrence or for structural work of any
kind, Contractor shall, upon completion of said Tenant Change, pay an
administrative fee to Landlord’s managing agent for supervision of said Tenant
Change equal to three percent (3%) of the total cost of the Tenant Change, to
defray said agent’s costs for supervision of the construction.

d)
Tenant’s Contractor shall execute the Agreement attached hereto as Schedule 1.



B1-1



--------------------------------------------------------------------------------





4.    Tenant or Contractor shall submit all Plans and Specifications to
Landlord, and no work on the Premises shall be commenced before Tenant has
received Landlord’s final written approval thereof, which shall not be
unreasonably withheld, delayed or conditioned. In addition, Tenant shall
reimburse Landlord for any and all of Landlord’s out of pocket costs incurred in
reviewing Tenant’s plans for any Tenant Change or for any other “peer review”
work associated with Landlord’s review of Tenant’s plans for any Tenant Change,
including, without limitation, Landlord’s out of pocket costs incurred in
engaging any third party engineers, contractors, consultants or design
specialists. Tenant shall pay such costs to Landlord within five (5) business
days after Landlord’s delivery to Tenant of a copy of the invoice(s) for such
work.
5.    Contractor shall complete all architectural and planning review and obtain
all permits, including signage, required by the city, state or county in which
the Premises are located.
6.    Contractor shall submit to Landlord verification of public liability and
worker’s compensation insurance adequate to fully protect Landlord and Tenant
from and against any and all liability for death or injury to persons or damage
to property caused in or about or by reason of the construction of any work done
by Contractor or Contractor’s subcontractors or suppliers.
7.    Unless otherwise waived in writing by Landlord, which waiver shall be in
Landlord’s sole discretion, Contractor shall provide payment and performance
bonds in an amount equal to 100% of the estimated amount of Tenant Change, as
specified to Landlord pursuant to Paragraph 2.
8.    Contractor and Contractor’s subcontractors and suppliers shall be subject
to Landlord’s reasonable administrative control and supervision. Landlord shall
provide Contractor and Contractor’s subcontractors and suppliers with reasonable
access to the Premises.
9.    During construction of the Tenant Change, Contractor shall adhere to the
procedures contained hereinbelow, which represent Landlord’s minimum
requirements for completion of the Tenant Change.
10.    Upon completion of the Tenant Change, Tenant shall provide Landlord with
such evidence as Landlord may reasonably request that the Contractor has been
paid in full, and Contractor shall provide Landlord with lien releases as
requested by Landlord, confirmation that no liens have been filed against the
Premises or the Building. If any liens arise against the Premises or the
Building as a result of the Tenant Change, Tenant shall immediately, at Tenant’s
sole expense, remove such liens and provide Landlord evidence that the title to
the Building and Premises have been cleared of such liens.
11.    Whether or not Tenant or Contractor timely complete the Tenant Change,
unless the Lease is otherwise terminated pursuant to the provisions contained
therein, Tenant acknowledges and agrees that Tenant’s obligations under the
Lease to pay Fixed Monthly Rent and/or Additional Rent shall continue unabated.
CONSTRUCTION POLICY


B1-2



--------------------------------------------------------------------------------





The following policies outlined are the construction procedures for the
Building. As a material consideration to Landlord for granting Landlord’s
permission to Tenant to complete the construction contemplated hereunder, Tenant
agrees to be bound by and follow the provisions contained hereinbelow:
1.    Administration
a)
Contractors to notify the management office for the Building prior to starting
any work. All jobs must be scheduled by the general contractor or sub-contractor
when no general contractor is being used.

b)
The general contractor is to provide the Building Manager with a copy of the
projected work schedule for the suite, prior to the start of construction.

c)
Contractor will make sure that at least one set of drawings will have the
Building Manager’s initials approving the plans and a copy delivered to the
Building Office.

d)
As-built construction, including mechanical drawings and air balancing reports
will be submitted at the end of each project.

e)
The HVAC contractor is to provide the following items to the Building Manager
upon being awarded the contract from the general contractor:

i)
A plan showing the new ducting layout, all supply and return air grille
locations and all thermostat locations. The plan sheet should also include the
location of any fire dampers.

ii)
An Air Balance Report reflecting the supply air capacity throughout the suite,
which is to be given to the Chief Building Engineer at the finish of the HVAC
installation.

f)
All paint bids should reflect a one-time touch-up paint on all suites. This is
to be completed approximately five (5) days after move-in date.

g)
The general contractor must provide for the removal of all trash and debris
arising during the course of construction. At no time are the buildings trash
compactors and/or dumpsters to be used by the general contractor’s clean-up
crews for the disposal of any trash or debris accumulated during construction.
The Building Office assumes no responsibility for bins. Contractor is to monitor
and resolve any problems with bin usage without involving the Building Office.
Bins are to be emptied on a regular basis and never allowed to overflow. Trash
is to be placed in the bin.

h)
Contractors will include in their proposals all costs to include: parking,
elevator service, additional security (if required), restoration of carpets,
etc. Parking will be validated only if contractor is working directly for the
Building Office.

i)
Any problems with construction per the plan, will be brought to the attention of
and documented to the Building Manager. Any changes that need additional work
not described in the bid will be approved in writing by the Building Manager.
All contractors doing work



B1-3



--------------------------------------------------------------------------------





on this project should first verify the scope of work (as stated on the plans)
before submitting bids; not after the job has started.
2.    Building Facilities Coordination
a)
All deliveries of material will be made through the parking lot entrance.

b)
Construction materials and equipment will not be stored in any area without
prior approval of the Building Manager.

c)
Only the freight elevator is to be used by construction personnel and equipment.
Under no circumstances are construction personnel with materials and/or tools to
use the “passenger” elevators.

3.    Housekeeping
a)
Suite entrance doors are to remain closed at all times, except when hauling or
delivering construction materials.

b)
All construction done on the property that requires the use of lobbies or Common
Area corridors will have carpet or other floor protection. The following are the
only prescribed methods allowed:

i)
Mylar: Extra heavy-duty to be taped from the freight elevator to the suite under
construction.

ii)
Masonite: 1/4 inch Panel, Taped to floor and adjoining areas. All corners, edges
and joints to have adequate anchoring to provide safe and “trip-free”
transitions. Materials to be extra heavy-duty and installed from freight
elevator to the suite under construction.

c)
Restroom wash basins will not be used to fill buckets, make pastes, wash
brushes, etc. If facilities are required, arrangements for utility closets will
be made with the Building Office.

d)
Food and related lunch debris are not to be left in the suite under
construction.

e)
All areas the general contractor or their sub-contractors work in must be kept
clean. All suites the general contractor works in will have construction debris
removed prior to completion inspection. This includes dusting of all window
sills, light diffusers, cleaning of cabinets and sinks. All Common Areas are to
be kept clean of building materials at all times so as to allow tenants access
to their suites or the building.

4.    Construction Requirements
a)
All Life and Safety and applicable Building Codes will be strictly enforced
(i.e., tempered glass, fire dampers, exit signs, smoke detectors, alarms, etc.).
Prior coordination with the Building Manager is required.



B1-4



--------------------------------------------------------------------------------





b)
Electric panel schedules must be brought up to date identifying all new circuits
added.

c)
All electrical outlets and lighting circuits are to be properly identified.
Outlets will be labeled on back side of each cover plate.

d)
All electrical and phone closets being used must have panels replaced and doors
shut at the end of each day’s work. Any electrical closet that is opened with
the panel exposed must have a work person present.

e)
All electricians, telephone personnel, etc. will, upon completion of their
respective projects, pick up and discard their trash leaving the telephone and
electrical rooms clean. If this is not complied with, a clean-up will be
conducted by the building janitors and the general contractor will be
back-charged for this service.

f)
Welding or burning with an open flame will not be done without prior approval of
the Building Manager. Fire extinguishers must be on hand at all times.

g)
All “anchoring” of walls or supports to the concrete are not to be done during
normal working hours (7:30 AM - 6:00 PM, Monday through Friday). This work must
be scheduled before or after these hours during the week or on the weekend.

h)
All core drilling is not to be done during normal working hours (7:30 AM - 6:00
PM, Monday through Friday). This work must be scheduled before or after these
hours during the week or on the weekend.

i)
All HVAC work must be inspected by the Building Engineer. The following
procedures will be followed by the general contractor:

i)
A preliminary inspection of the HVAC work in progress will be scheduled through
the Building Office prior to the reinstallation of the ceiling grid.

ii)
A second inspection of the HVAC operation will also be scheduled through the
Building Office and will take place with the attendance of the HVAC contractor’s
Air Balance Engineer. This inspection will take place when the suite in question
is ready to be air-balanced.

iii)
The Building Engineer will inspect the construction on a periodic basis as well.

j)
All existing thermostats, ceiling tiles, lighting fixtures and air conditioning
grilles shall be saved and turned over to the Building Engineer.

Good housekeeping rules and regulations will be strictly enforced. The building
office and engineering department will do everything possible to make your job
easier. However, contractors who do not observe the construction policy will not
be allowed to perform within this building. The cost of repairing any damages
that are caused by Tenant or Tenant’s contractor during the course of
construction shall be deducted from Tenant’s Security Deposit.


B1-5



--------------------------------------------------------------------------------





[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


B1-6



--------------------------------------------------------------------------------









LANDLORD:


DOUGLAS EMMETT 2016, LLC,
a Delaware limited liability company


By: Douglas Emmett Management, Inc., a Delaware corporation, its Manager


By:    /s/ Andrew B. Goodman   
   Andrew B. Goodman
   Senior Vice President


Dated:  1/6/17   


TENANT:


CINEDIGM CORP., 
a Delaware corporation


By: /s/ Gary S. Loffredo   


Name: Gary S. Loffredo   


Title: 1/5/17   


Dated:    




By:    


Name:    


Title:    


Dated:    















B1-7



--------------------------------------------------------------------------------






SCHEDULE 1
Agreement By Contractor of Indemnification/Hold Harmless of Landlord
(“Agreement”)
Owner:


Douglas Emmett 2016, LLC
do Douglas Emmett Management, LLC
Director of Property Management
808 Wilshire Boulevard, Suite 200
Santa Monica, California 90401


Contractor:


    
    
    


Re:     (the “Project”)
The undersigned (referred to herein as “Contractor”) has been engaged by
Cinedigm Corp., a Delaware corporation (“Tenant”) to perform work (the “Work”)
in or on the above referenced Project, which is owned by Douglas Emmett 2016,
LLC, a Delaware limited liability company (“Owner”), and managed by Owner’s duly
authorized agent, Douglas Emmett Management, LLC, a Delaware limited liability
company (“Manager”). Contractor acknowledges and agrees that Contractor has
reviewed and shall comply with the “Construction Policies” that are a part of
Exhibit B-1 attached to and made a part of the Lease. Contractor also agrees
that Contractor shall, and shall cause its subcontractors, agents and employees
to (a) perform the Work and enter and exit the Project, elevators, and parking
facilities in a manner that will not disturb any other tenants, subtenants or
other occupants of the Project or any of their employees, officers or invitees;
(b) engage in any demolition, anchoring of walls or supports, drilling, or
conduct any other aspect of planning or construction or operate any equipment in
Tenant’s premises or any other part of the Project that may cause excessive
noise, dust, vibrations or odors only during such hours as approved in writing
in advance by Owner or Manager and only in the manner prescribed in writing by
Owner or Manager; (c) comply with the Construction Policies or any written
guidelines or instructions delivered to Contractor from Owner or Manager
regarding performance of the Work; and (d) comply with applicable laws.
Contractor understands and agrees that, prior to Contractor commencing the Work,
Owner requires Contractor to provide the Landlord Parties (as hereinafter
defined) with certain protections and that such protections are a material
inducement to Owner’s consent to allowing Contractor to perform the Work at the
Project. Accordingly, Contractor hereby agrees to and/or shall comply with the
following:
1.
Contractor shall indemnify and hold harmless Owner and Manager and their
respective affiliates, members, interest holders, managing members, officers,
directors, partners,



S-1





--------------------------------------------------------------------------------





employees, agents, predecessors, successors and assigns (hereinafter
collectively referred to as “Landlord Parties” and individually a “Landlord
Party”) from and against all liabilities, claims, damages, losses, liens, causes
of actions, judgments, costs and expenses, of whatever kind or nature, including
without limitation, bodily injury or death (whether or not those injured or
deceased are performing work under this Agreement or are affiliated with the
parties hereto), property damage, costs of litigation (including, without
limitation, actual attorneys’ fees and costs) (collectively, “Claims”) arising
out of or resulting from (1) the failure of Contractor or any of its
subcontractors, employees or agents to comply with the requirements set forth in
clauses (a), (b), (c) or (d) above; or any other obligation of Contractor under
this Agreement, (2) the negligent acts or omissions of Contractor, its owners,
agents, servants, employees, or subcontractors, or (3) the Work performed by
Contractor. This indemnification obligation shall not be limited in any way by
any limitation on the amount or types of damages, compensation, or benefits
payable by or for Contractor or its subcontractors under workers compensation or
disability laws. Contractor’s duty to indemnify shall include and extend to (i)
situations in which Contractor has been negligent in the screening, hiring and
training of its employees, contractors and subcontractors, said negligence of
which causes liability in which any Landlord Party is alleged to be responsible
for any Claims arising out of such negligent screening, hiring or training; and
(ii) Claims for labor performed, equipment, tools, supplies or materials used or
furnished in the performance of Contractor’s services, including any costs and
expenses incurred in the defense of such Claims and any damages to any Landlord
Party resulting from such Claims.
2.
Contractor agrees after written demand to immediately cause the effect of any
suit or lien to be removed from the Project and in the event Contractor shall
fail to do so, Owner is authorized to use whatever means in its discretion it
may deem appropriate to cause said lien or suit to be removed or dismissed and
the costs thereof, together with attorneys’ fees shall be immediately due and
payable by Contractor to Owner. In the event a suit is brought against any
Landlord Party or if any Landlord Party is named as a defendant in any suit
against Contractor or Tenant, Contractor shall, at the option of Owner in
Owner’s sole discretion, defend the Landlord Parties with counsel selected by
Contractor and acceptable to Owner, in Owner’s reasonable discretion. Contractor
shall pay any and all costs and expenses in connection therewith as well as all
additional costs and expenses incurred in such suit, including without
limitation, professional fees such as expert fees, and/or appraisers’ and
accountants’ fees, and will pay and satisfy any such claim, lien, or judgment as
may be established by the decision of the court in such suit. Contractor may
litigate any such lien or suit provided Contractor causes the effect thereof to
be removed from the Project promptly in advance.

3.
Contractor shall promptly pay all indebtedness incurred in Contractor’s
performance of the Work. Should any lien or charge attach to the Project by
reason of Contractor’s failure to pay such indebtedness, Contractor shall
promptly procure the release of any such lien or charge and shall indemnify,
defend (with counsel reasonably approved by Owner) and hold the Landlord Parties
harmless from all loss, cost damage or expense incidental thereto.



S-2





--------------------------------------------------------------------------------





4.
If at any time there should be evidence of any lien or claim for which Owner or
Manager is or might become liable, or for which the Project is, or might become
subject to and which is chargeable to Contractor or any of its subcontractors,
after allowing Contractor thirty (30) days to remove such lien, Owner or Manager
shall have the right to retain out of any amounts due Contractor (as in for
example, disbursements of any tenant improvement allowance), which shall be
above and beyond any retention amounts, an amount sufficient to clear the lien
or claim and completely indemnify the Landlord Parties against such lien or
claim along with all associated costs, which shall in no way serve as an
election of remedies by Owner or Manager. Contractor may obtain possession of
the retained amount, provided that Contractor (a) posts a bond or other security
in an amount sufficient to fully indemnify the Landlord Parties against the lien
or claim, and (b) obtains Owner or Manager’s approval as to the adequacy and
quality of the bond or security, which Owner or Manager shall not unreasonable
withhold. The cost of any such bond shall be borne by Contractor.

5.
Contractor shall not take and is not authorized to take any action in the name
of or otherwise on behalf of Owner or Manager which would violate any applicable
law. If Contractor knowingly performs any Work or engages in any other
activities contrary to applicable law, Contractor shall bear any and all
additional costs resulting therefrom, including, but not limited to, the costs
of correcting the Work or repairing the Project to comply with such law and the
cost of fully indemnifying the Landlord Parties from all violations.

6.
Contractor shall immediately cause all Landlord Parties to be released from any
liability or penalty which may be imposed on Contractor, its employees, agents
or subcontractors by reason of any alleged violation or violations of applicable
law by Contractor in performance of the Work.

7.
Contractor waives any right to consequential, special or indirect damages or
loss of anticipated profits, except for acts of gross negligence or intentional
misconduct by Owner or Manager. Notwithstanding anything else contained herein
to the contrary, Contractor shall look solely to Owner’s interest in the Project
and any proceeds from a sale of the Project that actually remain undistributed,
for satisfaction of any liabilities or obligations of Owner under this
Agreement. No Landlord Party shall be personally liable for any such liabilities
or obligations whatsoever.

8.
If litigation is instituted between Owner and Contractor, the cause for which
arises out of or in relation to this Agreement, the prevailing party in such
litigation shall be entitled to receive its costs (not limited to court costs),
expenses and reasonable attorneys’ fees from the non-prevailing party as the
same may be awarded by the court.

It is expressly understood and agreed that the foregoing provisions shall
survive the termination or expiration of any agreement between Contractor and
Tenant.
ALL OF THE ABOVE TERMS ARE AGREED TO AND ACKNOWLEDGED BY:


S-3





--------------------------------------------------------------------------------





CONTRACTOR


                
Signature            Company Name


                
Title            Street Address


                
Date            City, State, Zip




S-4





--------------------------------------------------------------------------------






EXHIBIT C
RULES AND REGULATIONS
BUILDING RULES AND REGULATIONS
1.    Access. Tenant and/or Tenant’s agents, clients, contractors, directors,
employees, invitees, licensees, officers, partners or shareholders shall only
use the sidewalks, entrances, lobby(ies), garage(s), elevators, stairways, and
public corridors as a means of ingress and egress, and shall take such actions
as may reasonably be necessary to ensure that the same remain unobstructed at
all times.
The entrance and exit doors to the Premises are to be kept closed at all times
except as required for orderly passage to and from the Premises. Except on
balconies available for the joint or exclusive use of Tenant as otherwise
specified hereinabove, Tenant shall not permit its agents, clients, contractors,
directors, employees, invitees, licensees, officers, partners or shareholders to
loiter in any part of the Building or obstruct any means of ingress or egress.
Tenant shall not cover any doors, and shall not cover any window, other than
with vertical or mini-blinds pre-approved in writing by Landlord. Landlord
specifically disapproves the installation of any film or foil covering
whatsoever on the windows of the Premises.
Neither Tenant, nor its agents, clients, contractors, directors, employees,
invitees, licensees, officers, partners or shareholders shall go up on the roof
or onto any balcony serving the Building, except upon such roof, portion
thereof, or balcony as may be contiguous to the Premises and is designated in
writing by Landlord as a roof-deck, roof-garden area, or exclusive use balcony
area.
2.    Restroom Facilities. The toilet rooms, toilets, urinals, wash bowls and
other apparatus (the “Restroom Facilities”), whether contained in the Common
Areas of the Building and/or the interior of the Premises, shall not be used for
any purpose other than that for which they were designed. Tenant shall not
permit its agents, clients, contractors, directors, employees, invitees,
licensees, officers, partners or shareholders to throw foreign substances of any
kind whatsoever or papers not specifically designated for use in the Restroom
facilities down any toilet, or to dispose of the same in any way not in keeping
with the instructions provided to Tenant by the management of the Building
regarding same, and Tenant hereby specifically agrees to reimburse Landlord
directly for the expense of any breakage, stoppage or damage resulting from
Tenant’s violation of this rule.
3.    Heavy Equipment. Landlord reserves the right, in Landlord’s sole
discretion, to decline, limit or designate the location for installation of any
safes, other unusually heavy, or unusually large objects to be used or brought
into the Premises or the Building. In each case where Tenant requests
installation of one or more such unusually heavy item(s), which request shall be
conclusively evidenced by Tenant’s effort to bring such item(s) into the
Building or Premises, Tenant shall reimburse Landlord for the costs of any
engineering or structural analysis required by Landlord in connection therewith.
In all cases, each such heavy object shall be placed on a metal stand or metal
plates or such other mounting detail of such size as shall be prescribed by
Landlord.


C-1



--------------------------------------------------------------------------------





Tenant hereby indemnifies Landlord against any damage or injury done to persons,
places, things or the Building or its Common Areas when such damage or injury
primarily arises out of Tenant’s installation or use of one or more unusually
heavy objects. Tenant further agrees to reimburse Landlord for the costs of
repair of any damage done to the Building or property therein by putting in,
taking out, or maintaining such safes or other unusually heavy objects.
4.    Transportation of Freight. Except as otherwise agreed to by Landlord in
writing, Tenant or Tenant’s agents, clients, contractors, directors, employees,
invitees, licensees, officers, partners or shareholders shall only carry
freight, furniture or bulky materials in or out of the Building before or after
Normal Business Hours, (as that term is defined in Section 8.1 of the Lease).
Tenant may only install and/or move such freight, furniture or bulky material
after previous written notice of its intention to complete such a move, given to
the Office of the Building. The persons and/or company employed by Tenant for
such work must be professional movers, reasonably acceptable to Landlord, and
said movers must provide Landlord with a certificate of insurance evidencing the
existence of worker’s compensation and all risk liability coverage in a minimum
amount of $2,000,000.
Tenant may, subject to the provisions of the immediately preceding paragraph,
move freight, furniture, bulky matter and other material in or out of the
Premises on Saturdays between the hours of 8:00 A.M. and 6:00 P.M., provided
that Tenant pays in advance for Landlord’s reasonably anticipated additional
costs, if any, for elevator operators, security guards and other expenses
arising by reason of such move by Tenant.
5.    Flammable Materials. Except for such limited quantities of office
materials and supplies as are customarily utilized in Tenant’s normal business
operations, Tenant shall not use or keep in the Premises or the Building any
kerosene, gasoline, flammable or combustible fluid or material, other than those
limited quantities of normal business operating materials as may reasonably be
necessary for the operation or maintenance of office equipment. Nor shall Tenant
keep or bring into the Premises or the Building any other toxic or hazardous
material specifically disallowed pursuant to California state law.
6.    Cooking / Odors / Nuisances. Tenant shall not permit its agents, clients,
contractors, directors, employees, invitees, licensees, officers, partners or
shareholders to engage in the preparation and/or serving of foods unless the
Premises includes a self-contained kitchen area. Nor shall Tenant permit the
odors arising from such cooking, or any other improper noises, vibrations, or
odors to be emanate from the Premises. Tenant shall not obtain for use in the
Premises, ice, drinking water, food, beverage, towel or other similar services
except at such reasonable hours and under such reasonable regulations as may be
specified by Landlord.
Tenant hereby agrees to instruct all persons entering the Premises to comply
with the requirements of the Building, by advising all persons entering the
Premises that smoking of any tobacco or other substance is prohibited at all
times, except in such Common Areas located outside the Building as may be
designated by the Building management.


C-2



--------------------------------------------------------------------------------





Tenant shall not permit Tenant’s agents, clients, contractors, directors,
employees, invitees, licensees, officers, partners or shareholders to interfere
in any way with other tenants of the Building or with those having business with
them.
Tenant shall not permit its agents, clients, contractors, directors, employees,
invitees, licensees, officers, partners or shareholders to bring or keep within
the Building any animal, bird or bicycle, except such seeing-eye dog or other
disability assistance type animal as may comply with the requirements of any
handicapped ordinances having jurisdiction therefor.
Tenant shall store its trash and garbage within the Premises. No material shall
be placed in the trash boxes or receptacles if such material is a hazardous
waste or toxic substance or is of such a nature that its disposal in Landlord’s
ordinary and customary manner of removing and disposing of trash and garbage
would be a violation of any law, ordinance or company regulation governing such
disposal. All garbage and refuse disposal shall be made only through entry ways
and elevators provided for such purposes and at such times as Landlord shall
designate. As and when directed by Landlord and/or if required by any
governmental agency having jurisdiction therefor, Tenant shall comply with all
directives for recycling and separation of trash.
Tenant shall not employ any person to do janitorial work in any part of the
Premises without the prior written consent of Landlord, which consent may be
withheld in Landlord’s sole discretion.
Landlord reserves the right to exclude or expel from the Building any person who
in Landlord’s sole discretion is intoxicated or under the influence of liquor or
drugs or who, in any manner, engages in any act in violation of the Rules and
Regulations of the Building.
Tenant shall not conduct any public or private auction, fire sale or other sale
of Tenant’s personal property, furniture, fixtures or equipment or any other
property located in or upon the Premises, without Landlord’s prior written
consent, which consent shall be in Landlord’s sole discretion.
7.    Storage. Tenant may only store goods, wares, or merchandise on or in the
Premises in areas specifically designated by Landlord for such storage.
8.    Directives to Management. Tenant’s requirements, other than those Landlord
specifically agrees to perform elsewhere in this Lease, shall only be attended
to upon the Building management’s receipt of Tenant’s written request therefor.
Landlord’s employees shall not perform any work or do anything outside of their
regular duties unless under special instruction from the Building management. No
security guard, janitor or engineer or other employee of the Building management
shall admit any person (Tenant or otherwise) to the Premises without specific
instructions from the Office of the Building and written authorization for such
admittance from Tenant.
9.    Keys and Locks. Landlord shall furnish Tenant with two keys to each door
lock existing in the Premises. Tenant shall reimburse Landlord a reasonable
charge for these and any additional keys. Tenant shall not be permitted to have
keys made, nor shall Tenant alter any lock or install a new or additional lock
or bolts on any door of the Premises without Landlord’s prior written consent.
Tenant shall, in each case, furnish Landlord with a key for any additional lock
installed or changed


C-3



--------------------------------------------------------------------------------





by Tenant or Tenant’s agent(s). Tenant, upon the expiration or earlier
termination of this Lease, shall deliver to Landlord all keys in the possession
of Tenant or Tenant’s agents, clients, contractors, directors, employees,
invitees, licensees, officers, partners or shareholders for doors in the
Building, whether or not furnished to Tenant by Landlord. If Tenant, or Tenant’s
agents, clients, contractors, directors, employees, invitees, licensees,
officers, partners or shareholders, lose or misplace any key(s) to the Building,
Landlord shall, in Landlord’s sole discretion, either replace said key(s) or
re-key such locks as may be affected thereby, and Tenant shall reimburse
Landlord for all such costs of such re-keying and/or replacement.
10.    Solicitation. Tenant and/or its agents, clients, contractors, directors,
employees, invitees, licensees, officers, partners or shareholders shall not
permit any canvassing, peddling, soliciting and/or distribution of handbills or
any other written materials to occur in the Premises and/or the Building, nor
shall Tenant or Tenant’s agents, clients, contractors, directors, employees,
invitees, licensees, officers, partners or shareholders engage in such
solicitation or distribution activities.
11.    Retail Sales, Services and Manufacturing Prohibited. Except with the
prior written consent of Landlord, Tenant shall not sell, or permit the retail
sale of, newspapers, magazines, periodicals, theater tickets or any other goods
or merchandise to the general public in or on the Premises, nor shall Tenant
carry on or permit or allow any employee or other person to carry on the
independent business of stenography, typewriting or any similar business in or
from the Premises for the service or accommodation of other occupants of any
other portion of the Building. Tenant shall not permit the Premises to be used
for manufacturing or for any illegal activity of any kind, or for any business
or activity other than for Tenant’s specific use.
12.    Change in Name or Address. Landlord shall have the right, exercisable
without notice and without liability to Tenant, to change the name and street
address of the Building.
13.    Projections from Premises. Tenant shall not install any radio or
television antenna, loudspeaker or other device on the roof or the exterior
walls of the Building or in any area projecting outside the interior walls of
the Premises. Tenant shall not install or permit to be installed any awnings,
air conditioning units or other projections, without the prior written consent
of Landlord.
14.    Superiority of Lease. These Rules and Regulations are in addition to, and
shall not be construed to in any way modify or amend, in whole or in part, the
covenants, agreements or provisions of this Lease. If a conflict or disagreement
between the Lease and these Rules becomes apparent, this Lease shall prevail.
15.    Changes to Rules and Regulations. Provided such changes do not materially
harm Tenant’s ability to conduct its normal business operations, Landlord shall
retain the right to change, add or rescind any rule or regulation contained
herein, or to make such other and further reasonable and non-discriminatory
Rules and Regulations as in Landlord’s sole judgment may, from time to time,
become necessary for the management, safety, care and cleanliness of the
Premises, the Building or the Parking Facilities, or for the preservation of
good order therein, or for the convenience of other occupants and tenants
therein, so long as such rescission, addition, deletion or change is thereafter
reasonably applied to all occupants of the Building affected thereby.


C-4



--------------------------------------------------------------------------------





PARKING RULES AND REGULATIONS
A.
Tenant shall strictly comply with all posted speed limits, directional signs,
yield signs, stops signs and all other signs within or about the parking
facilities.

B.
Tenant shall register all vehicle license plate numbers with the Building
management.

C.
Tenant shall be responsible for the cost of repairing any damage to the parking
facilities or cleaning any debris created or left by Tenant, including, without
limitation, oil leakage from motor vehicles parked in the parking facilities
under its auspices.

D.
Landlord, in addition to reserving the right to designate one or more areas
solely for visitor parking, which areas may be changed by Landlord from time to
time with or without prior notice to Tenant, reserves the right to allocate
additional visitor spaces on any floor of the parking facilities. Tenant shall
not park any vehicles in any spaces designated as visitor only spaces or
customer spaces within the parking facilities.

E.
Tenant shall strictly comply with all rules, regulations, ordinances, speed
limits, and statutes affecting handicapped parking and/or access, and shall not
park any vehicles within the fire lanes, along parking curbs or in striped
areas.

F.
Tenant shall only use the number of parking permits allocated to it and shall
not permit more than one of its employees to utilize the same parking permit.
Landlord reserves the right to assign or reassign parking spaces within the
Parking facilities to Tenant from time to time, and provided Landlord is
required to do so by reason of any action arising out of a governmental mandate
imposed on Landlord, Landlord further reserves the right at any time to
substitute an equivalent number of parking spaces in a parking facilities or
subterranean or surface parking facility within a reasonable distance of the
Premises.

G.
Except with Landlord’s managing agent(s)’ prior written consent, Tenant shall
not leave vehicles in the parking facilities overnight, nor park any vehicles in
the parking facilities other than automobiles, motorcycles, motor-driven or
non-motor-driven bicycles or four-wheeled trucks or vans. Landlord may, in its
sole discretion, designate separate areas for bicycles and motorcycles. Tenant
shall ensure that vehicles parking in the parking facilities by using the
parking permits assigned to Tenant shall be parked entirely within the striped
lines designating a single space and are not so situated or of such a width or
length as to impede access to or egress from vehicles parked in adjacent areas
or doors or loading docks. Further, all vehicles utilizing Tenant’s parking
permits shall not be higher than any height limitation that may be posted, or of
such a size, weight or dimension so that entry of such vehicle into the parking
facilities would cause any damage or injury thereto.

H.
Tenant shall not allow any of the vehicles parked using Tenant’s permits, or the
vehicles of any of Tenant’s suppliers, shippers, customers or invitees to be
loaded or unloaded in any area other than those specifically designated by
Landlord for loading.



C-5



--------------------------------------------------------------------------------





I.
Tenant shall not use or occupy the parking facilities in any manner which will
unreasonably interfere with the use of the parking facilities by other tenants
or occupants of the Building. Without limitation, Tenant agrees to promptly turn
off any vehicle alarm system activated and sounding an alarm in the parking
facilities. In the event said alarm system fails to turn off and no longer sound
an intruder alert fifteen (15) minutes after commencing such an alarm, Landlord
shall reserve the right to remove the vehicle from the parking facilities at
Tenant’s sole expense.

J.
Tenant acknowledges that the Rules and Regulations as posted herein shall be in
effect twenty-four hours per day, seven days per week, without exception.

K.
Tenant acknowledges that the uniformed guard officers and parking attendants
serving the parking facilities are authorized to issue verbal and written
warnings of Tenant’s violations of any of the rules and regulations contained
herein. Except in the case of a car alarm continuing to sound in excess of a
maximum of fifteen (15) minutes, in which case no further notice by Landlord
shall be required. If Tenant or Tenant’s agents, contractors, directors,
employees, officers, partners or shareholders continue to materially breach
these rules and regulations after expiration of written notice and the
opportunity to cure has been given to Tenant, then in addition to such other
remedies and request for injunctive relief it may have, Landlord shall have the
right, without additional notice, to remove or tow away the vehicle involved and
store the same, all costs of which shall be borne exclusively by Tenant and/or
revoke Tenant’s parking privileges and rights under the Lease.

LANDLORD:


DOUGLAS EMMETT 2016, LLC,
a Delaware limited liability company


By: Douglas Emmett Management, Inc., a Delaware corporation, its Manager


By:    /s/ Andrew B. Goodman   
   Andrew B. Goodman
   Senior Vice President


Dated:  1/6/17   


TENANT:


CINEDIGM CORP., 
a Delaware corporation


By: /s/ Gary S. Loffredo   


Name: Gary S. Loffredo   


Title: 1/5/17   


Dated:    




By:    


Name:    


Title:    


Dated:    









C-6



--------------------------------------------------------------------------------











C-7



--------------------------------------------------------------------------------






EXHIBIT A
PERSONAL PROPERTY
PERSONAL PROPERTY
1.
Desks A;

2.
Chairs A;

3.
Credenzas A;

4.
Conference room furniture B;

5.
Built-in cabinetry in attorney offices A;

6.
Built-in cabinetry in secretarial bays A;

7.
All phone and computer cabling C;

8.
Phone switch and related equipment and software including without limitation the
following D:

*
Network Hardware

*
Core switch: WS-C4506

*
Router: CISCO2811-V/K9

*
Router: CISCO2811 Q17245961

*
Phone system;

*
Voice GW: CISCO2811-SEC/K9 Q

*
Cisco CallManager: MCS-7825-H3-ECS1 System version: 6.1.3.1000-16

*
Cisco CallManager: MCS7816113-K9-CMB2 System version: 6.1.3.1000-16

*
Cisco Unity: MCS7816H3-K9-CMB2 Cisco Unity 5.0 Build 5.0(1)

*
Phones: Cisco IP Phones 7960

9.
Printers: HP LaserJet Printers and HP MFPs E 

10.
Refrigerators















A.
Landlord’s property located in the Premises.

B.
Chairs owned by Cinedigm; tables will remain in the Premises.

C.
Equipment is in storage; Cat 5 data cabling is in the Premises.

D.
In storage.

E.
Cinedigm to identify which equipment they have replaced at their cost, others
are in storage






--------------------------------------------------------------------------------







EXHIBIT A
PERSONAL PROPERTY
PERSONAL PROPERTY
1.
Desks A;

2.
Chairs A;

3.
Credenzas A;

4.
Conference room furniture B;

5.
Built-in cabinetry in attorney offices A;

6.
Built-in cabinetry in secretarial bays A;

7.
All phone and computer cabling C;

8.
Phone switch and related equipment and software including without limitation the
followingD:

*
Network Hardware

*
Core switch: WS-C4506

*
Router: CISCO2811-V/K9

*
Router: CISCO2811 Q17245961

*
Phone system;

*
Voice GW: CISCO2811-SEC/K9 Q

*
Cisco CallManager: MCS-7825-H3-ECS1 System version: 6.1.3.1000-16

*
Cisco CallManager: MCS7816113-K9-CMB2 System version: 6.1.3.1000-16

*
Cisco Unity: MCS7816H3-K9-CMB2 Cisco Unity 5.0 Build 5.0(1)

*
Phones: Cisco IP Phones 7960

9.
Refrigerators in main kitchen

















A.
Landlord’s property located in the Premises.

B.
Chairs owned by Cinedigm (except for the Aeron chairs, which will be removed
from the Premises); tables will remain in the Premises.

C.
Equipment is in storage; Cat 5 data cabling is in the Premises.

D.
In storage.






